EXECUTION COPY









AMENDMENT AND RESTATEMENT AGREEMENT dated as of April 23, 2014 (this
“Amendment”), relating to the CREDIT AGREEMENT dated as of October 7, 2011 (as
amended to the date hereof, the “Original Credit Agreement”), among GRAFTECH
INTERNATIONAL LTD., a Delaware corporation (“GrafTech”); GRAFTECH FINANCE INC.
(“Finance”); GRAFTECH LUXEMBOURG I S.À.R.L., GRAFTECH LUXEMBOURG II S.À.R.L.
(“Luxembourg Holdco”); GRAFTECH SWITZERLAND S.A. (“Swissco” and, together with
Finance and Luxembourg Holdco, the “Borrowers”); the LC SUBSIDIARIES from time
to time party thereto; the other SUBSIDIARIES from time to time party thereto;
the LENDERS and ISSUING BANKS from time to time party thereto and JPMORGAN CHASE
BANK, N.A., as Administrative Agent, Collateral Agent, Issuing Bank and Swing
Line Lender.
WHEREAS, the Lenders under the Original Credit Agreement have agreed to extend
credit to the Borrowers on the terms and subject to the conditions set forth
therein; and
WHEREAS, the parties hereto have agreed (i) to extend the commitments, and the
maturity of the Loans and other obligations, under the Original Credit
Agreement, (ii) to reduce the commitments under the Original Credit Agreement
from $570,000,000 to $470,000,000, (iii) to provide for certain reductions in
the interest rate margins and fees under the Original Credit Agreement and (iv)
to amend certain other provisions of the Original Credit Agreement as set forth
herein;
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein (including in the recitals hereto) have the meanings assigned to them in
the Restated Credit Agreement (as defined below).
SECTION 2. Amendment and Restatement of the Original Credit Agreement. Effective
on the Restatement Effective Date, the Original Credit Agreement (including the
Schedules and Exhibits thereto) is amended and restated in its entirety in the
form attached as Exhibit A hereto (the “Restatement”; the Original Credit
Agreement, as so amended and restated, being referred to as the “Restated Credit
Agreement”). Each financial institution party hereto that is not a party to the
Original Credit Agreement, but whose name appears on Schedule 2.01 to the
Restated Credit Agreement, acknowledges and agrees that, on and as of the
Restatement Effective Date, it shall be a Lender under the Restated Credit
Agreement and shall have a Commitment as set forth next to its name on such
Schedule 2.01.



[[NYCORP:3462930v7:3124W: 04/23/2014--02:54 PM]]

--------------------------------------------------------------------------------

2

SECTION 3. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, GrafTech and the Borrowers represent and warrant to
such other parties that, on and as of the Restatement Effective Date:
(a) This Amendment has been duly authorized, executed and delivered by GrafTech,
the Borrowers and each LC Subsidiary and this Amendment and the Restated Credit
Agreement constitutes GrafTech’s, the Borrowers’ and each LC Subsidiary’s legal,
valid and binding obligation, enforceable against GrafTech, each Borrower and
each LC Subsidiary in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
(b) The representations and warranties set forth in Article III of the Restated
Credit Agreement are true and correct on and as of the Restatement Effective
Date (i) in the case of any representation and warranty that is qualified by
materiality, in all respects and (ii) otherwise, in all material respects,
except to the extent they expressly and exclusively relate to an earlier date in
which case such representations and warranties shall be true and correct (x) in
the case of any representation and warranty that is qualified by materiality, in
all respects and (y) otherwise, in all material respects, as of such earlier
date.
(c) On the Restatement Effective Date, after giving effect to this Amendment and
the transactions contemplated hereby, no Default or Event of Default has
occurred and is continuing.
SECTION 4. Effectiveness. The amendment and restatement of the Original Credit
Agreement in the form of the Restated Credit Agreement shall become effective on
the date (the “Restatement Effective Date”) on which the conditions set forth in
Section 4.01 of the Restated Credit Agreement shall have been satisfied.
SECTION 5. Effect of Amendment. Except as expressly set forth herein and in the
Restated Credit Agreement, this Amendment shall not by implication or otherwise
limit, impair, constitute a waiver of or otherwise affect the rights or remedies
of the Lenders or the Administrative Agent under the Original Credit Agreement
or any other Loan Document, and shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Original Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. This Amendment shall constitute a “Loan Document” for all purposes
of the Restated Credit Agreement and the other Loan Documents. On and after the
Restatement Effective Date, any reference to the Original Credit Agreement
contained in the Loan Documents shall mean the Restated Credit Agreement.
SECTION 6. Costs and Expenses. The Borrowers agree to reimburse each of the
Administrative Agent and J.P. Morgan Securities LLC for its reasonable
out-of-pocket expenses in connection with this Amendment and the transactions
contemplated hereby,



[[NYCORP:3462930v7:3124W: 04/23/2014--02:54 PM]]

--------------------------------------------------------------------------------

3

including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent and J.P. Morgan Securities LLC.
SECTION 7. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute one and the same instrument and any of the parties
hereto may execute this Amendment by signing any such counterpart. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Amendment.
SECTION 8. No Novation. Neither this Amendment nor the effectiveness of the
Restated Credit Agreement shall extinguish the Obligations for the payment of
money outstanding under the Existing Credit Agreement or discharge or release,
or affect the priority of, the Lien of any Loan Document or any other security
therefor or any guarantee thereof, and the liens and security interests in favor
of the Administrative Agent for the benefit of the Secured Parties securing
payment of the Obligations are in all respects continuing and in full force and
effect with respect to all Obligations. Nothing herein contained shall be
construed as a substitution or novation, or a payment and reborrowing, or a
termination, of the Obligations outstanding under the Existing Credit Agreement
or instruments guaranteeing or securing the same, except as amended, amended and
restated or modified hereby or by instruments executed concurrently herewith.
SECTION 9. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
SECTION 10. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.





[[NYCORP:3462930v7:3124W: 04/23/2014--02:54 PM]]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.


GRAFTECH INTERNATIONAL LTD.,
by
 
/s/ John D. Moran
 
Name: John D. Moran
 
Title: Attorney-in-Fact



GRAFTECH FINANCE INC.,
by
 
/s/ John D. Moran
 
Name: John D. Moran
 
Title: Attorney-in-Fact



GRAFTECH LUXEMBOURG I S.À.R.L.,
by
 
/s/ John D. Moran
 
Name: John D. Moran
 
Title: Attorney-in-Fact



GRAFTECH LUXEMBOURG II S.À.R.L.,
by
 
/s/ John D. Moran
 
Name: John D. Moran
 
Title: Attorney-in-Fact



GRAFTECH SWITZERLAND S.A.,
by
 
/s/ John D. Moran
 
Name: John D. Moran
 
Title: Attorney-in-Fact










[SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT]


[[NYCORP:3462930v7:3124W: 04/23/2014--02:54 PM]]

--------------------------------------------------------------------------------








JPMORGAN CHASE BANK, N.A., 
individually and as Administrative Agent, Lender and Issuing Bank,
by
 
/s/ Peter Predun
 
Name: Peter Predun
 
Title: Executive Director








[SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT]


[[NYCORP:3462930v7:3124W: 04/23/2014--02:54 PM]]

--------------------------------------------------------------------------------






GRAFTECH INTERNATIONAL HOLDINGS INC., 
as LC Subsidiary,
by
 
/s/ John D. Moran
 
Name: John D. Moran
 
Title: Attorney-in-Fact



GRAFTECH SWITZERLAND S.A., 
as LC Subsidiary,
by
 
/s/ John D. Moran
 
Name: John D. Moran
 
Title: Attorney-in-Fact



GRAFTECH FRANCE S.N.C., 
as LC Subsidiary,
by
 
/s/ John D. Moran
 
Name: John D. Moran
 
Title: Attorney-in-Fact





GRAFTECH CANADA ULC, 
as LC Subsidiary,
by
 
/s/ John D. Moran
 
Name: John D. Moran
 
Title: Attorney-in-Fact






[SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT]


[[NYCORP:3462930v7:3124W: 04/23/2014--02:54 PM]]

--------------------------------------------------------------------------------




GRAFTECH S.P.A., 
as LC Subsidiary,
by
 
/s/ John D. Moran
 
Name: John D. Moran
 
Title: Attorney-in-Fact




[SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT]


[[NYCORP:3462930v7:3124W: 04/23/2014--02:54 PM]]

--------------------------------------------------------------------------------




SEADRIFT COKE L.P., 
as LC Subsidiary,
by GRAFTECH SEADRIFT HOLDING CORP., as General Partner
by
 
/s/ John D. Moran
 
Name: John D. Moran
 
Title: Attorney-in-Fact





GRAFTECH USA LLC, 
as LC Subsidiary,
by
 
/s/ John D. Moran
 
Name: John D. Moran
 
Title: Attorney-in-Fact




[SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT]


[[NYCORP:3462930v7:3124W: 04/23/2014--02:54 PM]]

--------------------------------------------------------------------------------




AMENDMENT AND RESTATEMENT AGREEMENT dated as of April 23, 2014,
to the GRAFTECH INTERNATIONAL LTD
CREDIT AGREEMENT






To approve this Amendment and Restatement Agreement:


Institution: _BANK OF AMERICA, N.A._,
by
 
/s/ Kenneth G. Wood
 
Name: Kenneth G. Wood
 
Title: Senior Vice President



For any Lender requiring a second signature line:


by
 
 
 
Name:
 
Title:





 
 
 
 
 




[SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT]



--------------------------------------------------------------------------------




AMENDMENT AND RESTATEMENT AGREEMENT dated as of April 23, 2014,
to the GRAFTECH INTERNATIONAL LTD
CREDIT AGREEMENT






To approve this Amendment and Restatement Agreement:


Institution: _BNP PARIBAS__________,
by
 
/s/ Brendan Heneghan
 
Name: Brendan Heneghan
 
Title: Director

 
by
 
/s/ Nicole Mitchell
 
Name: Nicole Mitchell
 
Title: Vice President



 




[SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT]


[[NYCORP:3462930v7:3124W: 04/23/2014--02:54 PM]]

--------------------------------------------------------------------------------




AMENDMENT AND RESTATEMENT AGREEMENT dated as of April 23, 2014,
to the GRAFTECH INTERNATIONAL LTD
CREDIT AGREEMENT




 
 

To approve this Amendment and Restatement Agreement:


Institution: _WELLS FARGO BANK, NATIONAL ASSOCIATION,
by
 
/s/ Jeffrey A. White_____________
 
Name: Jeffrey A. White
 
Title: Senior Vice President

 
 
 
 
 
 
 
 





































AMENDMENT AND RESTATEMENT AGREEMENT dated as of April 23, 2014,

[SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT]



--------------------------------------------------------------------------------




to the GRAFTECH INTERNATIONAL LTD
CREDIT AGREEMENT




To approve this Amendment and Restatement Agreement:


Institution: _THE ROYAL BANK OF SCOTLAND, PLC,
 
by
 
/s/ Brett E. Thompson _____________
 
Name: Brett E. Thompson
Title: Director


 





 
 
 
 
 


[SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT]


[[NYCORP:3462930v7:3124W: 04/23/2014--02:54 PM]]

--------------------------------------------------------------------------------




AMENDMENT AND RESTATEMENT AGREEMENT dated as of April 23, 2014,
to the GRAFTECH INTERNATIONAL LTD
CREDIT AGREEMENT




To approve this Amendment and Restatement Agreement:


Institution: _PNC BANK, NATIONAL ASSOCIATION,
by
 
/s/ Christian S. Brown
 
Name: Christian S. Brown
 
Title: Senior Vice President



 


 
 
 
 
 




[SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT]


[[NYCORP:3462930v7:3124W: 04/23/2014--02:54 PM]]

--------------------------------------------------------------------------------




AMENDMENT AND RESTATEMENT AGREEMENT dated as of April 23, 2014,
to the GRAFTECH INTERNATIONAL LTD
CREDIT AGREEMENT




To approve this Amendment and Restatement Agreement:


Institution: _SANTANDER BANK, N.A._,
by
 
/s/ John W. Deegan
 
Name: JOHN W. DEEGAN
 
Title: SVP- Corporate Banking





 
 
 
 
 




[SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT]


[[NYCORP:3462930v7:3124W: 04/23/2014--02:54 PM]]

--------------------------------------------------------------------------------




AMENDMENT AND RESTATEMENT AGREEMENT dated as of April 23, 2014,
to the GRAFTECH INTERNATIONAL LTD
CREDIT AGREEMENT


To approve this Amendment and Restatement Agreement:


Institution: _BBVA COMPASS_,
by
 
/s/ J. Stephen Bennett
 
Name: J. Stephen Bennett
 
Title: Regional President



For any Lender requiring a second signature line:


by
 
 
 
Name:
 
Title:





 
 
 
 
 




[SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT]


[[NYCORP:3462930v7:3124W: 04/23/2014--02:54 PM]]

--------------------------------------------------------------------------------




AMENDMENT AND RESTATEMENT AGREEMENT dated as of April 23, 2014,
to the GRAFTECH INTERNATIONAL LTD
CREDIT AGREEMENT


To approve this Amendment and Restatement Agreement:


Institution: _THE HUNTINGTON NATIONAL BANK,
by
 
/s/ Lori Cummins-Meyer
 
Name: Lori Cummins-Meyer
 
Title: Vice President

 


 
 
 
 
 




[SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT]


[[NYCORP:3462930v7:3124W: 04/23/2014--02:54 PM]]

--------------------------------------------------------------------------------




AMENDMENT AND RESTATEMENT AGREEMENT dated as of April 23, 2014,
to the GRAFTECH INTERNATIONAL LTD
CREDIT AGREEMENT


To approve this Amendment and Restatement Agreement:


Institution: _KEYBANK NATIONAL ASSOCIATION,
by
 
/s/ John W. Deegan
 
Name: SUZANNAH VALDIVIA
 
Title: Vice President



For any Lender requiring a second signature line:


by
 
 
 
Name:
 
Title:





 
 
 
 
 




[SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT]


[[NYCORP:3462930v7:3124W: 04/23/2014--02:54 PM]]

--------------------------------------------------------------------------------




AMENDMENT AND RESTATEMENT AGREEMENT dated as of April 23, 2014,
to the GRAFTECH INTERNATIONAL LTD
CREDIT AGREEMENT


To approve this Amendment and Restatement Agreement:


Institution: _U.S. BANK NATIONAL ASSOCIATION,_,
by
 
/s/ Mark E. Irey
 
Name: Mark E. Irey
 
Title: Vice President



 


 
 
 
 
 




[SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT]


[[NYCORP:3462930v7:3124W: 04/23/2014--02:54 PM]]

--------------------------------------------------------------------------------




AMENDMENT AND RESTATEMENT AGREEMENT dated as of April 23, 2014,
to the GRAFTECH INTERNATIONAL LTD
CREDIT AGREEMENT


 
To approve this Amendment and Restatement Agreement:


Institution: _FIFTH THIRD BANK_,
by
 
/s/ Martin H. McGinty
 
Name: Martin H. McGinty
 
Title: Vice President





 
 
 
 
 




[SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT]


[[NYCORP:3462930v7:3124W: 04/23/2014--02:54 PM]]

--------------------------------------------------------------------------------




AMENDMENT AND RESTATEMENT AGREEMENT dated as of April 23, 2014,
to the GRAFTECH INTERNATIONAL LTD
CREDIT AGREEMENT




To approve this Amendment and Restatement Agreement:


Institution: _BANQUE CANTONALE VAUDOISE,
by
 
/s/ Gregoire Borlat
 
Name: Gregoire Borlat
 
Title: Vice President



For any Lender requiring a second signature line:


by
 
/s/ Bertrand Donninger
 
Name: Bertrand Donninger
 
Title: Authorized Officer 23.04.14





 
 
 
 
 
 
 
 
 
 




[SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT]


[[NYCORP:3462930v7:3124W: 04/23/2014--02:54 PM]]

--------------------------------------------------------------------------------





EXHIBIT A







AMENDED AND RESTATED CREDIT AGREEMENT 
dated as of
April 23, 2014,
among
GRAFTECH INTERNATIONAL LTD.
GRAFTECH FINANCE INC.


GRAFTECH LUXEMBOURG I S.À.R.L. 
GRAFTECH LUXEMBOURG II S.À.R.L. 

GRAFTECH SWITZERLAND S.A.
The LC Subsidiaries
Party Hereto 
 
The Lenders Party Hereto 
 
JPMORGAN CHASE BANK, N.A.
as Administrative Agent 
 
BANK OF AMERICA, N.A.,
BNP PARIBAS
as Co-Syndication Agents 
 
WELLS FARGO BANK, N.A.
THE ROYAL BANK OF SCOTLAND PLC
as Documentation Agents 
 
J.P. MORGAN SECURITIES LLC
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED 
BNP PARIBAS SECURITIES CORP. 
as Joint-Lead Arrangers



[CS&M Ref. No. 6701‑457]













[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I

Definitions
SECTION 1.01. Defined Terms
1

SECTION 1.02. Classification of Loans and Borrowings
43

SECTION 1.03. Terms Generally
43

SECTION 1.04. Accounting Terms; GAAP
44

SECTION 1.05. Exchange Rates
45

SECTION 1.06. Status of Obligations
46

ARTICLE II

The Credits
SECTION 2.01. Commitments
46

SECTION 2.02. Loans and Borrowings
47

SECTION 2.03. Requests for Borrowings
47

SECTION 2.04. Evidence of Debt
48

SECTION 2.05. Letters of Credit
49

SECTION 2.06. Funding of Borrowings
56

SECTION 2.07. Interest Elections
56

SECTION 2.08. Termination and Reduction of Commitments
58

SECTION 2.09. Repayment of Loans
58

SECTION 2.10. Prepayment of Loans
59

SECTION 2.11. Fees
59

SECTION 2.12. Interest
60

SECTION 2.13. Alternate Rate of Interest
62

SECTION 2.14. Increased Costs
63

SECTION 2.15. Break Funding Payments
64

SECTION 2.16. Taxes
64

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Setoffs
70

SECTION 2.18. Mitigation Obligations; Replacement of Lenders
71

SECTION 2.19. Swingline Loans
72

SECTION 2.20. Defaulting Lenders
74

ARTICLE III

Representations and Warranties
SECTION 3.01. Organization; Powers
79

SECTION 3.02. Authorization
79

SECTION 3.03. Enforceability
79

SECTION 3.04. Governmental Approvals
80




[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




SECTION 3.05. Financial Statements
80

SECTION 3.06. No Material Adverse Change
80

SECTION 3.07. Title to Properties; Possession Under Leases
80

SECTION 3.08. Subsidiaries
81

SECTION 3.09. Litigation; Compliance with Laws
81

SECTION 3.10. Agreements
82

SECTION 3.11. Federal Reserve Regulations
82

SECTION 3.12. Investment Company Act
82

SECTION 3.13. Use of Proceeds
82

SECTION 3.14. Tax Returns
83

SECTION 3.15. No Material Misstatements
83

SECTION 3.16. Employee Benefit Plans
84

SECTION 3.17. Environmental Matters
84

SECTION 3.18. Capitalization of GrafTech and the Borrowers
85

SECTION 3.19. Security Documents
85

SECTION 3.20. Labor Matters
86

SECTION 3.21. Insurance
87

SECTION 3.22. Location of Real Property and Leased Premises
87

SECTION 3.23. Senior Debt Status
87

ARTICLE IV

Conditions
SECTION 4.01. Restatement Effective Date
88

SECTION 4.02. Each Credit Event
90

SECTION 4.03. LC Subsidiaries
90

ARTICLE V

Affirmative Covenants
SECTION 5.01. Existence; Businesses and Properties; Compliance with Laws
91

SECTION 5.02. Insurance
92

SECTION 5.03. Taxes; Other Claims
94

SECTION 5.04. Financial Statements, Reports, etc
94

SECTION 5.05. Litigation and Other Notices
97

SECTION 5.06. Employee Benefits
98

SECTION 5.07. Maintaining Records; Access to Properties and Inspections
98

SECTION 5.08. Use of Proceeds
99

SECTION 5.09. Compliance with Environmental Laws
99

SECTION 5.10. Preparation of Environmental Reports
99

SECTION 5.11. Further Assurances
99

SECTION 5.12. Significant Subsidiaries
100

SECTION 5.13. Certain Accounting Matters
100

SECTION 5.14. Dividends
100




[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




SECTION 5.15. Corporate Separateness
100

SECTION 5.16. Compliance with Swiss Withholding Tax Rules
100

SECTION 5.17. Maintenance of Ratings
100

ARTICLE VI

Negative Covenants
SECTION 6.01. Indebtedness; Certain Hedges; Certain Equity Securities
101

SECTION 6.02. Liens; Sales of Certain Assets
106

SECTION 6.03. Sale and Lease-Back Transactions
110

SECTION 6.04. Investments, Loans, Advances and Acquisitions
110

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions
114

SECTION 6.06. Dividends and Distributions
118

SECTION 6.07. Transactions with Affiliates
119

SECTION 6.08. Business of GrafTech, the Borrowers and the Subsidiaries
120

SECTION 6.09. Indebtedness and Other Material Agreements
120

SECTION 6.10. Interest Coverage Ratio
122

SECTION 6.11. GrafTech Senior Secured Leverage Ratio
122

SECTION 6.12. Capital Stock of the Subsidiaries
122

SECTION 6.13. Swissco
122

ARTICLE VII

Events of Default
ARTICLE VIII

The Agents
ARTICLE IX

Miscellaneous
SECTION 9.01. Notices
129

SECTION 9.02. Waivers; Amendments; Loan Modification Offers
131

SECTION 9.03. Expenses; Indemnity; Damage Waiver
133

SECTION 9.04. Successors and Assigns
135

SECTION 9.05. Survival
138

SECTION 9.06. Integration; Effectiveness
138

SECTION 9.07. Severability
138

SECTION 9.08. Right of Setoff
138

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
139

SECTION 9.10. WAIVER OF JURY TRIAL
139

SECTION 9.11. Headings
140

SECTION 9.12. Confidentiality
140

SECTION 9.13. Interest Rate Limitation
141




[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




SECTION 9.14. Release of Liens and Guarantees
141

SECTION 9.15. Conversion of Currencies
141

SECTION 9.16. USA Patriot Act
142

SECTION 9.17. No Fiduciary Relationship
142

SECTION 9.18. Non-Public Information; Platform
142

SECTION 9.19. Excluded Swap Obligations
143

SECTION 9.20. No Novation
144





Exhibits to the Credit Agreement
Exhibit A
Form of Assignment and Assumption

Exhibit B
Form of Domestic Pledge Agreement

Exhibit C
Form of Domestic Guarantee Agreement

Exhibit D
Form of Indemnity, Subrogation and Contribution Agreement

Exhibit E
Form of Borrowing Request

Exhibit F‑1
Form of LC Subsidiary Agreement

Exhibit F‑2
Form of LC Subsidiary Termination

Exhibit G
Form of Security Agreement

Exhibit H
Form of Intellectual Property Security Agreement

Exhibit I
Form of Note

Exhibit J
Form of European Guarantee and Luxembourg Security Agreement

Exhibit K
Form of Perfection Certificate

Exhibit L
Form of Reaffirmation Agreement

Exhibit M-1
Form of U.S. Tax Compliance Certificate

Exhibit M-2
Form of U.S. Tax Compliance Certificate

Exhibit M-3
Form of U.S. Tax Compliance Certificate

Exhibit M-4
Form of U.S. Tax Compliance Certificate

Schedules to the Credit Agreement
Schedule 1.01
LC Subsidiaries

Schedule 2.01
Lenders and Commitments

Schedule 3.08
Subsidiaries

Schedule 3.14
Taxes

Schedule 3.17
Environmental Matters

Schedule 3.18
Capitalization of GrafTech and the Borrowers

Schedule 3.19(d)
Recording Offices for Mortgages

Schedule 3.20
Labor Matters

Schedule 3.22(a)
Owned Real Property

Schedule 3.22(b)
Leased Real Property

Schedule 4.01
Amendments to, or Amendments and Restatements of, Guarantee Agreements and
Security Documents

Schedule 6.01
Existing Indebtedness

Schedule 6.02
Existing Liens




[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




Schedule 6.04
Investments

Schedule 6.07
Transactions Pursuant to Permitted Agreements in Existence on Effective Date

Schedule 6.09
Restrictive Agreements




[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT dated as of April 23, 2014, among GRAFTECH
INTERNATIONAL LTD.; GRAFTECH FINANCE INC.; GRAFTECH LUXEMBOURG I S.À.R.L.;
GRAFTECH LUXEMBOURG II S.À.R.L.; GRAFTECH SWITZERLAND S.A.; the LC SUBSIDIARIES
from time to time party hereto; the LENDERS from time to time party hereto; and
JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral Agent, as an
Issuing Bank and as Swingline Lender.
GrafTech, Finance, Swissco, Luxembourg Parent and Luxembourg Holdco have
requested the Administrative Agent and the Lenders to amend and restate the
Existing Credit Agreement to continue and modify the credit facilities provided
for therein such that the Borrowers (and, to the extent provided herein, the LC
Subsidiaries) may obtain Loans in Euros and Dollars and Letters of Credit in
Euros, Dollars and other currencies specified herein from time to time in an
aggregate principal or stated amount of up to $470,000,000 at any time
outstanding; provided that Swissco shall not be entitled to borrow Loans under
this Agreement and shall be entitled to request Letters of Credit hereunder only
for its own use (but as to Loans and Letters of Credit made or issued for its
account outstanding on the Restatement Effective Date shall continue to be, and
to have all the obligations of, a Borrower hereunder). Letters of Credit and the
proceeds of Loans will be used for working capital and other general corporate
purposes, including the financing of capital expenditures and permitted
acquisitions; provided that the proceeds of Loans to be used by any Foreign
Subsidiary will be borrowed by Luxembourg Holdco and lent to such Foreign
Subsidiary and the proceeds of borrowings by Finance will only be used in the
business of GrafTech and the Domestic Subsidiaries conducted in the United
States. The Lenders are willing to provide such credit facilities upon the terms
and subject to the conditions set forth herein. Accordingly, the parties hereto
agree as follows:
ARTICLE I

Definitions
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“2012 Senior Notes” shall mean the 6.375% Senior Notes due 2020 of GrafTech
issued on November 20, 2012, in an original aggregate principal amount of
$300,000,000.
“2012 Senior Notes Indenture” shall mean the Indenture dated as of November 20,
2012, among GrafTech International Ltd., the subsidiary guarantors party thereto
and U.S. Bank National Association, as Trustee, under which the 2012 Senior
Notes were issued.



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




“Accepting Lender” shall have the meaning given such term in Section 9.02(c).
“Adjusted Applicable Percentage” shall mean, at any time, with respect to any
Lender, the percentage of the total Commitments (excluding the Commitment of any
Defaulting Lender) represented by such Lender’s Commitment at such time. If the
Commitments have been terminated or expired, the Adjusted Applicable Percentages
shall be determined based upon the Commitments most recently in effect, giving
effect to any assignments.
“Adjusted LIBO Rate” shall mean with respect to any Eurocurrency Borrowing
denominated in Dollars for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to (a) the LIBO
Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
“Administrative Questionnaire” shall mean an administrative questionnaire in a
form supplied by the Administrative Agent.
“Affected Class” shall have the meaning given such term in Section 9.02(c).
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.
“Agents” shall mean, collectively, the Administrative Agent and the Collateral
Agent.
“Agreement” shall mean this Amended and Restated Credit Agreement, as it may be
amended, restated or otherwise modified from time to time.
“Alternative Currency” shall mean any currency other than Dollars that is freely
available, freely transferable and freely convertible into Dollars and in which
dealings in deposits are carried on in the London interbank market, provided,
however, that, at the time of the issuance, amendment, renewal or extension of
any Letter of Credit denominated in a currency other than Dollars, Euros,
Sterling and Swiss Francs, such other currency is reasonably acceptable to the
Administrative Agent and each Issuing Bank.
“Alternative Currency LC Exposure” shall mean, at any time, the sum of (a) the
US Dollar Equivalents of the aggregate undrawn and unexpired amount of all
outstanding Alternative Currency Letters of Credit at such time, plus (b) the US
Dollar



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




Equivalents of the aggregate principal amount of all LC Disbursements in respect
of Alternative Currency Letters of Credit that have not yet been reimbursed at
such time.
“Alternative Currency Letter of Credit” shall mean a Letter of Credit
denominated in an Alternative Currency.
“Amendment and Restatement Agreement” shall mean the Amendment and Restatement
Agreement dated as of April 23, 2014, among GrafTech, Finance, Swissco,
Luxembourg Parent, Luxembourg Holdco, the LC Subsidiaries party thereto, the
lenders party thereto and the Administrative Agent.
“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery, money laundering or corruption.
“Applicable Office” shall mean (a) with respect to a Loan or Borrowing or Letter
of Credit denominated in Euros, the office of the Administrative Agent from time
to time specified by the Administrative Agent as the Applicable Office therefor
and (b) with respect to any other Loan or Borrowing or Letter of Credit, the
office of the Administrative Agent from time to time specified by the
Administrative Agent as the Applicable Office therefor.
“Applicable Percentage” shall mean, at any time, with respect to any Lender, the
percentage of the total Commitments represented by such Lender’s Commitment at
such time. If the Commitments have been terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, after giving effect to any assignments.
“Applicable Rate” shall mean, for any day, with respect to (a) any Loan or
(b) the commitment fees payable hereunder, the applicable rate per annum set
forth under the appropriate caption in the table below, in each case based upon
the Leverage Ratio as of the most recent determination date:





[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




Leverage Ratio/
Ratings:
Eurocurrency
and Euro Swingline
Spread
Base Rate
Spread


Commitment Fee
Rate


Category 1
≥3.00


2.000%


1.000%


0.350%
Category 2
<3.00 and ≥2.25






1.750%


0.750%


0.300%
Category 3
 
<2.25 and ≥1.50






1.500%


0.500%


0.250%
Category 4 

<1.50




1.250%


0.250%


0.200%



Except as set forth below, the Leverage Ratio used on any date to determine the
Applicable Rate shall be that in effect at the fiscal quarter end next preceding
the Financial Statement Delivery Date occurring on or most recently prior to
such date; provided, however, that at any time when any Financial Statement
Delivery Date shall have occurred and the financial statements or the
certificate required to have been delivered under Section 5.04(a), (b) or (c) by
such Financial Statement Delivery Date shall not have been delivered, the
Applicable Rate shall be determined by reference to Category 1 in the table
above. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change.
“Arranger” shall mean each of J.P. Morgan Securities LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated and BNP Paribas Securities Corp.
“Assignment and Assumption” shall mean an assignment and assumption agreement
entered into and duly completed by a Lender and an assignee (with the consent of
any party whose consent is required by Section 9.04), and accepted by the
Administrative Agent, in the form of Exhibit A or any other form approved by the
Administrative Agent.
“Availability Condition” shall mean at any time that the total aggregate amount
of the Available Commitments then in effect shall exceed the total aggregate
amount of the Revolving Exposures by at least $100,000,000.
“Available Commitment” shall mean, with respect to any Lender at any time, an
amount equal to such Lender’s Commitment at such time, minus an amount equal to
such Lender’s Applicable Percentage of any portion of the Commitments subject



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




to a block as contemplated by the proviso to the definition of Disposition
Pending Reinvestment.
“Available Disposition Proceeds” shall mean, at any time, the aggregate amount
at such time of the Net Proceeds of all Dispositions Pending Reinvestment made
after the Restatement Effective Date, net of the amount of all such Net Proceeds
used since the Restatement Effective Date to reinvest pursuant to Capital
Expenditures or Permitted Subsidiary Investments (of which not more than
$60,000,000 may be invested in Permitted Subsidiary Investments that are not
Permitted Acquisitions) in assets useful in the business (including any new
business) of GrafTech and the Subsidiaries (including by way of a purchase of a
business or line of business or a purchase of Capital Stock of any person
holding such assets or business).
“Base Rate” shall mean, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect
on such day plus ½ of 1% per annum and (c) the Adjusted LIBO Rate on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
for a deposit in Dollars with a maturity of one month plus 1% per annum. For
purposes of clause (c) above, the Adjusted LIBO Rate on any day shall be based
on the rate per annum appearing on the Reuters Screen LIBOR01 Page displaying
interest rates for dollar deposits in the London interbank market (or on any
successor or substitute screen provided by Reuters, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such screen, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to Dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, on such day for deposits in Dollars with a maturity of
one month. Any change in the Base Rate due to a change in the Prime Rate, the
Federal Funds Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Rate or the Adjusted LIBO Rate, respectively.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
“Borrower” shall mean each of (a) Finance, (b) Swissco (subject to the
limitations set forth in Section 2.01) and (c) Luxembourg Holdco.
“Borrowing” shall mean Loans of the same Type and currency, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.
“Borrowing Minimum” shall mean (a) in the case of a Borrowing other than a
Swingline Borrowing, if denominated in Euros, €5,000,000, and if denominated in
Dollars, $5,000,000, and (b) in the case of a Swingline Borrowing, if
denominated in Euros, €500,000, and if denominated in Dollars, $500,000.



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




“Borrowing Multiple” shall mean (a) in the case of a Borrowing other than a
Swingline Borrowing, if denominated in Euros, €1,000,000, and if denominated in
Dollars, $1,000,000, and (b) in the case of a Swingline Borrowing, if
denominated in Euros, €100,000, and if denominated in Dollars, $100,000.
“Borrowing Request” shall mean a request by a Borrower for a Revolving Borrowing
in accordance with Section 2.03, which shall be, in the case of any such written
request, in the form of Exhibit E or any other form approved by the
Administrative Agent.
“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, however, that (a) when used in connection with a
Eurocurrency Loan, the term “Business Day” shall also exclude any day on which
banks are not open for general business in London and (b) when used in
connection with a Loan or Letter of Credit denominated in Euros, the term
“Business Day” shall also exclude any day on which the TARGET payment system is
not open for the settlement of payments in Euros.
“Capital Expenditures” shall mean, for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of
GrafTech and the consolidated Subsidiaries that are (or would be) set forth in a
consolidated statement of cash flows of GrafTech for such period prepared in
accordance with GAAP and (b) Capital Lease Obligations incurred by GrafTech and
the consolidated Subsidiaries during such period.
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.
“Capital Stock” of any person shall mean any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest, but excluding any debt securities convertible into
such equity.
“Cash Flow Notes” shall mean Indebtedness of Luxembourg Holdco or Swissco, in
either case which shall have been: (a) owed to any Foreign Subsidiary; (b) (i)
existing on the Restatement Effective Date and set forth on Schedule 6.01 or
(ii) incurred after the Restatement Effective Date for the purpose of advancing
cash from such Foreign Subsidiary to GrafTech, Finance, a CFC Guarantor or a
domestic Wholly Owned Subsidiary (and in an amount equal to the amount of cash
so advanced through the creation of such Indebtedness) as part of GrafTech’s
cash management arrangements;



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




(c) subordinated to the payment in full of all obligations of (A) Luxembourg
Holdco in respect of the Obligations of Luxembourg Holdco or (B) Swissco in
respect of the Swissco Obligations, in each case except to the extent prohibited
by applicable law; (d) to the extent held by (i) a Guarantor, pledged under a
Pledge Agreement of such Guarantor to secure the Obligations or (ii) a CFC
Guarantor, pledged under a Pledge Agreement of such CFC Guarantor to secure the
Obligations of each Foreign Subsidiary that is a CFC; and (e) limited in
recourse to the assets of (1) Luxembourg Holdco other than the Capital Stock of
the Subsidiaries owned by Luxembourg Holdco or (2) Swissco other than the
Capital Stock of the Subsidiaries owned by Swissco, in each case except to the
extent unenforceable or prohibited by applicable law.
“Cash Interest Expense” shall mean, with respect to GrafTech and the
Subsidiaries on a consolidated basis for any period, without duplication,
Interest Expense for such period, less the sum for such period of
(a) pay-in-kind Interest Expense, including payments of interest in common stock
of GrafTech, (b) the amortization or write-off of debt discounts or deferred
issuance costs or fees in respect of Interest/Exchange Rate Protection
Agreements, (c) noncash imputed interest expense and (d) the amortization of
fees paid by GrafTech or any Subsidiary on or prior to December 31, 2011, in
connection with the transactions under the Existing Credit Agreement.
“Cash Management Arrangements” shall mean (a) agreements in respect of treasury,
depository and other cash management services, including intra-day and overdraft
facilities and other similar facilities in various currencies, and including
cash pooling, zero balance and sweep accounts, and including commercial credit
cards and stored value cards that (b) have been designated by GrafTech in a
written notice to the Administrative Agent as Cash Management Arrangements,
which notice has not been revoked by a written notice to the Administrative
Agent executed by GrafTech and, if any obligation is outstanding under such Cash
Management Arrangement, the Lender or Affiliate of a Lender that is a party to
such Cash Management Arrangement.
“CERCLA” shall have the meaning given such term in the definition of
“Environmental Law”.
“CFC” shall mean (a) each Subsidiary that is a “controlled foreign corporation”
for purposes of the Code and (b) each subsidiary of each such controlled foreign
corporation.
“CFC Guarantor” shall mean each of Luxembourg Parent, Luxembourg Holdco and
Swissco.
A “Change in Control” shall be deemed to have occurred if (a) GrafTech shall
fail to own (i) directly, beneficially and of record, free and clear of any and
all Liens (other than Liens in favor of the Collateral Agent pursuant to the
Domestic Pledge Agreement), 100% of the issued and outstanding capital stock of
Holdings, (ii) indirectly through Holdings, beneficially and of record, free and
clear of any and all Liens (other than Liens in favor of the Collateral Agent
pursuant to the Domestic Pledge Agreement),



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




100% of the issued and outstanding capital stock of Finance, (iii) indirectly
through Global and GrafTech International Holdings, beneficially and of record,
free and clear of any and all Liens (other than Liens in favor of the Collateral
Agent pursuant to a Security Document or the European Guarantee and Luxembourg
Security Agreement), 100% of the issued and outstanding capital stock of
Luxembourg Parent, (iv) indirectly through Luxembourg Parent, beneficially and
of record, free and clear of any and all Liens (other than Liens in favor of the
Collateral Agent pursuant to a Security Document or the European Guarantee and
Luxembourg Security Agreement), 100% of the issued and outstanding capital stock
of Luxembourg Holdco, or (v) indirectly through Luxembourg Holdco, beneficially
and of record, free and clear of any and all Liens (other than Liens in favor of
the Collateral Agent pursuant to a Security Document), 100% of the issued and
outstanding capital stock of Swissco; (b) any person or group (within the
meaning of Rule 13d‑5 of the Securities Exchange Act of 1934 as in effect on the
Restatement Effective Date), other than members of management of GrafTech, the
Subsidiaries or the Borrowers holding voting stock of GrafTech or options to
acquire such voting stock on the Restatement Effective Date, shall own
beneficially, directly or indirectly, shares representing more than 25% of the
aggregate ordinary voting power represented by the issued and outstanding
Capital Stock of GrafTech; (c) a majority of the seats (excluding vacant seats)
on the board of directors of GrafTech shall at any time after the Restatement
Effective Date be occupied by persons who were neither (i) nominated by a
majority of the board of directors of GrafTech or its nominating committee, nor
(ii) appointed by directors so nominated; or (d) a change in control with
respect to GrafTech or a Borrower (or similar event, however denominated) shall
occur under and as defined in any indenture or agreement in respect of
Indebtedness in an aggregate outstanding principal amount in excess of
$35,000,000 to which GrafTech, a Borrower or any other Subsidiary is party.
“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Restatement Effective Date, (b) any change in any law, rule or regulation or
in the interpretation or application thereof by any Governmental Authority after
the Restatement Effective Date or (c) compliance by any Lender or Issuing Bank
(or, for purposes of Section 2.14(b), by any lending office of such Lender or by
such Lender’s or Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Restatement Effective Date;
provided that, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case shall be deemed to be a
“Change in Law”, regardless of the date enacted, adopted, promulgated or issued.
“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans,



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




Swingline Loans or Loans of any new Class established pursuant to Section
9.02(c) and (b) any Commitment, refers to whether such Commitment is a
Commitment in effect on the Restatement Effective Date or a commitment of any
new Class established pursuant to Section 9.02(c).
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” shall mean any and all “collateral” as defined or described in any
Security Document.
“Collateral Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Secured Parties.
“Collateral and Guarantee Requirement” shall mean, at any time, that:
(a)  one or more Pledge Agreements (or supplements thereto) shall have been duly
executed by GrafTech, Finance, Luxembourg Parent, Luxembourg Holdco, Swissco and
each other Subsidiary that is not a CFC existing at such time and owning any
Capital Stock or Indebtedness of GrafTech, Finance, Luxembourg Parent,
Luxembourg Holdco, Swissco or any other Subsidiary or any other person
(including Capital Stock and any Indebtedness of Unrestricted Subsidiaries),
shall have been delivered to the Collateral Agent and shall be in full force and
effect, and such Capital Stock and Indebtedness owned by or on behalf of each
such pledgor shall have been duly and validly pledged under a Pledge Agreement
(or, to the extent not evidenced by a certificate or any other instrument, under
a Security Agreement) to the Collateral Agent for the ratable benefit of the
Secured Parties, and certificates or other instruments representing such Capital
Stock or Indebtedness, accompanied by stock powers or other instruments of
transfer endorsed in blank (as applicable), shall be in the actual possession of
the Collateral Agent (except that no pledged Indebtedness of any person that is
neither GrafTech nor an Affiliate of GrafTech shall be required to be evidenced
by an instrument unless such Indebtedness is in an aggregate principal amount of
$1,000,000 or more), and all other actions, including, where applicable, the
making of endorsements in shareholder registers, required by law or reasonably
requested by the Administrative Agent to create in favor of the Collateral Agent
for the benefit of the Secured Parties a valid, legal and perfected
first-priority security interest in and lien on the Collateral subject to the
Pledge Agreements (subject to any Lien expressly permitted by Section 6.02)
shall have been taken, and evidence thereof reasonably satisfactory to the
Collateral Agent shall have been delivered to the Collateral Agent; provided,
however, that in the case of a pledge by any Subsidiary (other than Luxembourg
Parent, Luxembourg Holdco, Swissco or another CFC, pledges by which entities
will not secure the Obligations of GrafTech or any Domestic Subsidiary) of
voting Capital Stock in a CFC, such pledge may, insofar as it secures the
Obligations of GrafTech or any Domestic Subsidiary, be limited to 65% of such
voting Capital Stock of such CFC



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




(but insofar as it secures the Obligations of Luxembourg Holdco, the Swissco
Obligations or the Obligations of any other Foreign Subsidiary that is a CFC,
shall not be so limited);
(b)  one or more Security Agreements (or supplements thereto) shall have been
duly executed by GrafTech, Finance, Luxembourg Parent, Luxembourg Holdco,
Swissco and each other Subsidiary that is not a CFC existing at such time, shall
have been delivered to the Collateral Agent and shall be in full force and
effect (and all consents of third parties required for the effectiveness or
enforceability of the Liens created by such Security Agreements shall have been
obtained), and each document (including each Uniform Commercial Code financing
statement or similar filing and each filing with respect to intellectual
property owned by GrafTech, Finance, Luxembourg Parent, Luxembourg Holdco,
Swissco or any other Subsidiary party to any Security Agreement) required by law
or reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Collateral Agent for the benefit of
the Secured Parties a valid, legal and perfected first-priority security
interest in and lien on the Collateral subject to the applicable Security
Agreement (subject to any Lien expressly permitted by Section 6.02) shall have
been so filed, registered or recorded, and evidence thereof reasonably
satisfactory to the Collateral Agent shall have been delivered to the Collateral
Agent; provided, however, that in the case of any security interest granted
under any such Security Agreement by any Subsidiary (other than Luxembourg
Parent, Luxembourg Holdco, Swissco or another CFC, security interests granted by
which entities will not secure the Obligations of GrafTech or any Domestic
Subsidiary) in voting Capital Stock of a CFC, such security interest may,
insofar as it secures the Obligations of GrafTech or any Domestic Subsidiary, be
limited to 65% of such voting Capital Stock of such CFC (but insofar as it
secures the Obligations of Luxembourg Holdco, the Swissco Obligations or the
Obligations of any other Foreign Subsidiary that is a CFC, shall not be so
limited);
(c)(i) each of the Mortgages relating to each of the Mortgaged Properties shall
have been duly executed by the parties thereto and delivered to the Collateral
Agent and shall be in full force and effect, (ii) each of such Mortgaged
Properties shall not be subject to any Lien other than those expressly permitted
under Section 6.02, (iii) each of such Mortgages shall have been filed and
recorded in the recording office referred to in Section 3.19(d) and the
Collateral Agent shall have received evidence satisfactory to it of each such
filing and recordation and (iv) the Collateral Agent shall have received such
other documents, including a policy or policies of title insurance issued by a
nationally recognized title insurance company, together with such endorsements,
coinsurance and reinsurance as may reasonably be requested by the Collateral
Agent and the Lenders, insuring such Mortgages as valid first liens on such
Mortgaged Properties, free of Liens other than those expressly permitted under
Section 6.02, together with such surveys, abstracts, appraisals and legal
opinions



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




as may be required to be furnished pursuant to the terms of such Mortgages or as
may reasonably be requested by the Collateral Agent or the Lenders in respect
thereof;
(d)  a Guarantee Agreement referred to in clause (a) of the definition of the
term “Guarantee Agreement” (or a supplement thereto) shall have been duly
executed by GrafTech, Finance and each Subsidiary (other than any CFC) existing
at such time and delivered to the Collateral Agent and shall be in full force
and effect;
(e) the European Guarantee and Luxembourg Security Agreement (or a supplement
thereto) shall have been duly executed by each CFC Guarantor and delivered to
the Collateral Agent and shall be in full force and effect;
(f) a Guarantee Agreement referred to in clause (c) of the definition of the
term “Guarantee Agreement” (or a supplement thereto) shall have been duly
executed by each Foreign Subsidiary that is not a CFC (limited as provided in
this definition of the term “Collateral and Guarantee Requirement”) and
delivered to the Collateral Agent and shall be in full force and effect;
(g)  the Indemnity, Subrogation and Contribution Agreement (or supplements
thereto) shall have been duly executed by GrafTech, Finance and each Subsidiary
(other than any CFC) existing at such time and delivered to the Collateral Agent
and shall be in full force and effect;
(h)  the Collateral Agent shall have received, with respect to the Existing
Security Documents, such Reaffirmation Documents as it shall reasonably have
requested to confirm the continued effectiveness and enforceability of the
obligations of such parties under the Existing Security Documents and the
continued validity and perfection of the Liens created thereby; and
(i)  GrafTech, the Borrowers and each other Subsidiary shall have each obtained
all consents and approvals required to be obtained by it in connection with the
execution and delivery of each Loan Document to which it is party, the
incurrence and the performance of its obligations thereunder and the granting by
it of the Liens thereunder.
For the avoidance of doubt, and in each case subject to applicable local law
limitations (A) the Collateral of Swissco shall secure the Swissco Obligations
and no other Obligations, (B) the Collateral of Luxembourg Parent shall secure
the Obligations of Luxembourg Parent, all Obligations Guaranteed by Luxembourg
Parent and no other Obligations, (C) the Collateral of Luxembourg Holdco shall
secure the Obligations of Luxembourg Holdco, all Obligations Guaranteed by
Luxembourg Holdco and no other Obligations, (D) each guarantee provided under
any Guarantee Agreement by any Loan Party that is not a CFC shall guarantee (and
all Collateral in which a Lien is granted under any Loan Document by any Loan
Party that is not a CFC shall secure) all the



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




Obligations, and (E) each Guarantee provided by Luxembourg Parent, Luxembourg
Holdco or Swissco shall guarantee the Obligations of each Foreign Subsidiary
that is a CFC (other than, in each case, the party providing such Guarantee),
but shall not be required to guarantee any Obligations of GrafTech or any
Domestic Subsidiary.
Notwithstanding the foregoing:
(1) a Subsidiary shall not be required to Guarantee any Obligation or pledge or
grant any security interest or Lien (A) if GrafTech shall have advised the
Administrative Agent that it would be a violation of applicable law (or, in the
case of a pledge of Capital Stock of an Unrestricted Subsidiary or a person that
is not a Wholly Owned Subsidiary, a violation of an applicable contract in
respect of which the Administrative Agent shall have determined under clause (B)
of this subparagraph that obtaining a consent shall not be required) for such
Subsidiary to take such action or (B) if and for so long as, in the judgment of
the Administrative Agent, in consultation with GrafTech, the contractual,
operational, expense, tax or regulatory consequences or difficulty of taking
such action would not, in light of the benefits to accrue to the Lenders,
justify taking such action;
(2) the Administrative Agent may grant extensions of time for the perfection of
security interests in particular assets (including extensions beyond the
Restatement Effective Date for the perfection of security interests in the
assets of the Loan Parties on the Effective Date) where it determines that
perfection cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement, the Security
Documents or the European Guarantee and Luxembourg Security Agreement, as
applicable;
(3) the Collateral Agent is expressly authorized upon the request of a Borrower
to release or authorize the release of any Collateral or Guarantee previously
delivered in respect of any Obligation that at the time of such request is not
required in order for the Collateral and Guarantee Requirement to be satisfied;
(4) no Default or Event of Default shall arise from any inadvertent failure to
comply in any immaterial respect with the provisions of this Collateral and
Guarantee Requirement if the Borrowers and the other Loan Parties shall have
attempted in good faith to comply herewith and shall (upon becoming aware of
such inadvertent failure to comply) take prompt action to effect compliance;
(5) any Excluded Foreign Loan Party may elect to become a CFC and the Collateral
Agent is expressly authorized upon the request of a Borrower after the
effectiveness of such election, so long as no Default or Event of Default has
occurred and is continuing at the time of such request, to release any
Collateral or Guarantee previously delivered in respect of any Obligation that
would not have been required to have been delivered in order for the Collateral
and Guarantee



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




Requirement to have been satisfied had such Excluded Foreign Loan Party been a
CFC at all relevant times hereunder;
(6) there shall be no requirement, in connection with the Capital Stock of any
Excluded CFC, to enter into or maintain in effect any Pledge Agreement or
related instrument or document governed by, or required for the perfection of
any Lien under, the law of the jurisdiction of such Excluded CFC, or to take any
other action under the law of such jurisdiction;
(7) there shall be no requirement to pledge the Capital Stock of GrafTech Korea
Ltd. so long as it has total assets of less than $10,000,000; and
(8) under no circumstances shall Swissco grant any security interest in real
estate to secure the Swissco Obligations.
“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Revolving Loans pursuant to Section 2.01, to acquire
participations in Letters of Credit pursuant to Section 2.05 and to acquire
participations in Swingline Loans pursuant to Section 2.19, expressed as an
amount representing the maximum aggregate amount of such Lender’s Revolving
Exposure, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Commitment is set forth on Schedule 2.01 or in the Assignment and
Assumption pursuant to which Lender shall have assumed its Commitment, as
applicable. The aggregate amount of the Commitments on the Restatement Effective
Date is $470,000,000.
“Commodity Rate Protection Agreement” shall mean any commodity hedging agreement
or arrangement entered into by GrafTech or any Subsidiary and designed to
protect against fluctuations in prices of commodities (including oil, petroleum
coke, natural gas and electricity).
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.
“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.
“Defaulting Lender” shall mean any Lender, as reasonably determined by the
Administrative Agent, that (a) shall have failed to fund any Loan required to be
funded by it for three or more Business Days after the date that the Borrowing
of which such Loan is to be a part of is funded by Lenders, unless such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified in such



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




writing, including, if applicable, by reference to a specific Default) has not
been satisfied, (b) shall have failed to fund any portion of its participation
in any LC Disbursement or Swingline Loan for three or more Business Days after
the date on which such funding is to occur hereunder, (c) shall have notified
the Administrative Agent (or shall have notified GrafTech, a Borrower, the
Swingline Lender or an Issuing Bank, which shall in turn have notified the
Administrative Agent) in writing that it does not intend or is unable to comply
with its funding obligations under this Agreement, or shall have made a public
statement to the effect that it does not intend or is unable to comply with such
funding obligations or its funding obligations generally under other credit or
similar agreements to which it is a party (unless such writing or public
statement indicates that such position is based on such Lender’s good-faith
determination that a condition precedent (specifically identified in such
writing, including, if applicable, by reference to a specific Default) to
funding a Loan cannot be satisfied), (d) shall have failed (but not for fewer
than three Business Days) after a request by the Administrative Agent to confirm
that it will comply with its obligations to make Loans and fund participations
in LC Disbursements and Swingline Loans hereunder or (e) shall have become the
subject of a bankruptcy, liquidation or insolvency proceeding, or shall have had
a receiver, conservator, trustee or custodian appointed for it, or shall have
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or shall have a parent
company that has become the subject of a bankruptcy, liquidation or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in, or the exercise of control over, such
Lender or parent company thereof by a Governmental Authority or an
instrumentality thereof.
“Disposition Pending Reinvestment” shall mean any sale or other disposition of
any asset or Capital Stock made in reliance on Section 6.05(i) in respect of
which and to the extent that GrafTech shall have delivered a certificate of
GrafTech signed by a Responsible Officer of GrafTech to the Administrative Agent
(a) setting forth GrafTech’s intention to use the Net Proceeds thereof to
reinvest pursuant to Capital Expenditures or Permitted Subsidiary Investments in
assets useful in the business of the Subsidiaries (other than Unrestricted
Subsidiaries) (including by way of a purchase of Capital Stock of any person
holding such assets) and (b) certifying that (i) GrafTech has caused such Net
Proceeds to be so used (it being understood that GrafTech may elect to deem such
Net Proceeds to have been applied to effect any prior Capital Expenditure or
Permitted Subsidiary Investments made in reliance on any other provision
hereunder if such certificate of GrafTech so specifies, and such Capital
Expenditure or Permitted Subsidiary Investment shall be deemed to have been
effected with Available Disposition Proceeds and shall no longer constitute
usage of such other provision upon the delivery of such certificate) or (ii)
GrafTech has caused such Net Proceeds to be deposited pending such reinvestment
in a collateral account maintained with the Administrative Agent to secure the
Obligations (or, in the case of Net Proceeds owned by a CFC, to secure the



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




Obligations of each Foreign Subsidiary that is a CFC) on terms and under
documentation satisfactory to the Administrative Agent; provided, however, that
(x) GrafTech may elect to satisfy the requirement under this sentence to deposit
amounts in a collateral account by instead prepaying outstanding Revolving Loans
and specifying in such certificate that a portion of the Commitments equal to
the amount of such prepayment shall be blocked and not be available for any
purpose except to the extent that GrafTech provides the Administrative Agent
with further written notice that it has used or will within five Business Days
use the proceeds of a Borrowing to reinvest as specified under this definition
(and, if GrafTech provides such a notice with respect to its intent so to use
such proceeds and fails so to apply all such proceeds within such five Business
Day period, the Borrowers shall repay the unused portion of such proceeds on the
last day of such period and a block on availability under the Commitments shall
be reinstated in the amount of such unused proceeds) and (y) the aggregate
amount of reinvestments in Permitted Subsidiary Investments that are not
Permitted Acquisitions that may be included for purposes of delivering any
notice or making any calculation to be made in determining compliance with the
provisions of this definition and the related covenant requirements shall be
limited to $60,000,000.
“Disqualified Stock” shall mean any Capital Stock that by its terms (or the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is 91 days after the
final maturity of the latest maturing Loan.
“Dollars” or “$” shall mean the lawful money of the United States of America.
“Domestic Pledge Agreement” shall mean a Pledge Agreement substantially in the
form of Exhibit B, among GrafTech, Finance, each other Domestic Subsidiary
owning Capital Stock or Indebtedness (except as otherwise provided in the
definition of Collateral and Guarantee Requirement) of GrafTech, Finance,
Luxembourg Parent, any other Subsidiary or any other person, each other Foreign
Subsidiary that is not a CFC that shall have become a party thereto in order to
satisfy the Collateral and Guarantee Requirement, and the Collateral Agent for
the benefit of the Secured Parties.
“Domestic Subsidiary” shall mean a Subsidiary incorporated or organized under
the laws of the United States of America, any State thereof or the District of
Columbia.
“EBITDA” shall mean, with respect to GrafTech and the Subsidiaries on a
consolidated basis for any period, the consolidated net income of GrafTech and
the Subsidiaries for such period, plus, to the extent deducted in computing such
consolidated net income, without duplication, the sum of (a)(i) income tax
expense and (ii) withholding tax expense incurred in connection with cross
border transactions involving Foreign Subsidiaries, (b) interest expense,
(c) depreciation and amortization



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




expense, (d) cash costs during the period commencing in the fourth quarter of
2013 related to the rationalization initiative announced by GrafTech in October
2013, including cash costs in connection with the closing of production
facilities in South Africa and Brazil and a machining facility in Russia, in an
aggregate amount not to exceed $30,000,000, (e) any special charges and any
extraordinary or non-recurring losses, (f) other non-cash items reducing
consolidated net income, (g) non-cash exchange, translation or performance
losses relating to any Interest/Exchange Rate Protection Agreements or currency
or interest rate fluctuations, and (h) premium or make-whole costs incurred upon
the prepayment, redemption or conversion of Indebtedness in an aggregate amount
not to exceed (A) in any case, 10% of the principal amount prepaid, redeemed or
converted or (B) $25,000,000 for all such prepayments, redemptions or
conversions, minus, to the extent added in computing such consolidated net
income, without duplication, (i) interest income, (ii) extraordinary or
non-recurring gains, (iii) other non-cash items increasing consolidated net
income, (iv) non-cash exchange, translation or performance gains relating to any
Interest/Exchange Rate Protection Agreements or currency or interest rate
fluctuations, and (v) all cash payments made during such period on account of
reserves and other non-cash charges added to EBITDA in a previous period, which
previous period ends on or after December 31, 2010.
“EMU Legislation” shall mean the legislative measures of the European Union for
the introduction of, changeover to or operation of the Euro in one or more
member states.
“environment” shall mean ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, the workplace or as otherwise defined in any Environmental Law.
“Environmental Claim” shall mean any written accusation, allegation, notice of
violation, claim, demand, order, directive, cost recovery action or other cause
of action by, or on behalf of, any Governmental Authority or any other person
for damages, injunctive or equitable relief, personal injury (including
sickness, disease or death), Remedial Action costs, tangible or intangible
property damage, natural resource damages, nuisance, pollution, any adverse
effect on the environment caused by any Hazardous Material, or for fines,
penalties or restrictions, resulting from or based upon: (a) the threat, the
existence, or the continuation of the existence of a Release (including sudden
or non-sudden, accidental or non-accidental Releases); (b) exposure to any
Hazardous Material; (c) the presence, use, handling, transportation, storage,
treatment or disposal of any Hazardous Material; or (d) the violation or alleged
violation of any Environmental Law or Environmental Permit.
“Environmental Law” shall mean any and all applicable present and future
treaties, laws, rules, regulations, codes, ordinances, orders, decrees,
judgments, injunctions, notices or binding agreements issued, promulgated or
entered into by any Governmental Authority, relating in any way to the
environment, to the preservation or reclamation of natural resources, to the
treatment, storage, disposal, Release or threatened



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




Release of any Hazardous Material or to human health or safety, including the
Hazardous Materials Transportation Act, 49 U.S.C. §§ 1801 et seq., the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended (“CERCLA”), the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and the Hazardous and Solid Waste
Amendments of 1984, 42 U.S.C. §§ 6901, et seq., the Federal Water Pollution
Control Act, as amended by the Clean Water Act of 1977, 33 U.S.C. §§ 1251 et
seq., the Clean Air Act of 1970, as amended, 42 U.S.C. §§ 7401 et seq., the
Toxic Substances Control Act of 1976, 15 U.S.C. §§ 2601 et seq., the Emergency
Planning and Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.,
the National Environmental Policy Act of 1975, 42 U.S.C. §§ 4321 et seq., the
Safe Drinking Water Act of 1974, as amended, 42 U.S.C. §§ 300(f) et seq., and
any similar or implementing state or foreign law, and all amendments thereto or
regulations promulgated thereunder.
“Environmental Permit” shall mean any permit, approval, authorization,
certificate, license, variance, filing or permission required by or from any
Governmental Authority pursuant to any Environmental Law.
“Equity Proceeds” shall mean Net Proceeds received by GrafTech from the issuance
or sale by GrafTech after the Restatement Effective Date of any Capital Stock
(other than Disqualified Stock) of GrafTech (other than sales of Capital Stock
of GrafTech to directors, officers or employees of GrafTech, the Borrowers or
any other Subsidiary in connection with permitted employee compensation and
incentive arrangements).
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414 of the Code.
“Euro” or “€” shall mean the single currency of the European Union as
constituted by the Treaty on European Union and as referred to in the EMU
Legislation.
“Euro Swingline Rate” shall mean, with respect to any Swingline Loan denominated
in Euros for any day, the rate at which Euro deposits with interest periods of
one day are offered by the principal London office of the Administrative Agent
in immediately available funds in the London interbank market at the time the
Administrative Agent determines such rate on such day.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bear interest at a
rate determined by reference to the Adjusted LIBO Rate or the LIBO Rate.



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




“European Guarantee and Luxembourg Security Agreement” shall mean the European
Guarantee and Luxembourg Security Agreement substantially in the form of Exhibit
J, by each CFC Guarantor in favor of the Collateral Agent for the benefit of the
Secured Parties, subject to such limits as shall be required under applicable
local law.
“Event of Default” shall have the meaning given such term in Article VII.
“Excess Foreign Transfer” shall mean any Foreign Transfer if, after giving
effect thereto, the aggregate amount of all Foreign Transfers made after the
Restatement Effective Date shall be $75,000,000 or more. “Foreign Transfer”
shall mean any sale, lease or other transfer (other than any Investment made
solely with cash that is expressly permitted by Section 6.04) resulting in any
asset of GrafTech, Finance or any other Domestic Subsidiary becoming an asset of
Luxembourg Parent, Luxembourg Holdco, Swissco or any other Foreign Subsidiary
(including in each case, for the avoidance of doubt, (a) any such transfer
resulting from any assumption of Indebtedness, assets or liabilities or from any
merger or consolidation and (b) any such transfer that would constitute an
Investment in Luxembourg Parent, Luxembourg Holdco, Swissco or such other
Foreign Subsidiary); provided that none of the following transactions shall be a
Foreign Transfer:
(i) the transfer of inventory in the ordinary course of business consistent with
past practice;
(ii) any non-exclusive license of intellectual property; or
(iii) sales or other dispositions of assets in accordance with Section 6.05(f).
“Exchange Rate” shall mean on any day, for purposes of determining the US Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into Dollars at the time of determination on such day as set forth on
the Reuters WRLD Page for such currency. In the event that such rate does not
appear on any Reuters WRLD Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and GrafTech, or, in the
absence of such an agreement, such Exchange Rate shall be the arithmetic average
of the spot rates of exchange of the Administrative Agent in the market where
its foreign currency exchange operations in respect of such currency are then
being conducted, at or about such time as the Administrative Agent shall elect
after determining that such rates shall be the basis for determining the
Exchange Rate, on such date for the purchase of Dollars for delivery two
Business Days later; provided, however, that if, at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may, in consultation with GrafTech, use any reasonable
method it deems appropriate to determine such rate. Any such determination shall
be conclusive absent manifest error.



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




“Exchange Rate Date” shall mean, if on such date any outstanding Revolving
Exposure is (or any Revolving Exposure that has been requested at such time
would be) denominated in a currency other than Dollars, each of:
(a) the last Business Day of each calendar quarter,
(b) if an Event of Default has occurred and is continuing, any Business Day
designated as an Exchange Rate Date by the Administrative Agent in its sole
discretion, and
(c) each date (with such date to be reasonably determined by the Administrative
Agent in consultation with the applicable Borrower) that is on or about the date
of (i) a Borrowing Request or an Interest Election Request with respect to any
Revolving Borrowing or (ii) each request for the issuance, amendment, renewal or
extension of any Letter of Credit or Swingline Loan.
“Excluded CFC” shall mean (a) any CFC organized under the laws of Hong Kong or
Russia, in the case of each such jurisdiction for so long as the Subsidiaries
organized under the laws of such jurisdiction, taken together, do not have total
assets of $10,000,000 or more, (b) any CFC organized under the laws of Canada,
China (other than Hong Kong), Germany, Italy or the United Kingdom, in the case
of each such jurisdiction for so long as the Subsidiaries organized under the
laws of such jurisdiction, taken together, do not have total assets of
$15,000,000 or more and (c) GrafTech Comercial Navarra S.L., for so long as it
does not have total assets of $15,000,000 or more.
“Excluded Foreign Loan Party” shall mean a Foreign Subsidiary (other than
Luxembourg Parent, Luxembourg Holdco or Swissco) that is a Loan Party, other
than any Foreign Subsidiary in respect of which GrafTech or a Borrower shall
have delivered written notice to the Administrative Agent specifying that such
Foreign Subsidiary is not to be an Excluded Foreign Loan Party.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of a Borrower or any LC Subsidiary hereunder,
(a) income or franchise taxes imposed on (or measured by) its net income by the
United States of America, or by the jurisdiction under which such recipient is
organized or in which its principal office is located, or in which its
applicable lending office is located, (b) any branch profit taxes imposed by the
United States of America or any similar tax imposed by any other jurisdiction
described in clause (a) above, (c) in the case of a Foreign Lender (other than
an assignee pursuant to a request by a Borrower under Section 2.18(b)), any
withholding tax that is imposed by the United States of America on amounts
payable to such Foreign Lender (i) to the extent that such tax is in effect and
would apply as of the date such Foreign Lender becomes a party to this Agreement
or relates to payments received by a new lending office designated by such
Foreign Lender and is in effect and would apply at the time such lending office
is designated or (ii) that is attributable to such Foreign Lender’s failure to
comply with Section 2.16(f), except, in the case of clause (i)



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




above, to the extent, and only to the extent, that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from a Borrower or any LC
Subsidiary with respect to such withholding tax pursuant to Section 2.16(a) and
(d) any U.S. federal withholding taxes imposed under FATCA.
“Existing Credit Agreement” shall mean this Agreement as in effect prior to the
Restatement Effective Date (and, for purposes of the definition of
“Obligations”, at any time after the original effectiveness of such Agreement).
“Existing Security Documents” shall mean the Security Documents, the Guarantee
Agreements and the indemnity, subrogation and contribution agreements executed
and delivered in satisfaction of the Collateral and Guarantee Requirement under
the Existing Credit Agreement.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the Restatement
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), and any current or
future regulations or official interpretations thereof.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
“Finance” shall mean GrafTech Finance Inc., a Delaware corporation and an
indirect, wholly owned subsidiary of GrafTech.
“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer, assistant treasurer or controller of
such person.
“Financial Statement Delivery Date” shall mean the 75th day following the end of
each fiscal year of GrafTech, and the 40th day following the end of each of the
first three fiscal quarters in each fiscal year of GrafTech.
“First Amendment” shall mean the First Amendment dated as of March 26, 2012,
among GrafTech, Finance, Luxembourg Parent, Luxembourg Holdco, Swissco and the
Administrative Agent.
“First Amendment Effective Date” shall mean March 26, 2012.



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than the United States of America or a political subdivision
thereof.
“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
“Foreign Transfer” shall have the meaning given such term in the definition of
Excess Foreign Transfer.
“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States applied on a consistent basis or, when reference is
made to another jurisdiction, generally accepted accounting principles in effect
from time to time in such jurisdiction applied on a consistent basis; provided
that from and after the effectiveness of any change in the accounting principles
used for financial reporting by GrafTech in accordance with Section 1.04(a)(ii),
“GAAP” will mean IFRS, subject to Section 1.04(a)(i).
“General Debt Basket” shall mean, in connection with any incurrence of
Indebtedness, (a) if the Leverage Ratio as of the last day of the then most
recently ended fiscal quarter, computed on a pro forma basis giving effect to
the incurrence of such Indebtedness and to all other incurrences and repayments
of Indebtedness since the end of such fiscal quarter, would be less than 3.25 to
1.00, $400,000,000, and (b) otherwise, $250,000,000.
“Global” shall mean GrafTech Global Enterprises Inc., a Delaware corporation.
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision of any of them, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including the Bank for International Settlements and the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).
“GrafTech” shall mean GrafTech International Ltd., a Delaware corporation.
“GrafTech International Holdings” shall mean GrafTech International Holdings
Inc., a Delaware corporation and indirect wholly owned subsidiary of GrafTech.
“GrafTech Senior Secured Leverage Ratio” shall have the meaning given such term
in Section 6.11.
“GrafTech USA” shall mean GrafTech USA LLC, a Delaware limited liability
company.



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




“Guarantee” of or by any person shall mean (a) any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness (whether arising by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, to take-or-pay or otherwise) or to purchase (or to
advance or supply funds for the purchase of) any collateral securing the payment
of such Indebtedness, (ii) to purchase or lease property, securities or services
for the purpose of assuring the holders of such Indebtedness of the payment of
such Indebtedness, (iii) to maintain any working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or (iv) entered into for the
purpose of assuring in any other manner the holders of such Indebtedness of the
payment thereof or to protect such holders against loss in respect thereof (in
whole or in part), or (b) any Lien on any assets of such person securing any
Indebtedness of any other person, whether or not such Indebtedness is assumed by
such person; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit, in either case in the ordinary course of
business, or customary and reasonable indemnity obligations in effect on the
Restatement Effective Date or entered into in connection with any acquisition or
disposition of assets or Capital Stock permitted under this Agreement.
“Guarantee Agreement” shall mean (a) a Guarantee Agreement substantially in the
form of Exhibit C, by GrafTech and each Domestic Subsidiary (except as otherwise
provided in the definition of Collateral and Guarantee Requirement) in favor of
the Collateral Agent for the benefit of the Secured Parties; (b) the European
Guarantee and Luxembourg Security Agreement (it being understood that
notwithstanding anything contained herein to the contrary, no Guarantee
Agreement will require any Foreign Subsidiary that is a CFC to issue a Guarantee
as to any Obligations of GrafTech or any Domestic Subsidiary); and (c) in
connection with the Guarantees of the Obligations by Foreign Subsidiaries that
are not CFCs, other guarantee agreements or similar agreements (subject in each
case to such limits as shall be required under applicable local law) giving
effect to the Collateral and Guarantee Requirement and in form and substance
reasonably satisfactory to the Collateral Agent.
“Guarantor” shall mean GrafTech, Finance and each other Subsidiary that at any
time has outstanding at such time a Guarantee under any Guarantee Agreement in
respect of all the Obligations.
“Guidelines” shall mean, together, (a) Guideline S-02.123 in relation to
interbank loans of September 22, 1986 (Circulaire relative à l’impôt anticipé
sur les intérêts des avoirs en banque dont les créanciers sont des banques –
avoirs interbancaires –, du 22 septembre 1986), (b) Guideline S-02.122.1 in
relation to bonds of April 1999 (Circulaire sur les obligations, d’avril 1999),
(c) guideline S-02.130.1 in relation to money market instruments and book claims
of April 1999 (Circulaire sur les



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




papiers monétaires et créances comptables de débiteurs suisses, d’avril 1999),
(d) Guideline S-02.128 in relation to syndicated credit facilities of January
2000 (Circulaire sur le traitement fiscal des prêts consortiaux, reconnaissances
de dette, effets de change et sous-participations, de janvier 2000), (e)
circular letter No. 34 of 26 July 2011 (1-034-V-2011) in relation to deposits
(Circulaire no 34 du 26 juillet 2011 sur les avoirs de clients) and (f) circular
letter No. 15 of 7 February 2007 (1-015-DVS-2007) in relation to bonds and
derivative financial instruments as subject matter of taxation of Swiss federal
income tax, Swiss Withholding Tax and Swiss Stamp Taxes (Circulaire no 15 du 7
février 2007 sur les obligations et instruments financiers dérivés en tant
qu’objets de l’impôt fédéral direct, de l’impôt anticipé et des droits de
timbre), in each case as issued, amended or substituted from time to time by the
Swiss Federal Tax Administration.
“Hazardous Material” shall mean any material meeting the definition of a
“hazardous substance” in CERCLA 42 U.S.C. §9601(14) and all explosive or
radioactive substances or wastes, toxic substances or wastes, pollutants, solid,
liquid or gaseous wastes, including petroleum, petroleum distillates or
fractions or residues, asbestos or asbestos containing materials,
polychlorinated biphenyls (“PCBs”) or materials or equipment containing PCBs in
excess of 50 ppm, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law,
or that reasonably could form the basis of an Environmental Claim.
“Holdings” shall mean GrafTech Holdings Inc., a Delaware corporation.
“IFRS” shall mean International Financial Reporting Standards issued by the
International Accounting Standards Board, applied in accordance with the
consistency requirements thereof.
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind (other than progress payments or similar partial or advance
payments not in the nature of Indebtedness related to goods or services to be
sold that are received in the ordinary course of business), (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments,
(c) all obligations of such person upon which interest charges are customarily
paid (other than trade payables incurred in the ordinary course of business),
(d) all obligations of such person under conditional sale or other title
retention agreements relating to property or assets purchased by such person,
(e) all obligations of such person issued or assumed as the deferred purchase
price of property or services (other than current trade liabilities incurred in
the ordinary course of business), (f) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
person, whether or not the obligations secured thereby have been assumed,
(g) all Guarantees by such person of Indebtedness of others, (h) all Capital
Lease Obligations of such person and (i) all obligations of such person as an
account party in respect of letters of credit and bankers’ acceptances. The
Indebtedness of any person shall include the Indebtedness of any other entity
(including



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




any partnership in which such person is a general partner) to the extent such
person is liable therefor as a result of such person’s ownership interest in or
other relationship with such entity, except to the extent the terms of such
Indebtedness provide that such person is not liable therefor.
“Indemnified Taxes” shall mean Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document.
“Indemnity, Subrogation and Contribution Agreement” shall mean an Indemnity,
Subrogation and Contribution Agreement substantially in the form of Exhibit D
among GrafTech, the Guarantors (other than any Foreign Subsidiaries that are
Guarantors) and the Collateral Agent.
“Ineligible Assignee” shall mean GrafTech, any Affiliate of GrafTech and any
natural person.
“Interest Coverage Ratio” shall have the meaning given such term in
Section 6.10.
“Interest Election Request” shall mean a request by a Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.
“Interest Expense” shall mean, with respect to GrafTech and the Subsidiaries on
a consolidated basis for any period, the sum of (a) gross interest expense of
GrafTech and the Subsidiaries for such period on a consolidated basis, including
(i) the amortization of debt discounts, (ii) the amortization of all fees
(including fees with respect to interest rate protection agreements) payable in
connection with the incurrence of Indebtedness to the extent included in
interest expense and (iii) the portion of any payments or accruals with respect
to Capital Lease Obligations allocable to interest expense and (b) capitalized
interest of GrafTech and the Subsidiaries on a consolidated basis for such
period, minus (c) interest income of GrafTech and the Subsidiaries on a
consolidated basis for such period. For purposes of the foregoing, gross
interest expense shall be determined after giving effect to any net payments
made or received by GrafTech, the Borrowers and the other Subsidiaries with
respect to interest rate protection agreements on a consolidated basis for such
period.
“Interest Payment Date” shall mean (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period, (b) with respect to any Base Rate Loan
(other than a Swingline Loan), the last day of each March, June, September and
December and the date on which such Loan is repaid or converted to a
Eurocurrency Loan and (c) with respect to any Swingline Loan, the day that such
Loan is required to be repaid.



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




“Interest Period” shall mean, with respect to any Eurocurrency Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each affected Lender, any other period not in excess of
twelve months) thereafter, as the applicable Borrower may elect; provided,
however, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period and
(iii) any Interest Period in respect of a Revolving Borrowing that would
otherwise end after the Revolving Maturity Date shall instead end on the
Revolving Maturity Date. For purposes of this definition, the date of a
Borrowing initially shall be the date on which such Borrowing is made, and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interest/Exchange Rate Protection Agreement” shall mean any interest rate or
currency hedging agreement or arrangement (a) which was entered into by GrafTech
or any Subsidiary prior to the Restatement Effective Date or (b) which shall
have been entered into by GrafTech or any Subsidiary after the Restatement
Effective Date, and in each case designed to protect against fluctuations in
interest rates or currency exchange rates or to take advantage of reduced
interest rates by converting fixed rate obligations to floating rate
obligations.
“Interpolated Screen Rate” shall mean, with respect to any Eurocurrency Loan
denominated in any currency for any Interest Period, a rate per annum which
results from interpolating on a linear basis between (a) the applicable Screen
Rate for the longest maturity for which a Screen Rate is available that is
shorter than such Interest Period and (b) the applicable Screen Rate for the
shortest maturity for which a Screen Rate is available that is longer than such
Interest Period, in each case as of the Specified Time on the Quotation Day.
“Investment” shall have the meaning given such term in Section 6.04.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” shall mean each of JPMorgan Chase Bank, N.A., Bank of America,
N.A. and BNP Paribas, each in its capacity as the issuer of Letters of Credit,
and their successors in such capacity as provided in Section 2.05(l). Any
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




“LC Cash Collateral” shall mean any and all deposits made by the Borrowers or LC
Subsidiaries pursuant to Section 2.05(i) and interest and other amounts derived
from the investment of such deposited amounts and included in such deposits.
“LC Commitment” shall mean (a) in the case of JPMorgan Chase Bank, N.A.,
$16,666,666, (b) in the case of Bank of America, N.A., $16,666,666, (c) in the
case of BNP Paribas, $16,666,666 and (d) in the case of any successor Issuing
Bank, such amount as shall be separately agreed to by such Issuing Bank and
GrafTech.
“LC Disbursement” shall mean a payment made by an Issuing Bank in respect of a
Letter of Credit. The amount of any LC Disbursement made by an Issuing Bank in
an Alternative Currency and not reimbursed by the applicable Borrower or LC
Subsidiary shall be determined as set forth in paragraph (e) or (m) of Section
2.05, as applicable.
“LC Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit denominated in Dollars at such time,
(b) the aggregate amount of the US Dollar Equivalents of the undrawn amounts of
all outstanding Letters of Credit denominated in Alternative Currencies at such
time, (c) the aggregate amount of all LC Disbursements denominated in Dollars
that have not yet been reimbursed by or on behalf of the applicable Borrower or
LC Subsidiary at such time and (d) the aggregate amount of the US Dollar
Equivalents of the amounts of all LC Disbursements denominated in Alternative
Currencies that have not yet been reimbursed by or on behalf of the applicable
Borrower or LC Subsidiary at such time. The LC Exposure of any Lender at any
time shall be such Lender’s Applicable Percentage of the aggregate LC Exposure.
“LC Subsidiary” shall mean, at any time, without duplication, each of (a) the
Borrowers, (b) the Subsidiaries set forth on Schedule 1.01 and (c) each other
Wholly Owned Subsidiary that has been designated as an LC Subsidiary pursuant to
Section 2.05(k), other than any Subsidiary that has ceased to be an LC
Subsidiary as provided in Section 2.05(k).
“LC Subsidiary Agreement” shall mean an LC Subsidiary Agreement substantially in
the form of Exhibit F‑1.
“LC Subsidiary Termination” shall mean an LC Subsidiary Termination
substantially in the form of Exhibit F‑2.
“Lender Presentation” shall have the meaning given such term in Section 3.15(a).
“Lenders” shall mean the persons listed on Schedule 2.01 and any other person
that shall have become a party hereto pursuant to an Assignment and Assumption,
other than any such person that shall have ceased to be a party hereto pursuant
to an



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.
“Letter of Credit” shall mean any letter of credit issued pursuant to this
Agreement.
“Leverage Ratio” as of the last day of any fiscal quarter shall mean the ratio
of (a) Total Debt as of such day to (b) EBITDA for the four quarter period ended
as of such day.
“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing denominated
in any currency for any Interest Period, the applicable Screen Rate as of the
Specified Time on the Quotation Day.
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities; provided, however, that
contractual, statutory and common law rights of set-off shall not constitute
Liens.
“Liquidity” shall mean, at any time, the sum of (a)(i) the total aggregate
amount of the Available Commitments then in effect minus (ii) the total
aggregate amount of the Revolving Exposures, and (b) Unrestricted Cash.
“Loan Documents” shall mean this Agreement, the Amendment and Restatement
Agreement, any promissory note issued under Section 2.04(d), the Guarantee
Agreements, the Indemnity, Subrogation and Contribution Agreement, the Security
Documents, the Reaffirmation Documents and each LC Subsidiary Agreement.
“Loan Modification Agreement” shall have the meaning given such term in Section
9.02(c).
“Loan Modification Offer” shall have the meaning given such term in Section
9.02(c).
“Loan Parties” shall mean GrafTech, Finance, Luxembourg Parent, Luxembourg
Holdco, Swissco and each other Subsidiary that is a Guarantor.
“Loans” shall mean the loans made by the Lenders to the Borrowers pursuant to
this Agreement.
“Local Time” shall mean (a) with respect to a Loan or Borrowing made to a
Borrower in Dollars, New York City time, and (b) with respect to a Loan or
Borrowing made to a Borrower in Euros, London time.



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




“Luxembourg Domestic Pledge Agreements” shall mean (a) the Pledge Agreement
dated as of March 26, 2012, governed by New York law, between Luxembourg Parent
and the Collateral Agent for the benefit of the Secured Parties, and (b) the
Pledge Agreement dated as of March 30, 2012, governed by New York law, between
Luxembourg Holdco and the Collateral Agent for the benefit of the Secured
Parties.
“Luxembourg Finance Subsidiary” shall mean a Domestic Subsidiary of either
Luxembourg Parent or Luxembourg Holdco, or a branch office of either opened in
the United States, the activities of which are in either case limited to the
performance of cash management functions for certain Foreign Subsidiaries.
“Luxembourg Holdco” shall mean GrafTech Luxembourg II S.à.r.l., a Luxembourg
société à responsabilité limitée that is a direct wholly owned subsidiary of
Luxembourg Parent and an indirect, wholly owned subsidiary of GrafTech.
“Luxembourg Law Limitations” shall mean the limitations set forth beneath the
caption “Luxembourg Parent and Luxembourg Holdco” on Schedule I to the European
Guarantee and Luxembourg Security Agreement.
“Luxembourg Parent” shall mean GrafTech Luxembourg I S.à.r.l., a Luxembourg
société à responsabilité limitée that is a direct wholly owned subsidiary of
GrafTech International Holdings and an indirect, wholly owned subsidiary of
GrafTech.
“Material Adverse Effect” shall mean (a) a materially adverse effect on the
assets, business, properties, financial condition or results of operations of
GrafTech, the Borrowers and the other Subsidiaries, taken as a whole, (b) a
material impairment of the ability of GrafTech, a Borrower or any other
Subsidiary to perform any of its material obligations under any Loan Document to
which it is or will be a party or (c) an impairment of the validity or
enforceability of, or a material impairment of the material rights, remedies or
benefits available to the Lenders, the Issuing Banks, the Administrative Agent
or the Collateral Agent under, any Loan Document.
“Material Obligation” shall mean Indebtedness (other than Indebtedness under any
Loan Document) of, or obligations in respect of any Interest/Exchange Rate
Protection Agreement, Commodity Rate Protection Agreement or Cash Management
Arrangement of, GrafTech, Finance, Luxembourg Parent, Luxembourg Holdco, Swissco
or any other Subsidiary, in each case having an aggregate principal amount in
excess of $35,000,000. For purposes of determining a Material Obligation, the
“principal amount” of the obligations of GrafTech, Finance, Luxembourg Parent,
Luxembourg Holdco, Swissco or any other Subsidiary in respect of any
Interest/Exchange Rate Protection Agreement or Commodity Rate Protection
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements (or other offsetting agreements that by the terms of the
applicable Interest/Exchange Rate Protection Agreement or Commodity Rate
Protection Agreement reduce the amount otherwise due thereunder)) that GrafTech,
Finance, Luxembourg Parent, Luxembourg Holdco, Swissco or such other



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




Subsidiary would, as reasonably determined by a Financial Officer of Finance, be
required to pay if such Interest/Exchange Rate Protection Agreement or Commodity
Rate Protection Agreement were terminated at such time.
“MNPI” shall mean material information concerning GrafTech, the Borrowers and
the other Subsidiaries and their securities that has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD under the Securities Act and the Exchange Act.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgaged Properties” shall mean each parcel of real property and improvements
thereto identified on Schedules 3.23(a)(i) and 3.23(b)(i) as a Mortgaged
Property, and each other parcel of real property and improvements thereto from
time to time hereafter owned in fee or held as a lessee under a ground lease by
GrafTech, Finance or any other Domestic Subsidiary (other than GrafTech NY
Inc.).
“Mortgages” shall mean mortgages, deeds of trust, leasehold mortgages,
assignments of leases and rents and other security documents reasonably
satisfactory to the Collateral Agent, delivered pursuant to Section 4.01, 4.03
or 5.11.
“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which a Borrower or any ERISA Affiliate (other
than one considered an ERISA Affiliate only pursuant to subsection (m) or (o) of
Code Section 414) is making or accruing an obligation to make contributions or
has within any of the preceding five plan years made or accrued an obligation to
make contributions.
“Net Proceeds” shall mean, with respect to any event, (a) the cash proceeds
received, but only as and when received, in respect of such event, including any
cash received in respect of any non-cash proceeds, net of (b) the sum of (i) all
reasonable fees, commissions and out-of-pocket expenses, costs and charges paid
by GrafTech and the Subsidiaries to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a Sale and Lease-Back Transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made by GrafTech and the Subsidiaries as a result of
such event to repay Indebtedness (other than Loans) secured by such asset or
otherwise subject to mandatory prepayment as a result of such event, and
(iii) the amount of all taxes paid (or reasonably estimated to be payable) by
GrafTech and the Subsidiaries, and the amount of any reserves established by
GrafTech and the Subsidiaries to fund contingent liabilities reasonably
estimated to be payable, in each case that are directly attributable to such
event (as determined reasonably and in good faith by a Financial Officer of
GrafTech).
“Non-Defaulting Lender” shall mean, at any time, any Lender that is not a
Defaulting Lender at such time.



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




“Non-Qualifying Bank” shall mean any person who does not qualify as a Qualifying
Bank.
“Non-Refundable Portion” shall have the meaning given such term in Section
2.12(f).
“Notes Liquidity Test” shall mean, at the time of calculation, that (a)
Liquidity is not less than $300,000,000 at such time, (b) the Availability
Condition is satisfied at such time and (c) GrafTech is in compliance with the
covenants contained in Sections 6.10 and 6.11, recomputed as at the last day of
the most recently ended fiscal quarter of GrafTech for which financial
statements have been delivered under Section 5.04(a) or (b) on a pro forma basis
after giving effect to any subsequent acquisition, disposition or incurrence of
Indebtedness permitted under this Agreement, as if such acquisition, disposition
or incurrence, as applicable, had occurred on the first day of each relevant
period for testing such compliance.
“Obligations” shall mean (a) the due and punctual payment of (i) the principal
of and premium, if any, and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by a Borrower or any other Subsidiary under this Agreement in respect of
any Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral, (iii) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on all Indebtedness of Luxembourg Parent,
Luxembourg Holdco and Swissco owed to Finance or any other Loan Party, when and
as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, and (iv) all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
GrafTech, Luxembourg Parent, the Borrowers and the other Subsidiaries under this
Agreement and the other Loan Documents and the Indebtedness referred to in
subclause (iii) of this clause (a), (b) the due and punctual performance of all
covenants, agreements, obligations and liabilities of GrafTech, Luxembourg
Parent, the Borrowers and the other Subsidiaries under or pursuant to this
Agreement and the other Loan Documents, (c) unless otherwise agreed upon in
writing by the applicable Lender party thereto, the due and punctual payment and
performance of all obligations of GrafTech, Luxembourg Parent, the Borrowers and
the other Subsidiaries, monetary or otherwise, under each Interest/Exchange Rate
Protection Agreement and each Commodity Rate Protection Agreement with any
counterparty that is a Lender (or an Affiliate thereof) under this Agreement on
the Restatement Effective Date, or that shall have been a Lender (or an
Affiliate thereof)



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




under this Agreement or the Existing Credit Agreement at the time such
Interest/Exchange Rate Protection Agreement or Commodity Rate Protection
Agreement was entered into, and (d) unless otherwise agreed upon in writing by
the applicable Lender party thereto, the due and punctual payment and
performance of the obligations of GrafTech, Luxembourg Parent, the Borrowers and
the other Subsidiaries, monetary or otherwise, under each Cash Management
Arrangement with any Person that is a Lender (or an Affiliate thereof) under
this Agreement on the Restatement Effective Date, or that shall have been a
Lender (or an Affiliate thereof) under this Agreement or the Existing Credit
Agreement at the time such Cash Management Arrangement was entered into;
provided, that notwithstanding anything to the contrary set forth herein, the
amounts payable at any time by any CFC Guarantor under the European Guarantee
and Luxembourg Security Agreement or any applicable Security Document entered
into by such CFC Guarantor shall be subject at any time, and as applicable, to,
in the case of (x) either Luxembourg Parent or Luxembourg Holdco, the Luxembourg
Law Limitations and (y) Swissco, the Swiss Law Limitations. For the avoidance of
doubt, (i) the Luxembourg Law Limitations shall only apply to the aggregate
Upstream and Cross-Stream Obligations of Luxembourg Parent or Luxembourg Holdco
(and not to Obligations that are Luxembourg Parent’s or Luxembourg Holdco’s
primary obligations or the primary obligations of Foreign Subsidiaries that are
direct or indirect subsidiaries of Luxembourg Parent or Luxembourg Holdco), as
described under the caption “Luxembourg Parent and Luxembourg Holdco” on
Schedule I to the European Guarantee and Luxembourg Security Agreement and (ii)
the Swiss Law Limitations shall only apply to the aggregate Upstream and
Cross-Stream Obligations of Swissco (and not to Obligations that are Swissco’s
primary obligations or the primary obligations of Foreign Subsidiaries that are
direct or indirect subsidiaries of Swissco), as described under the caption
“Swissco” on Schedule I to the European Guarantee and Luxembourg Security
Agreement.
“Other Taxes” shall mean any and all present or future recording, stamp,
documentary, excise, transfer, sales, property or similar taxes, charges or
levies arising from any payment made under any Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
“Participant” shall have the meaning given such term in Section 9.04(e).
“Participant Register” shall have the meaning given such term in
Section 9.04(e).
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
“Perfection Certificate” shall mean a Perfection Certificate in the form of
Exhibit K hereto.
“Permitted Acquisition” shall mean any acquisition from a person other than
GrafTech or a Subsidiary of all or substantially all the assets of, or any
shares or other equity



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




interests in, a person or division or line of business of a person (or any
subsequent Investment made in a previously acquired Permitted Acquisition) if
immediately after giving effect thereto: (a) no Default or Event of Default
shall have occurred and be continuing or would result therefrom, (b) all
transactions related thereto shall be consummated in accordance with applicable
laws, (c) any acquired or newly formed corporation, partnership, association or
other business entity shall be a Subsidiary that is owned directly by GrafTech,
a domestic Wholly Owned Subsidiary, Luxembourg Parent, Luxembourg Holdco or
Swissco (unless there is a material tax or legal or other economic disadvantage
in having GrafTech, a domestic Wholly Owned Subsidiary, Luxembourg Parent,
Luxembourg Holdco or Swissco hold such Capital Stock, in which case such Capital
Stock may be held directly by another Foreign Subsidiary) and all actions
required to be taken, if any, with respect to such assets or such acquired or
newly formed Subsidiary under Section 5.11 shall have been taken, (d) GrafTech
shall be in compliance, on a pro forma basis after giving effect to such
acquisition or formation, with the covenants contained in Sections 6.10 and 6.11
recomputed as at the last day of the most recently ended fiscal quarter of
GrafTech for which financial statements have been delivered under
Section 5.04(a) or (b) as if such acquisition or formation had occurred on the
first day of each relevant period for testing such compliance, and GrafTech
shall have delivered to the Administrative Agent a certificate of GrafTech
signed by a Responsible Officer of GrafTech to such effect, together with all
relevant financial information for such person or division or line of business
of a person (including a summary of the financial terms of the acquisition or
Investment and the material terms of any joint venture arrangements), (e) the
Availability Condition shall be satisfied following such acquisition and payment
of all related costs and expenses and (f) any acquired or newly formed
Subsidiary shall not be liable for any Indebtedness (except for Indebtedness
permitted by Section 6.01).
“Permitted Amendment” shall mean an amendment to this Agreement and the other
Loan Documents, effected in connection with a Loan Modification Offer pursuant
to Section 9.02(c), providing for an extension of the Revolving Maturity Date
applicable to the Loans and/or Commitments of the Accepting Lenders and, in
connection therewith, (a) a change in the Applicable Rate with respect to the
Loans and/or Commitments of the Accepting Lenders and/or (b) an increase in the
fees payable to, or the inclusion of new fees to be payable to, the Accepting
Lenders.
“Permitted Investments” shall mean: (a) direct obligations of the United States
of America or any agency thereof or obligations guaranteed by the United States
of America or any agency thereof; (b) time deposit accounts, certificates of
deposit and money market deposits maturing within 180 days of the date of
acquisition thereof issued by a bank or trust company which is organized under
the laws of the United States of America, any state thereof or any foreign
country recognized by the United States of America having capital, surplus and
undivided profits aggregating in excess of $250,000,000 (or the foreign currency
equivalent thereof) and whose long-term debt, or whose parent holding company’s
long-term debt, is rated A (or such similar equivalent rating) or higher at the
time of deposit by at least one nationally recognized statistical rating
organization (as defined in Rule 436 under the Securities Act of 1933, as
amended);



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




(c) repurchase obligations with a term of not more than 30 days for underlying
securities of the types described in clause (a) above entered into with a bank
or trust company meeting the qualifications described in clause (b) above;
(d) commercial paper, maturing not more than 180 days after the date of
acquisition, issued by a corporation (other than an Affiliate of GrafTech)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any Investment therein is made of P‑1 (or higher) according to
Moody’s, or A‑1 (or higher) according to S&P; (e) securities with maturities of
six months or less from the date of acquisition issued or fully guaranteed by
any state, commonwealth or territory of the United States of America, or by any
political subdivision or taxing authority thereof, and rated at least A by S&P
or A2 by Moody’s; (f) in the case of any Subsidiary organized in a jurisdiction
outside the United States:  (i) direct obligations of the sovereign nation (or
any agency thereof) in which such Subsidiary is organized and is conducting
business or in obligations fully and unconditionally guaranteed by such
sovereign nation (or any agency thereof); provided, however, that such
obligations have a rating of at least A by S&P or A2 by Moody’s (or the
equivalent thereof from comparable foreign rating agencies), (ii) Investments of
the type and maturity described in clauses (a) through (e) above of foreign
obligors, which Investments or obligors (or the parents of such obligors) have
ratings described in such clauses or equivalent ratings from comparable foreign
rating agencies or (iii) Investments of the type and maturity described in
clauses (a) through (e) above of foreign obligors (or the parents of such
obligors), which Investments or obligors (or the parents of such obligors) are
not rated as provided in such clauses or in clause (ii) above but which are, in
the reasonable judgment of GrafTech, comparable in investment quality to such
Investments and obligors (or the parents of such obligors); provided, however,
that the aggregate face amount outstanding at any time of such Investments of
all Foreign Subsidiaries made pursuant to this clause (iii) does not exceed
$75,000,000; (g) mutual funds whose investment guidelines restrict such funds’
investments to those satisfying the provisions of clauses (a) through (e) above;
and (h) time deposit accounts, certificates of deposit and money market deposits
in an aggregate face amount not in excess of 1/2 of 1% of Total Assets as of the
end of GrafTech’s most recently completed fiscal year.
“Permitted Refinancing Notes” shall mean any senior subordinated unsecured notes
issued by GrafTech, and the Guarantees thereof by any Domestic Subsidiary that
is a Loan Party, incurred to repay, prepay, refinance or redeem the Senior
Subordinated Notes, provided that (a) as promptly as practicable and in any
event within 30 days after the date of the issuance or incurrence thereof, 100%
of the Net Proceeds thereof shall be applied to repay, prepay, refinance or
redeem the Senior Subordinated Notes, (b) such notes, and any Guarantees
thereof, are subordinated in right of payment to all of the Obligations on terms
no less favorable to the Lenders than the terms of the Senior Subordinated
Notes, (c) the stated final maturity thereof shall be no earlier than 91 days
after April 23, 2019, and shall not be subject to any conditions that could
result in such stated final maturity occurring on a date that precedes the 91st
day after April 23, 2019, (d) such notes shall not be required to be repaid,
prepaid, redeemed, repurchased or defeased, whether on one or more fixed dates,
upon the occurrence of one or more events or at the option of any holder thereof
(except, in each case, upon the occurrence of an



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




event of default or a change in control) prior to the 91st day after April 23,
2019, (e) the terms, conditions and covenants of such notes shall be such as are
typical and customary at the time of the issuance of such notes for high yield
subordinated debt securities issued in a public offering (as determined by the
Board of Directors or senior management of GrafTech in good faith), (f) no
Subsidiary other than any Domestic Subsidiary that is a Loan Party shall
Guarantee obligations thereunder, and each such Guarantee (i) shall provide for
the release and termination thereof, without action by any person, upon any
release and termination of the Guarantee by the applicable Subsidiary of the
Obligations and (ii) shall be subordinated to the Guarantee by the applicable
Subsidiary of the Obligations on terms no less favorable to the Lenders than the
subordination provisions of such notes, and (g) the obligations in respect
thereof (and any Guarantee thereof) shall not be secured by any Lien on any
asset of GrafTech or any Subsidiary.
“Permitted Subsidiary Investment” shall mean (a) any Permitted Acquisition, (b)
any other Investment by any Loan Party in Capital Stock of, any Subsidiary or
other person that is not a Loan Party that would be a Permitted Acquisition but
for the fact that it is an acquisition of less than all the Capital Stock in
such Subsidiary or other person, and (c) any loan or advance by any Loan Party
to, or Guarantee by any Loan Party of Indebtedness of, or other cash Investment
by any Loan Party in, any Subsidiary.
“Permitted Subsidiary Transfer” shall mean the transfer from any Subsidiary Loan
Party to any Subsidiary that is not a Subsidiary Loan Party but at least 90% of
the outstanding Capital Stock of which is owned by GrafTech or a Wholly Owned
Subsidiary of inventory and equipment in the ordinary course of business
consistent with past practice.
“person” shall mean any natural person, corporation, limited liability company,
business trust, joint venture, association, company, partnership or Governmental
Authority.
“Plan” shall mean any employee pension benefit plan, as defined in Section 3(2)
of ERISA (other than a Multiemployer Plan), subject to the provisions of
Title IV of ERISA or Section 412 of the Code sponsored, maintained or
contributed to by the Borrowers or any ERISA Affiliate.
“Platform” shall have the meaning given such term in Section 9.18(b).
“Pledge Agreements” shall mean (a) the Domestic Pledge Agreement; (b) pledge
agreements or similar agreements entered into by GrafTech International Holdings
(as direct parent of Luxembourg Parent), Luxembourg Parent, Luxembourg Holdco
and Swissco giving effect to the Collateral and Guarantee Requirement (including
the Luxembourg Domestic Pledge Agreements and the Swissco Pledge Agreement) for
the benefit of the Secured Parties and in form and substance reasonably
satisfactory to the Collateral Agent; and (c) in connection with pledges of
Capital Stock in, or Indebtedness owed by, Foreign Subsidiaries, other pledge
agreements or similar agreements giving



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




effect to the Collateral and Guarantee Requirement and in form and substance
reasonably satisfactory to the Collateral Agent.
“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A., as its prime rate in effect at its
principal office in New York City. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Private Side Lender Representatives” shall mean, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.
“Production Capacity Rights” shall mean the right to acquire, at prevailing
market prices at the time of any given purchase, up to a contractually
determined aggregate amount or percentage of the overall production capacity of
a particular vendor or production facility.
“Properties” shall have the meaning given such term in Section 3.17(a).
“Public Side Lender Representatives” shall mean, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.
“Qualifying Bank” shall mean any legal entity which is recognized as a bank by
the banking laws in force in its country of incorporation, or if acting through
a branch, in the country of that branch, and which exercises as its main purpose
a true banking activity, having bank personnel, premises, communication devices
of its own and the authority of decision-making and has a genuine banking
activity.
“Quotation Day” shall mean, with respect to any currency for any Interest
Period, the day two Business Days prior to the first day of such Interest
Period, in each case unless market practice differs for loans such as the
applicable Loans priced by reference to rates quoted in the London interbank
market, in which case the Quotation Day for such currency shall be determined by
the Administrative Agent in accordance with market practice for such loans
priced by reference to rates quoted in the London interbank market (and if
quotations would normally be given by leading banks for such loans priced by
reference to rates quoted in the London interbank market on more than one day,
the Quotation Day shall be the last of those days).
“Reaffirmation Documents” shall mean affirmations, reaffirmations, addenda,
amendments or other modifying or confirmatory documents in form and substance
reasonably satisfactory to the Collateral Agent.
“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such person and such person’s Affiliates.



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




“Release” shall have the meaning given such term in CERCLA, 42 U.S.C. §9601(22).
“Remedial Action” shall mean (a) “remedial action” as such term is defined in
CERCLA, 42 U.S.C. § 9601(24), and (b) all other actions, including studies and
investigations, required by any Governmental Authority or voluntarily undertaken
to: (i) clean up, remove, treat, abate or in any other way respond to any
Hazardous Material in the environment; (ii) prevent the Release or threat of
Release, or minimize the further Release, of any Hazardous Material; or (iii)
monitor the presence of Hazardous Material in the environment or the progress of
any treatment or abatement program.
“Reportable Event” shall mean any reportable event as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than a
Plan maintained by an ERISA Affiliate that is considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Code Section 414).
“Required Lenders” shall mean, at any time, Lenders having Loans, LC Exposures
and unused Commitments (excluding commitments to issue Letters of Credit)
representing more than 50% of the sum of all Loans outstanding, Letter of Credit
Exposures and unused Commitments (excluding commitments to issue Letters of
Credit) at such time.
“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.
“Restatement Effective Date” shall mean April 23, 2014.
“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Capital Stock of
GrafTech, a Borrower or any other Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancelation or
termination of any Capital Stock of GrafTech, a Borrower or any other Subsidiary
or any option, warrant or other right to acquire any such Capital Stock, but not
any payments in respect of deferred compensation, stock appreciation rights,
phantom stock or similar arrangements. “Restricted Payment” shall also include
any spin off or other non-cash distribution effected under Section 6.05(j).
“Revolving Availability Period” shall mean the period from and including the
Restatement Effective Date to but excluding the earlier of (a) the 10th day
prior to the Revolving Maturity Date and (b) the date of termination of the
Commitments.
“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




“Revolving Exposure” shall mean, with respect to any Lender at any time, the sum
at such time, without duplication, of (a) such Lender’s Applicable Percentage of
the principal amounts of the outstanding Revolving Loans denominated in Dollars,
plus (b) such Lender’s Applicable Percentage of the aggregate amount of the US
Dollar Equivalents of the principal amounts of the outstanding Revolving Loans
denominated in Euros, plus (c) the aggregate amount of such Lender’s LC
Exposure, plus (d) the aggregate amount of such Lender’s Swingline Exposure.
“Revolving Loan” shall mean a Loan made pursuant to Section 2.01. Each Revolving
Loan denominated in Dollars shall be a Eurocurrency Loan or a Base Rate Loan,
and each Revolving Loan denominated in Euros shall be a Eurocurrency Loan.
“Revolving Maturity Date” shall mean April 23, 2019; provided that if (a) prior
to August 30, 2015, the Senior Subordinated Notes have not been refinanced or
repaid in full in accordance with this Agreement and (b) GrafTech shall not have
satisfied the Notes Liquidity Test as of August 20, 2015, “Revolving Maturity
Date” shall mean August 30, 2015; provided, further, if as of August 30, 2015,
the Notes Liquidity Test is satisfied, then “Revolving Maturity Date” shall mean
April 23, 2019, unless, at any time after August 30, 2015, and prior to the
earlier to occur of (A) November 30, 2015, and (B) the refinancing or repayment
in full of the Senior Subordinated Notes in accordance with this Agreement, as
applicable, the Notes Liquidity Test is not satisfied, in which case the
“Revolving Maturity Date” shall be the first date on which the Notes Liquidity
Test is not satisfied.
“S&P” shall mean Standard & Poor’s.
“Sale and Lease-Back Transaction” shall have the meaning given such term in
Section 6.03.
“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Sanctioned Country” shall mean, at any time, a country or territory which is
the subject or target of any Sanctions.
“Sanctioned Person” shall mean, at any time, (a) any person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the or by the United Nations Security Council, the European Union or any
EU member state, (b) any person operating, organized or resident in a Sanctioned
Country or (c) any person controlled by any such Person.



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




“Screen Rate” shall mean, in respect of the LIBO Rate for any Interest Period, a
rate per annum equal to the London interbank offered rate as administered by the
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for deposits in the applicable currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period as displayed on the applicable Reuters screen page
(currently page LIBOR01) (or, in the event such rate does not appear on a page
of the Reuters screen, on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion); provided that if any Screen Rate
shall be less than zero, such rate shall be deemed to be zero for all purposes
of this Agreement. If, as to any currency, no Screen Rate shall be available for
a particular Interest Period but Screen Rates shall be available for maturities
both longer and shorter than such Interest Period, than the Screen Rate for such
Interest Period shall be the Interpolated Screen Rate.
“Seadrift” shall mean Seadrift Coke L.P., a Delaware limited partnership.
“Secured Parties” shall mean the Agents, each Lender, each Issuing Bank and each
other person to which any of the Obligations is owed.
“Security Agreements” shall mean (a) a Security Agreement substantially in the
form of Exhibit G among GrafTech, Finance and (except as otherwise provided in
the definition of Collateral and Guarantee Requirement) the other Domestic
Subsidiaries in favor of the Collateral Agent for the benefit of the Secured
Parties, (b) an Intellectual Property Security Agreement substantially in the
form of Exhibit H between GrafTech, Finance and (except as otherwise provided in
the definition of Collateral and Guarantee Requirement) the other Domestic
Subsidiaries in favor of the Collateral Agent for the benefit of the Secured
Parties, and (c) in connection with the creation of security interests in the
assets of Luxembourg Parent, Luxembourg Holdco and Swissco, other security
agreements or similar agreements giving effect to the Collateral and Guarantee
Requirement and in form and substance reasonably satisfactory to the Collateral
Agent.
“Security Documents” shall mean the Security Agreements, the Pledge Agreements,
the Mortgages and each other security agreement, control agreement or other
instrument executed and delivered in satisfaction of the Collateral and
Guarantee Requirement or pursuant to Section 5.11 or in connection with the
deposit of collateral with the Administrative Agent as contemplated by the
definition of Disposition Pending Reinvestment or under Section 2.05(i) or
otherwise.
“Senior Notes” shall mean the 2012 Senior Notes and any additional senior
unsecured notes referred to in Section 6.01(b)(vi).
“Senior Secured Debt” shall mean, with respect to GrafTech and the Subsidiaries
on a consolidated basis, at any time, that portion of Total Debt which is
secured by any assets of GrafTech or any Subsidiary.



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




“Senior Subordinated Notes” shall mean GrafTech’s Senior Subordinated Notes due
November 30, 2015.
“Significant Subsidiary” shall mean Seadrift, GrafTech USA, Holdings, Global,
Finance, Luxembourg Parent, Luxembourg Holdco, Swissco, any LC Subsidiary, any
Subsidiary owning Capital Stock of a Significant Subsidiary or an LC Subsidiary
and any other Subsidiary that at the date of any determination on a consolidated
basis (a) accounts for 2.5% or more of the consolidated total assets of
GrafTech, (b) has accounted for 2.5% or more of EBITDA for each of the two
consecutive periods of four fiscal quarters immediately preceding the date of
determination or (c) has been designated by GrafTech in writing to the
Administrative Agent as a Significant Subsidiary, which designation has not
subsequently been withdrawn.
“Specified Time” shall mean, with respect to the LIBO Rate, 11:00 a.m., London
time.
“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“subsidiary” shall mean, with respect to any person (the “parent”) at any date
of determination, any person (other than a natural person or a Governmental
Authority) the accounts of which would be consolidated with those of the parent
in the parent’s consolidated financial statements if such financial statements
were prepared in accordance with GAAP as of such date, as well as any other
person (other than a natural person or a Governmental Authority) (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, at such date, owned,
controlled or held, or (b) that is, at such date, otherwise Controlled, by the
parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.
“Subsidiary” shall mean any direct or indirect subsidiary of GrafTech (other
than any Unrestricted Subsidiary).
“Subsidiary Loan Party” shall mean any Loan Party that is a Subsidiary.



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




“Supply Chain Arrangement” shall mean (a) each of the Agreement between Swissco
and UTEXEM Logistics Limited (“UTEXEM”) under which UTEXEM buys raw materials
from Conoco which it resells to Swissco on longer payment terms and other
similar supply chain contracts, in each case entered into to obtain longer
payment terms for the purchase of raw materials, provided that (i) the aggregate
amount owed by Swissco under all such agreements at any time shall not exceed
$50,000,000 and (ii) the payment terms shall not be longer than 90 days under
any such agreement; and (b) each of the existing agreement between GrafTech
Mexico S.A. de C.V. and Banorte under which Banorte buys raw materials and other
supplies which it resells to GrafTech Mexico S.A. de C.V. on longer payment
terms and other similar supply chain contracts of Foreign Subsidiaries, in each
case entered into to obtain longer payment terms for the purchase of raw
materials and other supplies, provided that (1) the aggregate amount owed by
Foreign Subsidiaries under all such agreements at any time shall not exceed
$15,000,000 and (2) the payment terms shall not be longer than 90 days under any
such agreement.
“Swingline Exposure” shall mean, at any time, the US Dollar Equivalent of the
aggregate principal amount of all Swingline Loans outstanding at such time. The
Swingline Exposure of any Lender at any time shall be its Applicable Percentage
of the total Swingline Exposure at such time.
“Swingline Lender” shall mean JPMorgan Chase Bank, N.A., in its capacity as
lender of Swingline Loans.
“Swingline Loan” shall mean a Loan made pursuant to Section 2.19.
“Swiss Federal Tax Administration” shall mean the Swiss federal tax authorities
referred to in Article 34 of the Swiss Withholding Tax Act.
“Swiss Law Limitations” shall mean the limitations set forth beneath the caption
“Swissco” on Schedule I to the European Guarantee and Luxembourg Security
Agreement.
“Swiss One Hundred Non-Bank Rule” shall mean the rule that the aggregate number
of creditors (including the Lenders), other than Qualifying Banks, of Swissco
under all its outstanding debts, facilities and/or private placements (including
debt arising under this Agreement and intra-group loans (if and to the extent
intra-group loans are not exempt in accordance with the ordinance of the Swiss
Federal Council of 18 June 2010 amending the Swiss Federal Ordinance on
withholding tax and the Swiss Federal Ordinance on stamp duties with effect as
of 1 August 2010) but not including loan relationships under a Facility that
already qualifies for Swiss Withholding Tax purposes as a debenture as per the
Swiss Ten Non-Bank Rule or the Swiss Twenty Non-Bank Rule), must not at any time
exceed one hundred, all in accordance with the meaning of the Guidelines or
legislation or explanatory notes addressing the same issues which are in force
at such time, being understood that for purposes hereof the maximum number of
ten Non-Qualifying Banks permitted under this Agreement shall be taken into
account (whether or not ten Non-Qualifying Banks do so participate at any given
time).



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




“Swiss Ten Non-Bank Rule” shall mean the rule that the aggregate number of
Lenders and Participants (as defined in Section 9.04(e)) in respect of Loans to
Swissco pursuant to this Agreement which are not Qualifying Banks must not at
any time exceed ten, all in accordance with the Guidelines.
“Swiss Twenty Non-Bank Rule” shall mean the rule that the aggregate number of
(a) creditors other than Qualifying Banks of Swissco under all outstanding debts
relevant for the classification as debenture (Kassenobligation) (including
intragroup loans, facilities or private placements (including Loans pursuant to
this Agreement)) and (b) where the number of debt instruments is relevant, the
number of such debt instruments, being understood that for purposes hereof the
maximum number of ten Non-Qualifying Banks permitted under this Agreement shall
be taken into account (whether or not ten Non-Qualifying Banks do so participate
at any given time), must not at any time exceed twenty, all in accordance within
the meaning of the Guidelines.
“Swiss Withholding Tax” shall mean the Swiss withholding tax as per the Swiss
Federal Withholding Tax Act.
“Swiss Withholding Tax Act” shall mean the Swiss federal act on withholding tax,
of October 13, 1965, as modified from time to time.
“Swiss Withholding Tax Rules” shall mean, together, the Swiss Ten Non-Bank Rule
and/or the Swiss Twenty Non-Bank Rule and the Swiss One Hundred Non-Bank Rule.
“Swissco” shall mean GrafTech Switzerland S.A., a Swiss corporation that is a
direct wholly owned subsidiary of Luxembourg Holdco and an indirect, wholly
owned subsidiary of GrafTech.
“Swissco Obligations” shall mean the Obligations of Swissco (including its
Obligations arising under the European Guarantee and Luxembourg Security
Agreement pursuant to which Swissco has guaranteed the Obligations of each other
Foreign Subsidiary that is a CFC), subject, as applicable, to the Swiss Law
Limitations. For the avoidance of doubt, the Swiss Law Limitations shall only
apply to the aggregate Upstream and Cross-Stream Obligations of Swissco (and not
to Obligations that are Swissco’s primary obligations or the primary obligations
of Foreign Subsidiaries that are direct or indirect subsidiaries of Swissco), as
described under the caption “Swissco” on Schedule I to the European Guarantee
and Luxembourg Security Agreement.
“Swissco Pledge Agreement” shall mean the Second Amended and Restated Pledge
Agreement dated as of April 23, 2014, between Swissco and the Collateral Agent
for the benefit of the Secured Parties.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, assessments, fees or withholdings imposed by any



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Tax Sharing Agreement” shall mean (a) the tax sharing agreement dated
February 16, 2000, among GrafTech, Global, Finance, GrafTech International
Holdings, UCAR Holdings II, Inc., UCAR Holdings III, Inc., GrafTech NY Inc.
f/k/a Union Carbide Grafito, Inc. and UCAR Composites Inc. and (b) any other tax
allocation agreement between or among GrafTech, a Borrower or any of the other
Subsidiaries with respect to consolidated or combined tax returns including a
Borrower or any of the other Subsidiaries, but only to the extent that amounts
payable from time to time by a Borrower or any such other Subsidiary under any
such agreement do not exceed the corresponding tax payments that such Borrower
or such other Subsidiary would have been required to make to any relevant taxing
authority had such Borrower or such other Subsidiary not joined in such
consolidated or combined return, but instead had filed returns including only
Finance and the other Subsidiaries (provided, however, that any such agreement
may provide that, if a Borrower or any such other Subsidiary ceases to be a
member of the affiliated group of corporations of which GrafTech is the common
parent for purposes of filing a consolidated federal income tax return (such
cessation, a “Deconsolidation Event”), then such Borrower or such other
Subsidiary will indemnify GrafTech with respect to any Federal, state or local
income, franchise or other tax liability (including any related interest,
additions or penalties) imposed on GrafTech as the result of an audit or other
adjustment with respect to any period prior to such Deconsolidation Event that
is attributable to such Borrower, such other Subsidiary or any predecessor
business thereof (computed as if such Borrower, such other Subsidiary or such
predecessor business, as the case may be, were a stand-alone entity that filed
separate tax returns as an independent corporation), but only to the extent that
any such tax liability exceeds any liability for taxes recorded on the books of
such Borrower or such other Subsidiary with respect to any such period).
“Total Assets” shall mean, with respect to GrafTech and the Subsidiaries on a
consolidated basis at any date of determination, all assets which would, in
accordance with GAAP, be classified on a consolidated balance sheet of GrafTech
and the Subsidiaries as assets at such date of determination.
“Total Debt” shall mean, with respect to GrafTech and the Subsidiaries on a
consolidated basis at any time, without duplication, all Capital Lease
Obligations, Indebtedness in respect of the deferred purchase price of property
or services and Indebtedness for borrowed money (including matured or contingent
reimbursement obligations in respect of Letters of Credit that support an
obligation that constitutes any such Indebtedness) of GrafTech and the
Subsidiaries at such time.
“Transactions” shall have the meaning given such term in Section 3.02.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




“Unrestricted Cash” shall mean cash and Permitted Investments owned by the Loan
Parties and not controlled by or subject to any Lien or other preferential
arrangement in favor of any creditor (other than Liens created under the Loan
Documents).
“Unrestricted Subsidiary” shall mean (a) any subsidiary of GrafTech (other than
Seadrift, GrafTech USA, Holdings, Luxembourg Parent, a Borrower or any of their
subsidiaries) and any other direct or indirect Investment by GrafTech or any
such Subsidiary in the Capital Stock of any other person (other than Seadrift,
GrafTech USA, Holdings, Luxembourg Parent, a Borrower or any other Subsidiary)
so long as (i) none of the Capital Stock or other ownership interests of such
subsidiary or other person is owned by Seadrift, GrafTech USA, Holdings,
Luxembourg Parent, a Borrower or any of their subsidiaries, (ii) GrafTech shall
have notified the Administrative Agent of its acquisition or creation of such
subsidiary or such other Investment and its ownership interest therein
concurrently with such acquisition, creation or Investment and the intended
purposes of such subsidiary or Investment, (iii) if any such subsidiary shall be
part of a consolidated, combined or unitary tax return together with GrafTech,
Seadrift, GrafTech USA, Holdings, Luxembourg Parent, a Borrower or any of the
Subsidiaries, such subsidiary (unless it is a CFC) shall have entered into the
Tax Sharing Agreement existing at the time of such acquisition or creation (or
another tax sharing agreement containing terms which, in the reasonable judgment
of the Administrative Agent, are customary in similar circumstances to provide
an appropriate allocation of tax liabilities and benefits), (iv) except in the
case of GrafTech as permitted in the proviso below, none of GrafTech, Luxembourg
Parent, the Borrowers and the other Subsidiaries shall have any contingent
liability in respect of such subsidiary or Investment or any obligations thereof
and (v) any such subsidiary or Investment shall be capitalized solely from the
following sources: (A) any Investment by any person other than GrafTech,
Luxembourg Parent, the Borrowers and the other Subsidiaries; (B) Indebtedness
issued by such subsidiary or person, or any of its subsidiaries, (other than
Indebtedness to GrafTech, Luxembourg Parent, a Borrower or any other Subsidiary)
that is nonrecourse to GrafTech, Luxembourg Parent, the Borrowers and the other
Subsidiaries (except in the case of GrafTech as otherwise permitted by the
proviso below), or proceeds thereof; (C) Capital Stock of such subsidiary or
person, or any other Unrestricted Subsidiary, or proceeds thereof, other than
Capital Stock sold to GrafTech, Luxembourg Parent, a Borrower or any other
Subsidiary; and (D) proceeds of Investments permitted to be made in Unrestricted
Subsidiaries pursuant to Section 6.04; provided, however, that GrafTech may
incur a contingent liability or Indebtedness in a specified and limited amount
in respect of such a subsidiary or Investment if it would at the time of such
incurrence be permitted to make an additional Investment in such subsidiary or
other applicable person in the amount of such incurrence and the amount so
incurred shall thereafter constitute an Investment in such subsidiary or other
person in such amount for purposes of calculating compliance with Section 6.04;
and (b) any subsidiary of an Unrestricted Subsidiary.
“Upstream and Cross-Stream Obligations” shall mean, as to any CFC Guarantor,
Obligations of such CFC Guarantor securing and/or guaranteeing Obligations



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




of Foreign Subsidiaries that are direct or indirect parent companies of such CFC
Guarantor or their direct or indirect subsidiaries (except for such CFC
Guarantor itself and its direct and indirect subsidiaries).
“USD Swingline Rate” shall mean, with respect to any Swingline Loan to
Luxembourg Holdco denominated in Dollars for any day, the rate at which Dollar
deposits with interest periods of one day are offered by the principal London
office of the Administrative Agent in immediately available funds in the London
interbank market at the time the Administrative Agent determines such rate on
such day.
“US Dollar Equivalent” shall mean, on any date of determination, (a) with
respect to any amount in Dollars, such amount, and (b) with respect to any
amount in Euros or any other currency, the equivalent in Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.05 using the
Exchange Rate with respect to such currency specified in such Section.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.”
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(f)(ii)(A)(3).
“USA Patriot Act” shall mean the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)).
“VAT” means (a) Taxes imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112)
and (b) any other tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such Taxes
referred to in clause (a) above, or imposed elsewhere.
“VAT Subject Party” shall have the meaning given such term in Section 2.16(i).
“VAT Supplier” shall have the meaning given such term in Section 2.16(i).
“VAT Recipient” shall have the meaning given such term in Section 2.16(i).
“Wholly Owned Subsidiary” shall mean a Subsidiary at least 99% of the Capital
Stock of which (other than directors’ qualifying shares) is owned by GrafTech or
another Wholly Owned Subsidiary.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).
SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any reference herein to any person shall be construed to include such
person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder” and words of similar import shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. References herein to the taking of any action hereunder of an
administrative nature by a Borrower shall be deemed to include references to
GrafTech or the other Borrower taking such action on such Borrower’s behalf and
the Agents are expressly authorized to accept any such action taken by GrafTech
or the other Borrower as having the same effect as if taken by such Borrower.
Each reference herein to “director’s qualifying shares” or similar terms shall
be deemed to include a reference to “or other de minimis amounts of equity
required under applicable local law to be owned by local persons”.
SECTION 1.04.    Accounting Terms; GAAP. %3.(i) Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP as in effect from time to time; provided,
however, that if a Borrower notifies the Administrative Agent that such Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Restatement Effective Date in GAAP or in the
application thereof on the operation of such provision, including any change to
IFRS as contemplated by paragraph (ii) below (or if the Administrative Agent
notifies the Borrowers that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith.
(ii) GrafTech may use IFRS for financial reporting purposes, provided that
GrafTech shall give the Administrative Agent not less than 60 days’ (or such
shorter period of time as the Administrative Agent shall agree in its sole
discretion) prior written notice of any change in the accounting principles used
for financial reporting by GrafTech accompanied by a certificate of a Financial
Officer of GrafTech (i) specifying the material effects of such change in
accounting principles on GrafTech’s most recent audited financial statements and
(ii) setting forth reasonably detailed calculations of the effect of such change
in accounting principles as of the last day of the fiscal period covered by such
financial statements on (A) the Interest Coverage Ratio, (B) the Leverage Ratio
and (C) the GrafTech Senior Secured Leverage Ratio.
(a)    All pro forma computations required to be made hereunder giving effect to
any acquisition, Investment, sale, disposition, merger or similar event shall
reflect on a pro forma basis such event as if consummated on the first day of
the period for which the applicable computation is being made and, to the extent
applicable, the historical earnings and cash flows associated with the assets
acquired or disposed of and any related incurrence or reduction of Indebtedness,
but shall not take into account any projected synergies or similar benefits
expected to be realized as a result of such event.
(b)    Except as expressly provided herein, all accounting and financial
calculations and determinations hereunder shall be made without consolidating
the accounts of Unrestricted Subsidiaries with those of GrafTech, the Borrowers
or any other Subsidiary, notwithstanding that such treatment is inconsistent
with GAAP.
(c)    For purposes of any determination under Section 6.01, 6.02 or 6.03 or
under paragraph (f), (g) or (k) of Article VII, all amounts incurred,
outstanding or proposed to be incurred or outstanding in currencies other than
Dollars shall be translated into Dollars at the currency exchange rates in
effect on the date of such determination. No Default or Event of Default shall
arise as a result of (i) any limitation set forth in Dollars in Section 6.01,
6.02 or 6.03 being exceeded solely as a result of changes in currency exchange
rates from those rates applicable at the time or times Indebtedness, Liens or
Sale and Lease-Back Transactions were initially consummated in reliance on the
exceptions under such Sections or (ii) any limitation set forth in Dollars in
Section 6.04, 6.05 or 6.06 being exceeded solely as a result of changes in
currency exchange rates from those rates applicable at the time or times a
binding contract was entered into in respect of an Investment, disposition,
payment or other transaction under such Sections in reliance on the exceptions
under such Sections. For purposes of any determination under Section 6.04, 6.05
or 6.06, the amount of each Investment, disposition, payment or other
transaction denominated in a currency other than Dollars shall be translated
into Dollars at the currency exchange rate in effect on the date such
Investment, disposition, payment



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




or other transaction is consummated. Such currency exchange rates shall be
determined in good faith by the Borrowers.
SECTION 1.05.    Exchange Rates. Except as provided in the last two sentences of
this paragraph:
(i)    the Administrative Agent shall determine the US Dollar Equivalent of any
Borrowing denominated in Euros, other than a Swingline Loan denominated in
Euros, as of the date of the commencement of the initial Interest Period
therefor and as of the date of the commencement of each subsequent Interest
Period therefor, in each case using the Exchange Rate for Euros in relation to
Dollars in effect on the date that is two Business Days prior to the date on
which the applicable Interest Period shall commence, and each such amount shall
be the US Dollar Equivalent of such Borrowing until the next required
calculation thereof pursuant to this sentence;
(ii)    the Administrative Agent shall determine the US Dollar Equivalent of any
Letter of Credit denominated in a currency other than Dollars as of the date
such Letter of Credit is issued, amended to increase its face amount, extended
or renewed and as of the last Business Day of each subsequent calendar quarter,
in each case using the Exchange Rate for such currency in relation to Dollars in
effect on the date that is two Business Days prior to the date on which such
Letter of Credit is issued, amended to increase its face amount, extended or
renewed or as of the last Business Day of such subsequent calendar quarter, as
the case may be, and each such amount shall, except as provided in the last
sentence of this Section, be the US Dollar Equivalent of such Letter of Credit
until the next required calculation thereof pursuant to this sentence; and
(iii)    the Administrative Agent shall determine the US Dollar Equivalent of
any Swingline Loan denominated in Euros as of the date on which such Loan is
made, using the Exchange Rate for Euros in relation to US Dollars in effect on
such date.
Notwithstanding the foregoing, for purposes of any determination under Article
V, Article VI (other than any determination of whether the Availability
Condition is satisfied or any determination under Section 6.10 or 6.11) or
Article VII, or any determination under any other provision of this Agreement
expressly requiring the use of a current exchange rate, all amounts in
currencies other than Dollars shall be translated into Dollars at currency
exchange rates in effect on the date of such determination. For purposes of
Sections 6.10 and 6.11, amounts in currencies other than Dollars shall be
translated into Dollars at the currency exchange rates most recently used in
preparing GrafTech’s annual and quarterly financial statements.
SECTION 1.06.    Status of Obligations. %3.The Loans and other Obligations are
hereby designated as “Senior Debt” and as “Designated Senior Debt” under, and
for purposes of, the Senior Subordinated Notes. In



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




the event that GrafTech, a Borrower or any other Loan Party shall at any time
issue or have outstanding any other subordinated Indebtedness, GrafTech and such
Borrower shall take or cause such other Loan Party to take all such actions as
shall be necessary to cause the Obligations to constitute senior indebtedness
(however denominated) in respect of such subordinated Indebtedness and to enable
the Lenders to have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such subordinated Indebtedness. Without limiting the foregoing, the
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” under and in respect of any indenture or other agreement or
instrument under which such other subordinated Indebtedness is outstanding and
are further given all such other designations as shall be required under the
terms of any such subordinated Indebtedness in order that the Lenders may have
and exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such subordinated
Indebtedness.
ARTICLE II

The Credits
SECTION 2.01.    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to each Borrower from time to
time during the Revolving Availability Period in Euros or Dollars in an
aggregate principal amount that will not result in such Lender’s Revolving
Exposure exceeding its Available Commitment; provided that Swissco shall not be
entitled to borrow under this Agreement (but as to Swissco’s outstanding
Revolving Loans, if any, Swissco shall continue to be, and to have all the
obligations of, a Borrower hereunder).
SECTION 2.02.    Loans and Borrowings. %3.Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided, however, that the Commitments of the Lenders
are several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required hereunder.
(a)    Subject to Section 2.13, each Revolving Borrowing denominated in Dollars
shall be comprised entirely of Base Rate Loans (in the case of Revolving
Borrowings by Finance only) or Eurocurrency Loans and each Revolving Borrowing
denominated in Euros shall be comprised entirely of Eurocurrency Loans, as the
applicable Borrower may request in accordance herewith. Each Swingline Loan
denominated in Dollars shall be (i) in the case of a Swingline Loan to Finance,
a Base Rate Loan or (ii) in the case of a Swingline Loan to Luxembourg Holdco, a
USD Swingline Rate Loan. Each Swingline Loan denominated in Euros shall be a
Euro Swingline Rate Loan. Each Lender at its option may make any Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided,



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




however, that any exercise of such option shall not affect the obligation of the
applicable Borrower to repay such Loan in accordance with the terms of this
Agreement.
(b)    At the commencement of each Interest Period for any Borrowing, such
Borrowing shall be in an aggregate amount that is at least equal to the
Borrowing Minimum and an integral multiple of the Borrowing Multiple; provided,
however, that a Revolving Borrowing may be in an aggregate amount that is equal
to the aggregate Available Commitments. Each Swingline Loan shall be in an
amount that is at least equal to the Borrowing Minimum for Swingline Loans and
an integral multiple of the Borrowing Multiple for Swingline Loans. Borrowings
of more than one Type and Class may be outstanding at the same time; provided,
however, that there shall not at any time be more than a total of 10
Eurocurrency Borrowings outstanding.
SECTION 2.03.    Requests for Borrowings. To request a Borrowing, a Borrower
shall notify the Administrative Agent at the Applicable Office of such request
by telephone (a) in the case of a Eurocurrency Borrowing, not later than 12:00
noon, Local Time, three Business Days before the date of the proposed Borrowing
and (b) in the case of a Base Rate Borrowing, not later than 12:00 noon,
New York time, one Business Day before the date of the proposed Borrowing. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent at the
Applicable Office of a written Borrowing Request signed by the applicable
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:
(i)    whether the requested Borrowing is to be a Revolving Borrowing or a
Borrowing of another Class;
(ii)    the currency and aggregate principal amount of the requested Borrowing;
(iii)    the date of the requested Borrowing, which shall be a Business Day;
(iv)    whether the requested Borrowing is to be a Eurocurrency Borrowing or a
Base Rate Borrowing;
(v)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(vi)    the Borrower of such Borrowing and the location and number of such
Borrower’s account to which funds are to be disbursed, which shall comply with
the requirements of Section 2.06.



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




If no currency is specified with respect to any requested Revolving Borrowing,
then the applicable Borrower shall be deemed to have selected Dollars. If no
election as to the Type of Borrowing is specified, then the requested Borrowing
shall be (i) in the case of a Borrowing denominated in Euros, a Eurocurrency
Borrowing, and (ii) in the case of a Borrowing denominated in Dollars, a Base
Rate Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the applicable Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender that will make a Loan as part of the requested
Borrowing of the details thereof and of the amount of the Loan to be made by
such Lender as part of the requested Borrowing.
SECTION 2.04.    Evidence of Debt. %3.Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.
(b)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Type and currency thereof
and, in the case of any Eurocurrency Loan, the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from each Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the
accounts of the Lenders and each Lender’s share thereof.
(c)    The entries made in the accounts maintained pursuant to paragraph (a)
or (b) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided, however, that the failure
of any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.
(d)    Any Lender may request that Loans of any Class made by it be evidenced by
a promissory note in substantially the form of Exhibit I hereto. In such event,
each Borrower, at its own expense, shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form consistent with
this Agreement and reasonably approved by the Administrative Agent. Thereafter,
the Loans evidenced by each such promissory note and interest thereon shall at
all times (including after assignment pursuant to Section 9.04) be represented
by one or more promissory notes in such form payable to the payee named therein
(or to such payee and its registered assigns).
SECTION 2.05.    Letters of Credit. %3.General. Subject to the terms and
conditions set forth herein, any LC Subsidiary may request any Issuing Bank to
issue



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




(or to amend, renew or extend) Letters of Credit denominated in Dollars or in
any Alternative Currency in a form reasonably acceptable to the Administrative
Agent and such Issuing Bank, at any time and from time to time during the
Revolving Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by any LC
Subsidiary to, or entered into by any LC Subsidiary with, an Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control. Each reference herein to the “applicable Borrower” in respect of
any Letter of Credit (or in respect of the LC Subsidiary that shall have
requested such Letter of Credit) shall mean (i) in the case of any Letter of
Credit issued at the request of an LC Subsidiary that is not a CFC, Finance,
(ii) in the case of any Letter of Credit issued at the request of Swissco,
Swissco and (iii) in the case of any Letter of Credit issued at the request of
any LC Subsidiary other than Swissco that is a CFC, Luxembourg Holdco.
(a)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), an LC Subsidiary shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the applicable Issuing Bank) to the
applicable Issuing Bank and the Administrative Agent, at the Applicable Office,
reasonably in advance of the requested date of issuance, amendment, renewal or
extension, a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount and currency of such Letter of Credit
(which shall be Dollars or an Alternative Currency), the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing Bank,
the applicable LC Subsidiary also shall submit a letter of credit application on
such Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
applicable LC Subsidiary shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed $50,000,000, (ii) the portion of the LC Exposure
attributable to Letters of Credit issued by the applicable Issuing Bank shall
not exceed the LC Commitment of such Issuing Bank and (iii) the aggregate
Revolving Exposures shall not exceed the aggregate Available Commitments.
(b)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Maturity Date in effect at the time of
the issuance, renewal or extension of such Letter of Credit. Any Letter of
Credit may provide by its terms that it may be



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




extended for additional successive one-year periods on terms reasonably
acceptable to the applicable Issuing Bank. Any Letter of Credit providing for
automatic extension shall be extended upon the then current expiration date
without any further action by any person unless the applicable Issuing Bank
shall have given notice to the applicable beneficiary (with a copy to the
applicable Borrower) of the election by such Issuing Bank not to extend such
Letter of Credit, such notice to be given not fewer than 60 days prior to the
then current expiration date of such Letter of Credit; provided, however, that
no Letter of Credit may be extended automatically or otherwise beyond the date
that is five Business Days prior to the Revolving Maturity Date in effect at the
time of such extension.
(c)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, the applicable
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent in Dollars, at the Applicable Office, for the account
of such Issuing Bank, such Lender’s Applicable Percentage of (1)(i) each LC
Disbursement made by such Issuing Bank in Dollars and (ii) the US Dollar
Equivalent, using the Exchange Rates in effect on the date such payment is
required, of each LC Disbursement made by such Issuing Bank in an Alternative
Currency, and, in each case, not reimbursed by the applicable LC Subsidiary on
the date due as provided in paragraph (e) of this Section, or (2) any
reimbursement payment required to be refunded to the applicable LC Subsidiary
for any reason (or, if such reimbursement payment was refunded in an Alternative
Currency, the US Dollar Equivalent thereof using the Exchange Rates on the date
of such refund). Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Notwithstanding any
other provision of this Section 2.05, if any Lender shall advise the
Administrative Agent that it is unable to extend credit to an LC Subsidiary
(other than a Borrower) organized in a particular jurisdiction, then each
participation acquired by it pursuant to this paragraph (d) in Letters of Credit
issued for the account of such LC Subsidiary shall represent a claim solely
against the applicable Borrower and the Guarantors, and not against such LC
Subsidiary.
(d)    Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the applicable Borrower and the applicable LC
Subsidiary jointly and severally agree to reimburse such LC Disbursement by
paying to the Administrative Agent, at the Applicable Office, an amount equal to
such LC Disbursement, in the currency in which such LC Disbursement shall have
been made, not



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




later than 12:00 noon, New York time, on the date that such LC Disbursement is
made, if the applicable LC Subsidiary shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York time, on such date, or, if such
notice has not been received by the applicable LC Subsidiary prior to such time
on such date, then not later than 12:00 noon, New York time, on (A) the Business
Day that the applicable LC Subsidiary receives such notice, if such notice is
received prior to 10:00 a.m., New York time, on the day of receipt, or (B) the
Business Day immediately following the day that the applicable LC Subsidiary
receives such notice, if such notice is not received prior to such time on the
day of receipt. If the applicable Borrower or the applicable LC Subsidiary fails
to make such payment when due, then (i) if such payment relates to an
Alternative Currency Letter of Credit, automatically and with no further action
required, the obligation of the applicable Borrower and the applicable LC
Subsidiary to reimburse the applicable LC Disbursement shall be permanently
converted into an obligation to reimburse the US Dollar Equivalent, calculated
using the Exchange Rates on the date when such payment was due, of such LC
Disbursement and (ii) in the case of each LC Disbursement, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the applicable LC Subsidiary in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent in Dollars its Applicable
Percentage of the payment then due from the applicable LC Subsidiary in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank in Dollars the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the applicable
Borrower or the applicable LC Subsidiary pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Bank, then to such Lenders and such Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse an Issuing Bank for any LC Disbursement shall not
constitute a Loan and shall not relieve the applicable Borrower or the
applicable LC Subsidiary of its obligation to reimburse such LC Disbursement. If
the reimbursement by the applicable Borrower or the applicable LC Subsidiary of,
or obligation to reimburse, any amounts in any Alternative Currency would
subject the Administrative Agent, any Issuing Bank or any Lender to any stamp
duty, ad valorem charge or similar tax that would not be payable if such
reimbursement were made or required to be made in Dollars, such Borrower or such
LC Subsidiary shall, at its option, either (x) pay the amount of any such tax
requested by the Administrative Agent, such Issuing Bank or such Lender or (y)
reimburse each LC Disbursement made in such Alternative Currency in Dollars, in
an amount equal to the US Dollar Equivalent, calculated using the applicable
Exchange Rate on the date such LC Disbursement is made, of such LC Disbursement.
(e)    Obligations Absolute. The applicable Borrower’s or the applicable LC
Subsidiary’s obligations to reimburse LC Disbursements as provided in
paragraph (e) of this Section shall be absolute, unconditional and irrevocable,
and shall be performed



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit, this Agreement or any other Loan
Document, or any term or provision herein or therein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by the applicable Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, subject to the proviso in the next
sentence, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the applicable Borrower’s or the applicable LC Subsidiary’s
obligations hereunder. None of the Administrative Agent, the Lenders or any
Issuing Bank, or any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuing Bank; provided, however, that the
foregoing shall not be construed to excuse an Issuing Bank from liability to any
LC Subsidiary to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by each Borrower and each
LC Subsidiary to the extent permitted by applicable law) suffered by a Borrower
or any LC Subsidiary that are caused by such Issuing Bank’s failure to exercise
care when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof. The parties hereto expressly
agree that, in the absence of gross negligence or wilful misconduct on the part
of an Issuing Bank, such Issuing Bank shall be deemed to have exercised care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, an Issuing Bank may, in its sole discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
(f)    Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the applicable LC Subsidiary by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided, however, that any failure to
give or delay in giving such notice shall not relieve the applicable LC
Subsidiary of its obligation



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




to reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.
(g)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the applicable Borrower or the applicable LC Subsidiary shall
reimburse such LC Disbursement in full on the date such LC Disbursement is made,
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
applicable Borrower or the applicable LC Subsidiary reimburses such LC
Disbursement, at (i) in the case of any LC Disbursement denominated in Dollars,
and at all times following the conversion to Dollars of an LC Disbursement made
in an Alternative Currency pursuant to paragraph (e) or (m) of this Section, the
rate per annum then applicable to Base Rate Revolving Loans and (ii) in the case
of any LC Disbursement denominated in an Alternative Currency, at all times
prior to its conversion to Dollars pursuant to paragraph (e) or (m) of this
Section, a rate per annum reasonably determined by such Issuing Bank (which
determination will be conclusive absent manifest error) to represent its cost of
funds plus the Applicable Rate used to determine interest applicable to
Eurocurrency Revolving Loans; provided, however, that, at all times after the
applicable Borrower or the applicable LC Subsidiary fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, Section 2.12(c)
shall apply. Interest accrued pursuant to this paragraph shall be for the
account of the applicable Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (e) or (m) of this
Section to reimburse such Issuing Bank shall be for the account of such Lender
to the extent of such payment.
(h)    Cash Collateralization. If the Commitments shall be terminated (including
as a result of any change in the Revolving Maturity Date in accordance with the
definition of such term) or if any Event of Default shall occur and be
continuing, on the Business Day that a Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposures representing greater than 50% of
the total LC Exposure) demanding the deposit of LC Cash Collateral pursuant to
this paragraph, each Borrower and the applicable LC Subsidiaries shall deposit
in an account or accounts with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in Dollars
and in cash equal to the LC Exposure allocable to it as of such date plus any
accrued and unpaid interest thereon; provided, however, that (i) the portions of
such amount attributable to undrawn Alternative Currency Letters of Credit or LC
Disbursements in an Alternative Currency that the applicable Borrower is not
late in reimbursing shall be deposited in the applicable Alternative Currencies
in the actual amounts of such undrawn Letters of Credit and LC Disbursements and
(ii) the obligation to deposit such LC Cash Collateral with respect to the LC
Exposure shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to a Borrower described in
clause (h) or (i) of Article VII and on the Revolving Maturity Date if the
Revolving Maturity Date shall have changed in



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




accordance with the definition of such term). For the purposes of this
paragraph, the Alternative Currency LC Exposure shall be calculated using the
Exchange Rates on the date notice demanding cash collateralization is delivered
to the Borrowers. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrowers
and the LC Subsidiaries under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over each such account. Other than any interest earned on the
investment of such deposits, which investments shall be made in Permitted
Investments at the option and in the sole discretion of the Administrative Agent
and at the risk and expense of the Borrowers and the LC Subsidiaries, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in any such account shall
be applied by the Administrative Agent to reimburse the Issuing Banks for LC
Disbursements for which they have not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers and the LC Subsidiaries for the LC Exposure at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other obligations of the Borrowers and the LC
Subsidiaries under this Agreement. If the Borrowers and the LC Subsidiaries are
required to provide an amount of LC Cash Collateral hereunder as a result of the
occurrence of an Event of Default, all amounts on deposit in such account or
accounts (to the extent not applied as aforesaid) shall be returned to them
within three Business Days after all Events of Default have been cured or
waived.
(i)    Designation of LC Subsidiaries. GrafTech may designate any Subsidiary as
an LC Subsidiary by delivery to the Administrative Agent of an LC Subsidiary
Agreement executed by such Subsidiary and GrafTech; and such Subsidiary shall
for all purposes of this Agreement be an LC Subsidiary and a party to this
Agreement upon such delivery and the satisfaction of the conditions set forth in
Section 4.03 with respect to such Subsidiary until GrafTech shall have executed
and delivered to the Administrative Agent an LC Subsidiary Termination with
respect to such Subsidiary, whereupon such Subsidiary shall cease to be an LC
Subsidiary and a party to this Agreement. Notwithstanding the preceding
sentence, no LC Subsidiary Termination will become effective as to any LC
Subsidiary at a time when any Letter of Credit issued for the account of such LC
Subsidiary or any LC Disbursement in respect of any such Letter of Credit shall
be outstanding hereunder. As soon as practicable upon receipt of an LC
Subsidiary Agreement, the Administrative Agent shall send a copy thereof to each
Lender.
(j)    Replacement of Issuing Banks. An Issuing Bank may be replaced at any time
by written agreement among the Borrowers, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrowers shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.11(b). From and after the



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued by it thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
(k)    Issuing Bank Reports. Unless otherwise agreed by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent
(i) on or prior to each Business Day on which such Issuing Bank issues, amends,
renews or extends any Letter of Credit, the date of such issuance, amendment,
renewal or extension, and the currencies and face amounts of the Letters of
Credit issued, amended, renewed or extended by it and outstanding after giving
effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), it being understood that no Issuing Bank
shall effect any issuance, renewal, extension or amendment resulting in an
increase in the aggregate amount of the Letters of Credit issued by it without
first obtaining written confirmation from the Administrative Agent that such
increase is then permitted under this Agreement, (ii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date, currency and amount
of such LC Disbursement, (iii) on any Business Day on which the applicable
Borrower fails to reimburse an LC Disbursement required to be reimbursed to such
Issuing Bank on such day, the date of such failure and the currency and amount
of such LC Disbursement and (iv) on any other Business Day, such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such Issuing Bank.
(l)    Conversion. In the event that the Loans become immediately due and
payable on any date pursuant to Article VII, all amounts (i) that a Borrower or
any LC Subsidiary is at the time or becomes thereafter required to reimburse or
otherwise pay to the Administrative Agent in respect of LC Disbursements made
under any Alternative Currency Letter of Credit (other than amounts in respect
of which such Borrower or such LC Subsidiary has deposited LC Cash Collateral,
if such LC Cash Collateral was deposited in the applicable Alternative
Currency), (ii) that the Lenders are at the time or become thereafter required
to pay to the Administrative Agent (and the Administrative Agent is at the time
or becomes thereafter required to distribute to the Issuing Bank) pursuant to
paragraph (e) of this Section in respect of unreimbursed LC Disbursements made
under any Alternative Currency Letter of Credit and (iii) of each Lender’s
participation in any Alternative Currency Letter of Credit under which an LC
Disbursement has been made shall, automatically and with no further action
required, be converted into the US Dollar Equivalent, calculated using the
Exchange Rates on such date (or in the case of any LC Disbursement made after
such date, on the date such LC Disbursement is made), of such amounts. On and
after such conversion, all amounts accruing and owed to the Administrative
Agent, the Issuing Bank or any Lender in



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




respect of the obligations described in this paragraph shall accrue and be
payable in Dollars at the rates otherwise applicable hereunder.
SECTION 2.06.    Funding of Borrowings. %3.Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency by 12:00 noon, Local
Time, to the account of the Administrative Agent at the Applicable Office most
recently designated by it for such purpose for Loans of such Class and currency
by notice to the applicable Lenders; provided, however, that Swingline Loans
shall be made as provided in Section 2.19. The Administrative Agent will make
such Loans available to the applicable Borrower by promptly crediting the
amounts so received, in like funds, to an account of such Borrower maintained by
the Administrative Agent (i) in London, in the case of Loans denominated in
Euros, or (ii) in New York City, in the case of Loans denominated in Dollars;
provided, however, that Revolving Loans made to finance the reimbursement of an
LC Disbursement shall be remitted by the Administrative Agent to the applicable
Issuing Bank.
(a)    Unless the Administrative Agent shall have received at the Applicable
Office notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, (x) the
rate reasonably determined by the Applicable Agent to be the cost to it of
funding such amount (in the case of a Borrowing in Euros) and (y) the Federal
Funds Effective Rate (in the case of a Borrowing in Dollars) or (ii) in the case
of such Borrower, the interest rate applicable to the subject Loan. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing and the Administrative
Agent shall return to such Borrower any amount (including interest) paid by such
Borrower to the Administrative Agent pursuant to this paragraph.
SECTION 2.07.    Interest Elections. %3.Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the applicable Borrower may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurocurrency Borrowing, may elect Interest Periods therefor, all as
provided in this Section and on terms consistent with the other provisions of
this Agreement. The applicable Borrower may elect different options with respect
to different portions of the



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall not apply to Swingline Loans, which may not be converted or
continued.
(a)    To make an election pursuant to this Section, the applicable Borrower
shall notify the Administrative Agent at the Applicable Office of such election
by telephone by the time that a Borrowing Request would be required under
Section 2.03 if such Borrower were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent at
the Applicable Office of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the applicable Borrower.
Notwithstanding any contrary provision herein, this Section shall not be
construed to permit a Borrower to (i) change the currency of any Borrowing,
(ii) elect an Interest Period for Eurocurrency Loans that does not comply with
Section 2.02(d) or (iii) convert any Borrowing denominated in Euros to a Base
Rate Borrowing.
(b)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    if the resulting Borrowing is to be denominated in Dollars, whether
such Borrowing is to be a Base Rate Borrowing or a Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is to be a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
(c)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender holding a Loan to which
such



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




Interest Election Request relates of the details thereof and of such Lender’s
portion of each resulting Borrowing.
(d)    If a Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then (i) in the case of a Borrowing denominated in Dollars,
such Borrowing shall be converted to a Base Rate Borrowing as of the end of such
Interest Period and (ii) in the case of a Borrowing denominated in Euros, such
Borrowing shall become due and payable on the last day of such Interest Period.
SECTION 2.08.    Termination and Reduction of Commitments. %3.Unless previously
terminated, the Commitments shall terminate on the Revolving Maturity Date.
(a)    The Borrowers may at any time terminate, or from time to time reduce, the
Commitments; provided, however, that (i) each reduction of the Commitments shall
be in an amount that is an integral multiple that is a Borrowing Multiple and
not less than the Borrowing Minimum and (ii) the Borrowers shall not terminate
or reduce the Commitments if, after giving effect to any concurrent prepayment
of the Revolving Loans in accordance with Section 2.10, the aggregate Revolving
Exposures would exceed the aggregate Available Commitments.
(b)    The Borrowers shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
five Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the applicable
Lenders of the contents thereof. Each notice delivered by the Borrowers pursuant
to this Section shall be irrevocable; provided, however, that a notice of
termination of the Commitments delivered by the Borrowers may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrowers (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the applicable Lenders in accordance with their respective Commitments.
SECTION 2.09.    Repayment of Loans. Each Borrower hereby unconditionally
promises to pay (i) to the Administrative Agent at the Applicable Office for the
accounts of the Lenders, the then unpaid principal amount of each Revolving
Borrowing made to it on the Revolving Maturity Date and (ii) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan made to it on the
earlier of the Revolving Maturity Date and the 10th day after such Swingline
Loan is made; provided, however, that on each date that a Revolving Borrowing is
made by a Borrower, such Borrower shall repay all Swingline Loans that are
outstanding to it on the date such Revolving Borrowing is made. The Borrowers
will repay the principal amount of each Loan and the accrued interest thereon in
the currency of such Loan.



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




SECTION 2.10.    Prepayment of Loans. %3.The Borrowers shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (d) of this Section.
(a)    If, on any date, the aggregate Revolving Exposures exceed the aggregate
Available Commitments, the Borrowers shall, not later than the second Business
Day following such date, prepay Revolving Loans in an amount sufficient to
eliminate such excess (after giving effect to any other prepayment of Loans on
or prior to the date of prepayment).
(b)    Prior to any prepayment of Borrowings hereunder, the applicable Borrower
shall select the Borrowing or Borrowings to be prepaid and shall specify such
selection in the notice of such prepayment pursuant to paragraph (d) of this
Section.
(c)    The applicable Borrower shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment under paragraph (a) of this Section
(A) in the case of a prepayment of a Loan other than a Swingline Loan, at the
Applicable Office not later than 11:00 a.m., Local Time, five Business Days
before the date of prepayment and (B) in the case of a prepayment of a Swingline
Loan, at the Applicable Office not later than 12:00 noon, Local Time, on the
date of prepayment, and (ii) of any prepayment under paragraph (b) of this
Section, at the Applicable Office as promptly as practicable after such Borrower
becomes aware that such prepayment will be required. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided, however, that, if a
notice of optional prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.08, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08. Promptly following receipt of any such notice, the
Administrative Agent shall advise the affected Lenders of the contents thereof.
Each partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest on the amount prepaid.
SECTION 2.11.    Fees. %3.Finance agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily unused amount of the Commitment of such Lender
during the period from and including the Restatement Effective Date to but
excluding the date on which such Commitment terminates. Accrued commitment fees
in respect of any Commitment shall be payable in arrears (i) on the last day of
March, June, September and December of each year commencing on the first such
date to occur after the Restatement Effective Date, and (ii) on the date on
which such Commitment terminates. All commitment fees shall be computed on the
basis of a year of 360 days



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). For purposes of computing commitment fees, a
Commitment of a Lender shall be deemed to be used to the extent of the LC
Exposure of such Lender, but not by the Swingline Exposure of such Lender.
(a)    Each Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
the Letters of Credit of such Borrower, which shall accrue at the Applicable
Rate used to determine the interest rate applicable to Eurocurrency Revolving
Loans on the daily amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Restatement Effective Date to but excluding the later of the
date on which such Lender’s Commitment terminates and the date on which such
Lender ceases to have any LC Exposure in respect of such Borrower, and (ii) to
each Issuing Bank a fronting fee, which shall accrue at a rate separately agreed
between such Issuing Bank and such Borrower on the average daily amount of the
LC Exposure of such Borrower (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Restatement Effective Date to but excluding the later of the date of termination
of the Commitments and the date on which there ceases to be any LC Exposure, as
well as such Issuing Bank’s standard fees (or other fees as agreed between such
Issuing Bank and the Borrowers) with respect to the issuance, amendment, renewal
or extension of any Letter of Credit of such Borrower or processing of drawings
thereunder. Participation fees and fronting fees accrued under this paragraph
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Restatement Effective Date;
provided, however, that all such fees shall be payable on the later of the date
of termination of the Commitments and the date on which there ceases to be any
LC Exposure (and any such fees remaining unpaid after the Revolving Maturity
Date or earlier termination of the Commitments shall be payable on demand). Any
other fees payable to an Issuing Bank pursuant to this paragraph shall be
payable within 10 days after demand. All participation fees and fronting fees
payable under this paragraph shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).
(b)    Each Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between such Borrower and the Administrative Agent.
(c)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders. Fees paid shall not be refundable
under any circumstances (absent manifest error).



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




SECTION 2.12.    Interest. %3.The Loans comprising each Eurocurrency Revolving
Borrowing denominated in Dollars shall bear interest at the Adjusted LIBO Rate
for the Interest Period in effect for such Borrowing plus the Applicable Rate.
(a)    The Loans comprising each Eurocurrency Revolving Borrowing denominated in
Euro shall bear interest at the LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Rate.
(b)    The Loans comprising each Base Rate Borrowing (including each Swingline
Loan denominated in Dollars made to Finance) shall bear interest at the Base
Rate plus the Applicable Rate. The Loans comprising each Swingline Loan
denominated in Dollars made to Luxembourg Holdco shall bear interest at the USD
Swingline Rate plus the Applicable Rate. The Loans comprising each Swingline
Loan denominated in Euros shall bear interest at the Euro Swingline Rate plus
the Applicable Rate.
(c)    Notwithstanding Section 2.12(a), (b) or (c), if any principal of or
interest on any Loan or any fee or other amount payable by a Borrower hereunder
is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% per annum plus the rate otherwise applicable to such Loan as
provided in Section 2.12(a), (b) or (c) or (ii) in the case of any other amount,
2% per annum plus the rate applicable to Base Rate Revolving Loans as provided
in Section 2.12(c).
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the applicable Commitments; provided, however, that (i) interest
accrued pursuant to Section 2.12(d) above shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any Loan,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
(e)    All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Base Rate at times
when the Base Rate is based on the Prime Rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Adjusted LIBO Rate, LIBO Rate or Base Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
(f)    The rates of interest provided for in this Agreement are minimum interest
rates. When entering into this Agreement, the parties have assumed that the
interest payable at the rates set out in this Section or in other Sections of
this Agreement is not and will not become subject to the Swiss Withholding Tax.
Notwithstanding that



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




the parties do not anticipate that any payment of interest will be subject to
the Swiss Withholding Tax, they agree that, in the event that (i) the Swiss
Withholding Tax should be imposed on interest payments by Swissco and (ii)
Swissco is unable, by reason of the Swiss Withholding Tax Act, to comply with
Section 2.16, the interest rate on such payments due by Swissco, including
limitations therein, shall be increased in such a way that the amount of
interest effectively paid to each Lender corresponds to an amount which (after
making any deduction of the Non-Refundable Portion (as defined below) of the
Swiss Withholding Tax) equals the payment which would have been due had no
deduction of Swiss Withholding Tax been required. For the purposes of this
Section, “Non-Refundable Portion” shall mean Swiss Withholding Tax at the
standard rate (being, as at the Restatement Effective Date, 35%) unless a tax
ruling issued by the Swiss Federal Tax Administration confirms that, in relation
to a specific Lender based on an applicable double tax treaty, the
Non-Refundable Portion is a specified lower rate in which case such lower rate
shall be applied in relation to such Lender. Swissco shall provide to the
Administrative Agent the documents required by law or applicable double taxation
treaties for the Lenders to claim a refund of any Swiss Withholding Tax so
deducted.
(g)    Swissco shall not be required to pay any additional amount to a Lender
pursuant to Section 2.12(g) if such Lender has breached (i) Section 2.16(k) or
(ii) the requirements and limitations for Assignment and Assumption or a
participation with respect to such Loan pursuant to Section 9.04.
SECTION 2.13.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing denominated in any currency:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
(b)    the Administrative Agent is advised by a majority in interest of the
affected Lenders (based upon applicable outstanding commitments and, without
duplication, loans) that the Adjusted LIBO Rate for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies such Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (i)
any Borrowing Request for a Eurocurrency Revolving Borrowing denominated in such
currency (A) if such currency is the Dollar, shall be deemed a request for a
Base Rate Borrowing and (B) if such currency is the Euro, shall be ineffective,
(ii) any Interest Election Request that requests the conversion of any Revolving
Borrowing denominated in such currency to, or continuation of any Revolving
Borrowing denominated in such currency as, a Eurocurrency Borrowing shall



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




be ineffective, and (iii) any Eurocurrency Borrowing denominated in such
currency that is requested to be continued shall bear interest at such rate or
rates as the Administrative Agent and the Borrowers shall agree upon to reflect
the cost to such Lenders of making or maintaining their Loans (or, in the
absence of such agreement, shall be repaid on the last day of the then current
Interest Period applicable thereto).
SECTION 2.14.    Increased Costs. %3.If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of or credit extended or participated in by any
Lender (except any such reserve requirement reflected in the Adjusted LIBO Rate)
or any Issuing Bank; or
(ii)    subject any Lender or Issuing Bank to any Taxes on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto (other
than Indemnified Taxes and Excluded Taxes); or
(iii)    impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or any Eurocurrency Loan made by such
Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any Loan) or to increase the cost to such Lender or Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or otherwise), then the applicable
Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank for
such additional costs incurred or reduction suffered.
(b)    If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has had or would have the effect of reducing
the rate of return on such Lender’s or Issuing Bank’s capital or on the capital
of such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or Issuing Bank or such Lender’s or Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or Issuing Bank’s policies and the policies of
such Lender’s or Issuing Bank’s holding company with respect to capital adequacy
and liquidity), then from time to time the Borrowers will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




(c)    A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrowers and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 10 days after
receipt thereof.
(d)    Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided, however,
that the Borrowers shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor; provided further, however, that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180‑day period referred to above shall be extended to include the period of
retroactive effect thereof.
SECTION 2.15.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan to a Loan of a different Type or
Interest Period other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Loan on the
date specified in any notice delivered pursuant hereto (regardless of whether
such notice may be revoked under Section 2.10(d) and is revoked in accordance
therewith) or (d) the assignment of any Eurocurrency Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
applicable Borrower pursuant to Section 2.18, then, in any such event, such
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount reasonably
determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate or LIBO Rate, as the case may be,
that would have been applicable to such Loan, for the period from the date of
such event to the last day of the then current Interest Period therefor (or, in
the case of a failure to borrow, convert or continue, for the period that would
have been the Interest Period for such Loan), over (ii) the amount of interest
that would accrue on such principal amount for such period at the interest rate
such Lender would bid were it to bid, at the commencement of such period, for
deposits in the applicable currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrowers and shall be conclusive absent
manifest error. The Borrowers shall pay such



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
SECTION 2.16.    Taxes. %3.Any and all payments by or on account of any
obligation of a Borrower or any LC Subsidiary hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, however, (1) that, with respect to
Swiss Withholding Tax only, Swissco shall not be required to pay any additional
amount to a Lender pursuant to this Section 2.16(a) if such Lender (A) has
breached Section 2.16(k) or (B) has made an assignment without the consent of
Swissco in breach of the requirements of clause (iv) of Section 9.04(b) or has
sold a participation to a Non-Qualifying Bank without the consent of Swissco in
breach of the requirements of clause (iv) of Section 9.04(e), and (2) that if a
Borrower or any LC Subsidiary shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, each Lender or each Issuing Bank (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
such Borrower or such LC Subsidiary shall make such deductions and (iii) such
Borrower or such LC Subsidiary shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
(a)    In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(b)    The Borrowers and each LC Subsidiary shall indemnify the Administrative
Agent, each Lender and each Issuing Bank, within 15 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent, such Lender or such Issuing Bank, as the case may be,
on or with respect to any payment by or on account of any obligation of a
Borrower or any LC Subsidiary hereunder or under any other Loan Document
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto (except to the
extent such penalties, interest and expenses result solely from the gross
negligence or wilful misconduct of the Administrative Agent, such Lender or such
Issuing Bank, as the case may be), whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided, however, that the Administrative Agent, such
Lender or such Issuing Bank, as applicable, shall reasonably cooperate with a
Borrower and any LC Subsidiary, at such Borrower’s or such LC Subsidiary’s sole
cost and expense, in good faith to recover any such Indemnified Taxes or Other
Taxes that the Administrative Agent, such Lender or such Issuing Bank, as
applicable, and such Borrower or such LC Subsidiary agree were incorrectly or
illegally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to a
Borrower or any LC Subsidiary by a Lender or an Issuing Bank, or by the
Administrative Agent on its own



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive absent
manifest error.
(c)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by a Borrower or any LC Subsidiary to a Governmental Authority, such
Borrower or such LC Subsidiary shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
(d)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Borrower or LC Subsidiary has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of any Borrower or LC Subsidiary to do so), (ii)
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 9.04(e) relating to the maintenance of a Participant Register and (iii)
the full amount of any Excluded Taxes attributable to such Lender that are paid
or payable by the Administrative Agent and the Loan Parties in connection with
any Loan Document and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Excluded Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The indemnity under this
paragraph (e) shall be paid within 10 days after the Administrative Agent
delivers to the applicable Lender a certificate stating the amount of Excluded
Taxes so payable by the Administrative Agent. Such certificate shall be
conclusive of the amount so payable absent manifest error.
(e)    (i) Any Foreign Lender (or with respect to any LC Subsidiary, any Lender
organized outside the jurisdiction of organization of such LC Subsidiary) that
is entitled to an exemption from or reduction of withholding tax under the law
of the jurisdiction in which a Borrower or any LC Subsidiary is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall, to the extent it may lawfully do so, deliver to such
Borrower or the LC Subsidiary, as the case may be (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law and
as reasonably requested by such Borrower or such LC Subsidiary as will permit
such payments to be made without withholding or at a reduced rate; provided,
however, that such Lender has received sufficient written notice from such
Borrower or such LC Subsidiary advising it of the availability of such exemption
or reduction and containing all applicable documentation. So long as any Lender
makes a reasonable and good faith effort timely to comply with any such
requirement outside the U.S., such Lender shall continue to benefit from Section
2.16(a) and (c) with respect to any such Taxes pending the effectiveness of any
such reduction or exemption for which it may apply.



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




(i)    Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,
(A)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(2)     executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit M-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or
(4)     to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit M-2 or M-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit M-4 on behalf of
each such direct and indirect partner;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




from time to time thereafter upon the reasonable request of such Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit such Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made;
(C)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender's obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (C), “FATCA” shall include any amendments
made to FATCA after the Restatement Effective Date;
(D)    any Lender (including any Issuing Bank) that is a U.S. Person shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the applicable Borrower and the
Administrative Agent in writing of its legal inability to do so.
(f)    If the Administrative Agent, any Lender or any Issuing Bank, as the case
may be, determines in its reasonable discretion that it is entitled to receive a
refund, credit or other tax benefit in respect of Taxes with respect to which it
has received additional amounts from a Borrower or any LC Subsidiary pursuant to
paragraph (a) of this Section 2.16 or as to which it has been indemnified by a
Borrower or any LC Subsidiary pursuant to paragraph (b) or (c) of this
Section 2.16, the Administrative Agent, such Lender or such Issuing Bank, as
applicable, shall notify such Borrower or such LC Subsidiary, as applicable, and
shall, within 45 days (or such shorter period of



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




time as may be prescribed by applicable law for a timely application) after
receipt of a request by such Borrower or such LC Subsidiary, apply for such
refund, credit or other tax benefit at such Borrower’s or such LC Subsidiary’s
expense. The Administrative Agent, such Lender or such Issuing Bank, as
applicable, shall in good faith prepare or amend any filings, returns or other
documentation required to obtain such refund, credit or other tax benefit and
such Borrower or LC Subsidiary, as applicable, shall not have the right to
participate therein. If the Administrative Agent, such Lender or such Issuing
Bank, as applicable, receives a refund, credit or other tax benefit pursuant to
this paragraph (g), the Administrative Agent, such Lender or such Issuing Bank,
as applicable, shall promptly pay such amount to the applicable Borrower or
LC Subsidiary, as applicable, together with any interest received thereon. This
Section shall not be construed to require the Administrative Agent, any Lender
or any Issuing Bank to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to a Borrower or any LC
Subsidiary.
(g)    All amounts set out, or expressed in a Loan Document to be payable by any
Party to the Administrative Agent, any Lender or any Issuing Bank which (in
whole or in part) constitute the consideration for a supply for VAT purposes
shall be deemed to be exclusive of any VAT which is chargeable on such supply,
and accordingly, subject to Section 2.16(i), if VAT is or becomes chargeable on
any supply made by the Administrative Agent, any Lender or any Issuing Bank to
any Party under a Loan Document, that Party shall pay to the Administrative
Agent, any Lender or any Issuing Bank (in addition to and at the same time as
paying any other consideration for such supply), provided that the
Administrative Agent, any such Lender or any such Issuing Bank has delivered an
invoice complying with the applicable legal requirements to such Party, an
amount equal to the amount of such VAT except where the reverse charge method
applies and the Party is liable for the payment of such VAT to the relevant
Governmental Authority.
(h)    If VAT is or becomes chargeable on any supply made by the Administrative
Agent, any Lender or any Issuing Bank (each a “VAT Supplier”) to any other of
the Administrative Agent, any Lender or any Issuing Bank (the “VAT Recipient”)
under a Loan Document, and any Party other than the VAT Recipient (the “VAT
Subject Party”) is required by the terms of any Loan Document to pay an amount
equal to the consideration for such supply to the VAT Supplier (rather than
being required to reimburse the VAT Recipient in respect of that consideration),
the VAT Subject Party shall also pay to the VAT Supplier (in addition to and at
the same time as paying such amount) and provided that the VAT Supplier has
delivered an invoice complying with the applicable legal requirements to the VAT
Recipient, an amount equal to the amount of such VAT except where the reverse
charge method applies and the VAT Recipient owes the VAT to the respective
Governmental Authorities.
(i)    Where a Loan Document requires any party thereto to reimburse or
indemnify the Administrative Agent, any Lender or any Issuing Bank for any cost
or expense, that party shall reimburse or indemnify (as the case may be) the
Administrative



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




Agent, such Lender or the Issuing Bank for the full amount of such cost or
expense, including such part thereof as represented by VAT, save to the extent
that the Administrative Agent, such Lender or such Issuing Bank reasonably
determines that it, or any of its Affiliates, is entitled to credit or repayment
in respect of such VAT from the relevant Governmental Authority.
(j)    Each Lender that is a Lender as of the Restatement Effective Date
confirms that, as of the Restatement Effective Date such Lender is a Qualifying
Bank. Each person that shall become a Lender after the Restatement Effective
Date confirms that as of the date such person becomes a Lender, and each person
that shall at any time acquire a participation in any Loan of Swissco shall be
deemed to have confirmed as of the date such person acquires such participation
(or, if earlier, the date on which such person acquired the participation in a
Commitment that resulted in its acquisition of such participation in such Loan
of Swissco upon the making thereof), it is (i) a Qualifying Bank or (ii) one
single creditor for the purposes of the Swiss Ten Non-Bank Rule and the Swiss
Twenty Non-Bank Rule.
SECTION 2.17.    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
%3.Each Borrower and each LC Subsidiary shall make each payment required to be
made by it hereunder or under any other Loan Document (whether of principal,
interest, fees or reimbursement of LC Disbursements, or of amounts payable under
Section 2.14, 2.15 or 2.16, or otherwise) prior to 12:00 noon, Local Time, on
the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent to such account as the
Administrative Agent shall from time to time specify at its respective
Applicable Offices; provided, however, that payments to be made directly to an
Issuing Bank or the Swingline Lender as expressly provided herein and payments
pursuant to Sections 2.14, 2.15, 2.16, 2.19 and 9.03 shall be made directly to
the persons entitled thereto and payments pursuant to other Loan Documents shall
be made to the persons specified therein. The Administrative Agent shall
distribute any such payments received by it for the account of any other person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder of principal or interest or fees in
respect of any Loan or LC Disbursement shall be made in the currency of such
Loan or LC Disbursement; all other payments hereunder and under each other Loan
Document shall be made in Dollars at the Exchange Rate in effect at such time of
payment, if applicable. Any payment required to be made by the Administrative
Agent hereunder shall be deemed to have been made by the time required if the
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Administrative Agent
to make such payment.



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




(a)    If, at any time, insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(b)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on its
Loans of any Class or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans of such Class or participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in Loans of
such Class or participations in LC Disbursements and Swingline Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
their respective Loans of such Class or participations in LC Disbursements and
Swingline Loans and accrued interest thereon; provided, however, that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to GrafTech, a
Borrower, any other Subsidiary or any Affiliate thereof (as to which the
provisions of this paragraph shall apply). Each of GrafTech, each Borrower and
each LC Subsidiary consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against
GrafTech, such Borrower or such LC Subsidiary rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of GrafTech, such Borrower or such LC Subsidiary in the amount of such
participation.
(c)    Unless the Administrative Agent shall have received notice from a
Borrower or an LC Subsidiary prior to the date on which any payment is due to
the Administrative Agent for the account of all or certain of the Lenders or the
Issuing Banks hereunder that such Borrower or such LC Subsidiary will not make
such payment, the Administrative Agent may assume that such Borrower or such LC
Subsidiary has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the applicable Lenders or Issuing
Bank, as the case may be, the amount due. In such event, if such Borrower or
such LC Subsidiary has not in fact made



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




such payment, then each of the applicable Lenders or the applicable Issuing
Bank, as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at a rate reasonably determined by the Administrative Agent in accordance
with banking industry practices on interbank compensation.
(d)    If any Lender shall fail to make any payment required to be made by it to
the Administrative Agent or another Lender under this Agreement, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by it for the account
of such Lender to satisfy such Lender’s obligations under this Agreement until
all such unsatisfied obligations are fully paid.
SECTION 2.18.    Mitigation Obligations; Replacement of Lenders. %3.If any
Lender requests compensation under Section 2.14, or if a Borrower or any LC
Subsidiary is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14 or 2.16, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Each Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(a)    If any Lender requests compensation under Section 2.14, or if any Loan
Party is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender defaults in its obligation to fund Loans hereunder or is a Defaulting
Lender, or if any Lender has failed to consent to a proposed amendment or waiver
that under Section 9.02 requires the consent of all the Lenders (or all the
affected Lenders or all the Lenders of the affected Class) and with respect to
which the Required Lenders (or, in circumstances where Section 9.02 does not
require the consent of the Required Lenders, a majority in interest of the
Lenders of the affected Class) shall have granted their consent, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under the Loan
Documents to an assignee (other than any Ineligible Assignee) that shall assume
such obligations (which assignee may be another Lender, if such other Lender
accepts such assignment); provided, however, that (i) the Borrowers shall have
received the prior written consent of the Administrative Agent (and, if a
Commitment is being assigned, each Issuing Bank and the Swingline Lender), which



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee or the Borrowers, (iii) in the case of any such assignment resulting
from a claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will result in a material reduction in
such compensation or payments and (iv) in the case of any such assignment and
delegation resulting from the failure to provide a consent, the assignee shall
have given such consent and, as a result of such assignment and delegation and
any contemporaneous assignments and delegations and consents, the applicable
amendment or waiver can be effected. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply. Each party hereto agrees that an
assignment and delegation required pursuant to this paragraph may be effected
pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto.
SECTION 2.19.    Swingline Loans. %3.Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to each
Borrower (other than Swissco) from time to time during the Revolving
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding $35,000,000, or (ii) the aggregate Revolving Exposures
exceeding the aggregate Available Commitments; provided, however, that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrowers (other than Swissco) may borrow,
prepay and reborrow Swingline Loans.
(a)    To request a Swingline Loan, the applicable Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than, as applicable, noon New York City time, or 9:30 a.m., London time,
on the day of a proposed Swingline Loan. Each such notice shall be irrevocable
and shall specify the requested date (which shall be a Business Day) and the
amount and currency (which shall be Dollars or Euros) of the requested Swingline
Loan. The Administrative Agent will promptly advise the Swingline Lender of any
such notice received from such Borrower. The Swingline Lender shall make each
Swingline Loan available to such Borrower by means of a credit to a general
deposit account of such Borrower with the Swingline Lender by 3:00 p.m., Local
Time, on the requested date of such Swingline Loan.
(b)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the outstanding Swingline Loans denominated in Dollars. The Swingline Lender may
by written notice given to the Administrative Agent not later than 10:00 a.m.,
London time,



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




on any Business Day (each date on which such notice is given, a “Notice Date”)
require the Lenders to acquire participations on the second Business Day after
the Notice Date in all or a portion of the outstanding Swingline Loans
denominated in Euros, and such Swingline Loans shall be continued on the second
Business Day after the Notice Date as a Eurocurrency Borrowing having an
Interest Period of one month’s duration; provided, however, that the Swingline
Lender shall not give such notice to the Administrative Agent unless it shall
have first given the Borrowers notice by 2:00 p.m., London time, on the Business
Day immediately preceding the Notice Date of its intent to give such notice to
the Administrative Agent and the Borrowers shall not have given the Swingline
Lender notice by 9:00 a.m., London time, on the Notice Date that they agree to
repay such Swingline Loans on or prior to the second Business Day after the
Notice Date. Such notice shall specify the aggregate amount and currency of
Swingline Loans in which Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent in the
currency of each such Swingline Loan, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of each such Swingline Loan. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Borrowers of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from a Borrower (or other party on
behalf of a Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the applicable Borrower of any default in the payment thereof. Notwithstanding
the foregoing, a Lender shall not have any obligation to acquire a participation
in a Swingline Loan pursuant to this paragraph if an Event of Default shall have
occurred and be continuing at the time such Swingline Loan was made and such
Lender shall have notified the Swingline Lender in writing, at least one
Business Day prior to the time such Swingline Loan was made, that such Event of
Default has occurred



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




and that such Lender will not acquire participations in Swingline Loans made
while such Event of Default is continuing.
SECTION 2.20.    Defaulting Lenders. (a) Notwithstanding any provision of this
Agreement to the contrary, if one or more Lenders become Defaulting Lenders,
then, upon notice to such effect by the Administrative Agent (which notice shall
be given promptly after the Administrative Agent becomes aware that any Lender
shall have become a Defaulting Lender, including as a result of being advised
thereof by an Issuing Bank, the Swingline Lender, GrafTech or a Borrower) (such
notice being referred to as a “Defaulting Lender Notice”), the following
provisions shall apply for so long as any such Lender is a Defaulting Lender:
(i) no commitment fee shall accrue on any Commitment of any Defaulting Lender
pursuant to Section 2.11(a);


(ii) the Commitment and Revolving Exposure of each Defaulting Lender shall be
disregarded in determining whether the Required Lenders or other requisite
Lenders shall have taken any action hereunder or under any other Loan Document
(including any consent to any waiver, amendment or other modification pursuant
to Section 9.02); provided that any waiver, amendment, or other modification
that, disregarding the effect of this clause (ii), requires the consent of all
Lenders or of all Lenders affected thereby shall continue to require the consent
of each Defaulting Lender in accordance with the terms hereof;


(iii) if any Swingline Loans are outstanding or any LC Exposure exists at the
time any Lender becomes a Defaulting Lender (each such Swingline Loan being
referred to as a “Reallocated Swingline Loan”, and each Letter of Credit to
which such LC Exposure is attributable being referred to as a “Reallocated
Letter of Credit”), then, so long as no Event of Default has occurred and is
then continuing:


(A) subject to clause (C) below, the obligation of each Non-Defaulting Lender to
purchase participations in each Reallocated Swingline Loan under Section 2.19(c)
shall be adjusted to be determined on the basis of such Lender’s Adjusted
Applicable Percentage (and all references in such Section to “Applicable
Percentage” shall be deemed to be references to “Adjusted Applicable
Percentage”);


(B) subject to clause (C) below, the participation of each Non-Defaulting Lender
in each Reallocated Letter of Credit shall be adjusted to be determined under
Section 2.05(d) on the basis of such Lender’s Adjusted Applicable Percentage
(and all references in such Section to “Applicable Percentage” shall be deemed
to be references to “Adjusted Applicable Percentage”);





[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




(C) notwithstanding the foregoing:


(1) if any Lender that becomes a Defaulting Lender shall be the Swingline Lender
or an Affiliate thereof, no adjustment shall be made pursuant to clause (A)
above on account of such Lender becoming a Defaulting Lender;


(2) if any Lender that becomes a Defaulting Lender shall be an Issuing Bank or
an Affiliate thereof, no adjustment shall be made pursuant to clause (B) above
with respect to participations in any Letter of Credit issued by such Issuing
Bank; and


(3) if the sum of (x) all the Defaulting Lenders’ Applicable Percentages of the
aggregate principal amount of the Reallocated Swingline Loans (the “Defaulting
Lender Swingline Exposures”) and (y) all the Defaulting Lenders’ Applicable
Percentages of the LC Exposure attributable to the Reallocated Letters of Credit
(the “Defaulting Lender LC Exposures” and, together with the Defaulting Lender
Swingline Exposures, the “Defaulting Lender LC/Swingline Exposures”) exceeds the
unused portion of the Aggregate Commitment of the Lenders other than the
Defaulting Lenders as of the time the adjustments are to be made pursuant to
clauses (A) and (B) above (such unused portion being referred to as the “Maximum
Incremental Participations Amount”), then (I) the incremental amount of
participations acquired by the Non-Defaulting Lenders under clause (A) above
(the “Incremental Swingline Participations”) shall not exceed at any time the
Maximum Incremental Participations Amount multiplied by a fraction of which the
numerator is the aggregate principal amount of the Reallocated Swingline Loans
at such time and the denominator is the Defaulting Lender LC/Swingline Exposure
at such time and (II) the incremental amount of participations acquired by the
Non-Defaulting Lenders under clause (B) above (the “Incremental LC
Participations” and, together with the Incremental Swingline Participations, the
“Incremental LC/Swingline Participations”) shall not exceed at any time the
Maximum Incremental Participations Amount multiplied by a fraction of which the
numerator is the LC Exposure attributable to the Reallocated Letters of Credit
and the denominator is the Defaulting Lender LC/Swingline Exposure at such time;


(D) if the Incremental LC/Swingline Participations shall be less than the
Defaulting Lender LC/Swingline Exposure as a result of the circumstances
described in clause (C)(3) above, then the Borrowers shall, within one Business
Day after receipt of written notice to that effect from



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




the Administrative Agent, (1) first, prepay the Reallocated Swingline Loans and
(2) second, cash collateralize the Reallocated Letters of Credit (in a manner
and under documentation reasonably satisfactory to the Administrative Agent) in
an aggregate amount equal to the excess, if any, of the Defaulting Lender
LC/Swingline Exposure over the Incremental LC/Swingline Participations;


(E) if any Reallocated Letter of Credit shall have been cash collateralized by
the Borrowers pursuant to clause (D) above, then the Borrowers shall not be
required to pay any letter of credit participation fees to the Lenders that are
Defaulting Lenders pursuant to Section 2.11(b) with respect to the portion of
such Reallocated Letter of Credit that is so cash collateralized;


(F) if an adjustment shall have been made pursuant to clause (B) above to the
participations of the Non-Defaulting Lenders in Reallocated Letters of Credit,
then the letter of credit participation fees that would otherwise have been
payable to the Lenders that are Defaulting Lenders pursuant to Section 2.11(b)
with respect to the portion of such Reallocated Letters of Credit equal to the
Incremental LC Participations therein shall instead accrue for the accounts of,
and be payable to, the Lenders that are Non-Defaulting Lenders in accordance
with their Adjusted Applicable Percentages;


(G) if the Defaulting Lender LC Exposure at any time shall exceed the sum of the
Incremental LC Participations at such time and the portion of the Reallocated
Letters of Credit cash collateralized at such time pursuant to clause (D) above,
then, without prejudice to any rights or remedies of any Issuing Bank or any
Non-Defaulting Lender hereunder, all letter of credit participation fees payable
to the Lenders that are Defaulting Lenders under Section 2.11(b) with respect to
the portion of the Defaulting Lender LC Exposure equal to such excess shall
instead ratably accrue for the accounts of, and be payable to, the applicable
Issuing Banks; and


(H) the Revolving Exposure of each Non-Defaulting Lender shall be determined
after giving effect to the Incremental LC/Swingline Participations acquired by
such Lender under the foregoing clauses of this clause (iii);


(iv) in the event any Swingline Loan shall be made, or any Letter of Credit
shall be issued or amended to increase the amount thereof, (A) the
participations of the Non-Defaulting Lenders therein shall be determined in the
manner set forth in clause (iii)(A) or (iii)(B) above, as applicable, as if such
Swingline Loan or Letter of Credit shall have been a Reallocated Swingline Loan
or a Reallocated



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




Letter of Credit, as the case may be, and (B) letter of credit participation
fees that would otherwise have been payable to the Lenders that are Defaulting
Lenders pursuant to Section 2.12(b) in respect of any such Letter of Credit
shall be subject to clause (iii)(F) above; provided, however, that,
notwithstanding anything to the contrary set forth herein, the Swingline Lender
shall not be required to make any Swingline Loan, and no Issuing Bank shall be
required to issue, extend, renew or increase the amount of any Letter of Credit,
in each case unless it is satisfied that the Defaulting Lenders’ Applicable
Percentage of such Swingline Loan or of the LC Exposure attributable to such
Letter of Credit will be entirely covered by participations therein of the
Non-Defaulting Lenders and/or, in the case of the LC Exposure, cash collateral
provided by the Borrowers (in a manner and under documentation satisfactory to
such Issuing Bank); and


(v) any amount payable to or for the account of any Defaulting Lender in its
capacity as a Lender hereunder (whether on account of principal, interest, fees
or otherwise, and including any amounts payable to such Defaulting Lender
pursuant to Section 2.11, but excluding any amounts payable to such Defaulting
Lender pursuant to Sections 2.13, 2.14, 2.15, 2.17(b) and 9.04) shall, in lieu
of being distributed to such Defaulting Lender, be retained by the
Administrative Agent in a segregated account and, subject to any applicable
requirements of law, (A) be applied, at such time or times as may be determined
by the Administrative Agent, (1) first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder, (2) second, pro
rata, to the payment of any amounts owing by such Defaulting Lender to the
Swingline Lender and the Issuing Banks in respect of such Defaulting Lender’s
participations in Swingline Loans and Letters of Credit (and to the extent any
such amounts shall have been paid by Non-Defaulting Lenders as a result of
adjustments pursuant to clause (iii) above, to reimburse such Non-Defaulting
Lenders for such amounts), (3) third, to cash collateralize participation
obligations of such Defaulting Lender in respect of outstanding Swingline Loans
and Letters of Credit and (4) fourth, to the funding of such Defaulting Lender’s
Applicable Percentage of any Borrowing in respect of which such Defaulting
Lender shall have failed to fund such share as required hereunder, (B) to the
extent not applied as aforesaid, be held, if so determined by the Administrative
Agent, as cash collateral for funding obligations of such Defaulting Lender in
respect of future Revolving Loans hereunder, (C) to the extent not applied or
held as aforesaid, be applied, pro rata, to the payment of any amounts owing to
the Borrowers or the Non- Defaulting Lenders as a result of any final and
nonappealable judgment of a court of competent jurisdiction obtained by a
Borrower or any Non-Defaulting Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations hereunder, (D) to the
extent not applied or held as aforesaid, be applied, pro rata, to the
reimbursement to each Borrower of its costs of maintaining any cash collateral
provided by such Borrower in accordance with this Section 2.20 (which cost shall
be presumed to be equal to the average rate of interest expense paid by such
Borrower hereunder during the applicable period in respect of Loans denominated
in the applicable



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




currency, or if and to the extent such Loans are not outstanding during the
applicable period, the average rate of one month LIBOR during such period for
the applicable currency plus the Applicable Rate) and (E) to the extent not
applied or held as aforesaid, be distributed to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction.


(b) In the event the Administrative Agent, the Swingline Lender, each Issuing
Bank, GrafTech and the Borrowers shall have agreed that a Lender that is a
Defaulting Lender has adequately remedied all matters that caused such Lender to
become a Defaulting Lender, then (i) such Lender shall cease to be a Defaulting
Lender for all purposes hereof, (ii) the obligations of the Lenders to purchase
participations in Swingline Loans under Section 2.19(c) and the participations
of the Lenders in Letters of Credit under Section 2.05(d) shall be readjusted to
be determined on the basis of such Lenders’ Applicable Percentages and (iii)
such Lender shall purchase at par such of the Revolving Loans of the other
Lenders as the Administrative Agent shall determine to be necessary in order for
the Revolving Loans to be held by the Lenders in accordance with their
Applicable Percentages.


(c) No Commitment of any Lender shall be increased or otherwise affected and,
except as otherwise expressly provided in this Section, performance by the
Borrowers of their obligations hereunder and under the other Loan Documents
shall not be excused or otherwise modified, as a result of the operation of this
Section. The rights and remedies against a Defaulting Lender under this Section
are in addition to other rights and remedies that the Borrowers, the
Administrative Agent, the Swingline Lender, the Issuing Banks or any
Non-Defaulting Lender may have against such Defaulting Lender (and, for the
avoidance of doubt, each Non-Defaulting Lender shall have a claim against any
Defaulting Lender for any losses it may suffer as a result of the operation of
this Section).
ARTICLE III    

Representations and Warranties
Each of GrafTech and the Borrowers represents and warrants to each of the
Lenders as of the Restatement Effective Date, that:
SECTION 3.01.    Organization; Powers. Each of GrafTech, each Borrower and each
of the other Subsidiaries (a) is an entity duly organized, validly existing and
in good standing (or, if applicable in a foreign jurisdiction, enjoys the
equivalent status under the laws of any jurisdiction of organization outside the
United States) under the laws of the jurisdiction of its organization, (b) has
all requisite power and authority to own its property and assets and to carry on
its business as now conducted and as proposed to be conducted, (c) is qualified
to do business in every jurisdiction where such qualification is required,
except where the failure so to qualify could not reasonably be expected to
result in a Material Adverse Effect, and (d) has the corporate power and
authority to execute, deliver and perform its obligations under each



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




of the Loan Documents and each other agreement or instrument contemplated
thereby to which it is or will be a party and, in the case of the Borrowers and
the LC Subsidiaries, to borrow and otherwise obtain credit hereunder.
SECTION 3.02.    Authorization. The execution, delivery and performance by
GrafTech, each Borrower and each of the other Subsidiaries of each of the Loan
Documents to which it is or will be a party (and, in the case of the Borrowers
and the LC Subsidiaries, the borrowings and other extensions of credit hereunder
and thereunder), the amendment and restatement of the Existing Credit Agreement
in the form hereof, the satisfaction of the Collateral and Guarantee Requirement
and the other transactions contemplated hereby and thereby (collectively, the
“Transactions”) (a) have been duly authorized by all corporate and stockholder
action required to be obtained by GrafTech, the Borrowers and the other
Subsidiaries and (b) will not (i) violate (A) any provision of any law, statute,
rule or regulation or of the certificate or articles of incorporation or by‑laws
or other constitutive documents of GrafTech, a Borrower or any other Subsidiary,
(B) any applicable order of any court or any rule, regulation or order of any
Governmental Authority or (C) any provision of any indenture, certificate of
designation for preferred stock, agreement or other instrument to which
GrafTech, a Borrower or any other Subsidiary is a party or by which any of them
or any of their property is or may be bound, (ii) be in conflict with, result in
a breach of or constitute (alone or with notice or lapse of time or both) a
default under any such indenture, certificate of designation for preferred
stock, agreement or other instrument, where any such conflict, violation, breach
or default referred to in clause (i) or (ii) of this Section 3.02, individually
or in the aggregate could reasonably be expected to have a Material Adverse
Effect, or (iii) result in the creation or imposition of any Lien upon or with
respect to any property or assets now owned or hereafter acquired by GrafTech, a
Borrower or any other Subsidiary, other than the Liens created by the Loan
Documents.
SECTION 3.03.    Enforceability. This Agreement has been duly executed and
delivered by GrafTech, the Borrowers and each LC Subsidiary which is party
hereto and constitutes, and each other Loan Document when executed and delivered
by GrafTech, the Borrowers and each other Loan Party which is party thereto will
constitute, a legal, valid and binding obligation of GrafTech, each Borrower and
such Loan Party enforceable against GrafTech, each Borrower and such Loan Party
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, moratorium, reorganization or other similar laws
affecting creditors’ rights generally and except as enforceability may be
limited by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
SECTION 3.04.    Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for (a) filings
and recordings necessary to satisfy the Collateral and Guarantee Requirement,
(b) such as have been made or obtained and are in full force and effect and (c)
such actions, consents,



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




registrations, filings and approvals the failure to obtain or make which could
not reasonably be expected to result in a Material Adverse Effect.
SECTION 3.05.    Financial Statements. GrafTech has heretofore furnished to the
Lenders its consolidated balance sheets and consolidated statements of
operations, cash flows and stockholders’ equity as of and for the fiscal year
ended December 31, 2013 audited by and accompanied by the opinion of
PricewaterhouseCoopers LLP, independent public accountants. Such financial
statements present fairly the consolidated financial condition and results of
operations of GrafTech and its subsidiaries as of such date and for such period.
Except as disclosed in the Lender Presentation, none of GrafTech, the Borrowers
and the other Subsidiaries has or shall have as of the Restatement Effective
Date any material Guarantee, contingent liability or liability for taxes, or any
material long-term lease or unusual forward or long-term commitment, including
any interest rate or foreign currency hedging transaction, which is not
reflected in such financial statements or the notes thereto. Such financial
statements were prepared in accordance with GAAP applied on a consistent basis.
SECTION 3.06.    No Material Adverse Change. There has been no material adverse
change in the assets, liabilities (including contingent liabilities), business,
properties, financial condition or results of operations of GrafTech and its
subsidiaries, taken as a whole, since December 31, 2013.
SECTION 3.07.    Title to Properties; Possession Under Leases. %3. Each of
GrafTech, the Borrowers and the other Subsidiaries has good and marketable title
to, or valid leasehold interests in, or easements or other limited property
interests in, all its respective material properties and assets, except for
minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties and assets for
their intended purposes. All such material properties and assets are free and
clear of Liens, other than Liens expressly permitted by Section 6.02.
(c)    Each of GrafTech, the Borrowers and the other Subsidiaries has complied
with all obligations under all material leases to which it is a party, except
where the failure to comply would not have a Material Adverse Effect, and all
such leases are in full force and effect, except leases in respect of which the
failure to be in full force and effect could not reasonably be expected to have
a Material Adverse Effect. Each of GrafTech, the Borrowers and the other
Subsidiaries enjoys peaceful and undisturbed possession under all such material
leases to which it is a party, other than leases which, individually or in the
aggregate, are not material to GrafTech, the Borrowers and the Subsidiaries,
taken as a whole, and in respect of which the failure to enjoy peaceful and
undisturbed possession could not reasonably be expected to, individually or in
the aggregate, result in a Material Adverse Effect.
(d)    Each of GrafTech, the Borrowers and the other Subsidiaries owns or has
licenses to use, or could obtain ownership of or licenses to use, on terms not
materially adverse to it, all patents, trademarks, service marks, trade names,
copyrights and rights with respect thereto necessary for the present conduct of
its business, without



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




any known conflict with the rights of others, and free from any burdensome
restrictions, except where such conflicts and restrictions could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
SECTION 3.08.     Subsidiaries. %3.Schedule 3.08 sets forth as of the
Restatement Effective Date the name and jurisdiction of incorporation of each
Subsidiary and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by GrafTech or by any Subsidiary.
(a)    As of the Restatement Effective Date, there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than those granted to employees, consultants or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of
GrafTech, a Borrower or any other Subsidiary, except under the Loan Documents or
as set forth on Schedule 3.08.
SECTION 3.09.    Litigation; Compliance with Laws. %3.There are not any material
actions, suits or proceedings at law or in equity or by or before any
Governmental Authority now pending or, to the knowledge of GrafTech, threatened
against or affecting GrafTech, a Borrower or any other Subsidiary or any
business, property or rights of any such person (i) which involve any Loan
Document or, as of the Restatement Effective Date, the Transactions or (ii) as
to which there is a reasonable possibility of an adverse determination and
which, if adversely determined, could, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. It is understood
and agreed that the incurrence of liability and/or settlement costs in an
aggregate amount not to exceed $35,000,000 in respect of any such action, suit
or proceeding shall not taken by itself constitute a Material Adverse Effect.
(d)    None of GrafTech, the Borrowers, the other Subsidiaries and their
respective material properties or assets is in violation of (nor will the
continued operation of their material properties and assets as currently
operated violate) any law, rule or regulation (including any Environmental Law),
or is in default with respect to any judgment, writ, injunction or decree of any
Governmental Authority, where such violation or default could reasonably be
expected to result in a Material Adverse Effect.
(e)    GrafTech has implemented and maintains in effect policies and procedures
designed to ensure compliance by GrafTech, the Borrowers and the other
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and GrafTech, the Borrowers and
the other Subsidiaries and their respective directors, officers and employees,
and to the knowledge of GrafTech their respective agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the GrafTech or any Subsidiary or (b) to the knowledge of GrafTech, any of
their respective directors, officers or employees, or any agent of GrafTech or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds or other transaction



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




contemplated by this Agreement will result in a violation by any party hereto of
Anti-Corruption Laws or applicable Sanctions.
SECTION 3.10.    Agreements. %3.None of GrafTech, the Borrowers and the other
Subsidiaries is a party to any agreement or instrument or subject to any
corporate restriction that has resulted or could reasonably be expected to
result in a Material Adverse Effect.
(d)    None of GrafTech, the Borrowers and the other Subsidiaries is in default
in any manner under any provision of any indenture or other agreement or
instrument evidencing Indebtedness, or any other material agreement or
instrument to which it is a party or by which it or any of its properties or
assets are or may be bound, in either case where such default could reasonably
be expected to result in a Material Adverse Effect. Immediately after giving
effect to the Transactions, no Default or Event of Default shall have occurred
and be continuing.
SECTION 3.11.    Federal Reserve Regulations. (a)  None of GrafTech, the
Borrowers and the other Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock, as defined in Regulation U of the Board
from time to time in effect (“Margin Stock”).
(b) No part of the proceeds of any Loan or Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, (i) to purchase or carry Margin Stock or to extend credit to others
for the purpose of purchasing or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose or (ii) for any purpose which entails a
violation of, or which is inconsistent with, the provisions of the Regulations
of the Board, including Regulation U or X.
SECTION 3.12.    Investment Company Act. None of GrafTech, the Borrowers and the
other Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
SECTION 3.13.    Use of Proceeds. The Borrowers and the LC Subsidiaries have
used, and will use, the proceeds of the Loans and have requested, and will
request, the issuance of Letters of Credit only for the purposes specified in
the preamble to this Agreement.
SECTION 3.14.    Tax Returns. Each of GrafTech, the Borrowers and the other
Subsidiaries has timely filed or caused to be timely filed all Federal, and all
material state and local, tax returns required to have been filed by it and has
paid or caused to be paid all taxes shown thereon to be due and payable by it
and all assessments in excess of $2,000,000 in the aggregate, except for taxes
or assessments that are being contested in good faith by appropriate proceedings
in accordance with Section 5.03 and for which such person has set aside on its
books adequate reserves in accordance with GAAP. Each of GrafTech, the Borrowers
and the other Subsidiaries has paid in full or



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




made adequate provision (in accordance with GAAP) for the payment of all taxes
due with respect to all periods ending on or before the Restatement Effective
Date, which taxes, if not paid or adequately provided for, could reasonably be
expected to have a Material Adverse Effect. Except as set forth on Schedule
3.14, as of the Restatement Effective Date, with respect to each of GrafTech,
the Borrowers and the other Subsidiaries, (a) no material claims are being
asserted in writing with respect to any taxes, (b) no presently effective
waivers or extensions of statutes of limitation with respect to taxes have been
given or requested, (c) no tax returns are being examined by, and no written
notification of intention to examine has been received from, the Internal
Revenue Service or, with respect to any material potential adjustment to tax
liability, any other taxing authority and (d) no currently pending assertion of
any material potential tax liability has been raised in writing by the Internal
Revenue Service or, with respect to any material potential tax liability, any
other taxing authority. For purposes of this Section 3.14 and Section 5.03,
“taxes” shall mean any present or future tax, levy, impost, duty, charge,
assessment or fee of any nature (including interest, penalties and additions
thereto) that is imposed by any Governmental Authority.
SECTION 3.15.    No Material Misstatements. %3.The written information, reports,
financial statements, exhibits and schedules (other than financial projections)
furnished by or on behalf of GrafTech, any Borrower or any of the other
Subsidiaries to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto (including the Lender Presentation dated April 2014 (as supplemented on
or before the Restatement Effective Date, the “Lender Presentation”) relating to
GrafTech and its subsidiaries), when taken as a whole, did not contain as of the
date furnished, as they may have been amended, supplemented or modified from
time to time, and did not contain, as of the Restatement Effective Date, any
material misstatement of fact and did not omit as of the date furnished and as
they may have been amended, supplemented or modified from time to time, did not
omit, as of the Restatement Effective Date to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not materially misleading in their presentation of the
refinancing (as described in the Lender Presentation) or of GrafTech, the
Borrowers and the other Subsidiaries, taken as a whole.
(k)    All financial projections concerning GrafTech, the Borrowers and the
other Subsidiaries that have been or will be made available to the
Administrative Agent or any Lender by GrafTech, a Borrower or any other
Subsidiary, including those contained in the Lender Presentation, unless
otherwise disclosed, have been or will be prepared in good faith based upon
assumptions believed by GrafTech and the Borrowers to be reasonable.
SECTION 3.16.    Employee Benefit Plans. Each of GrafTech, the Borrowers and the
ERISA Affiliates is in compliance with the applicable provisions of ERISA and
the provisions of the Code relating to ERISA and the regulations and published
interpretations thereunder and any similar applicable non‑U.S. law, except for



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




such noncompliance which could not reasonably be expected to result in a
Material Adverse Effect. No Reportable Event has occurred as to which GrafTech,
a Borrower or any ERISA Affiliate was required to file a report with the PBGC,
other than reports for which the 30 day notice requirement is waived, reports
that have been filed and reports the failure of which to file could not
reasonably be expected to result in a Material Adverse Effect. There has been no
failure by any Plan to meet the minimum funding standards (as defined in Section
412 of the Code or Section 302 of ERISA) applicable to such Plan, in each
instance, whether or not waived, nor has there been a filing pursuant to
Sections 412 and 430 of the Code or Section 302(c) of ERISA of an application
for a waiver of the minimum funding standard with respect to any Plan where such
events could reasonably be expected to result in a Material Adverse Effect. None
of GrafTech, the Borrowers and the ERISA Affiliates has incurred or could
reasonably be expected to incur any Withdrawal Liability that could reasonably
be expected to result in a Material Adverse Effect. None of GrafTech, the
Borrowers and the ERISA Affiliates has received any written notification that
any Multiemployer Plan is in reorganization or has been terminated within the
meaning of Title IV of ERISA, and no Multiemployer Plan is reasonably expected
to be in reorganization or to be terminated, where such reorganization or
termination has resulted or could reasonably be expected to result, through
increases in the contributions required to be made to such Plan or otherwise, in
a Material Adverse Effect.
SECTION 3.17.    Environmental Matters.
(b)    There has not been a Release or threatened Release of Hazardous Materials
at, on, under or around the properties currently owned or currently or formerly
operated by GrafTech, the Borrowers and the other Subsidiaries (the
“Properties”) in amounts or concentrations which (i) constitute or constituted a
violation of Environmental Laws, except as could not reasonably be expected to
have a Material Adverse Effect, (ii) would reasonably be expected to give rise
to an Environmental Claim which, in any such case or in the aggregate, is
reasonably likely to result in a Material Adverse Effect or (iii) except as set
forth in Schedule 3.17, could reasonably be expected to impair materially the
fair saleable value of any material Property.
(c)    The Properties and all operations of GrafTech, the Borrowers and the
other Subsidiaries are in compliance, and in all prior periods have been in
compliance, with all Environmental Laws, and all necessary Environmental Permits
have been obtained and are in effect, except to the extent that such
non-compliance or failure to obtain any necessary Environmental Permits, in the
aggregate, are not reasonably likely to result in a Material Adverse Effect.
(d)    None of GrafTech, the Borrowers and the other Subsidiaries has received
any written notice of an Environmental Claim in connection with the Properties
or the operations of the Borrowers or the Subsidiaries or with regard to any
person whose liabilities for environmental matters GrafTech, the Borrowers or
the other Subsidiaries has retained or assumed, in whole or in part,
contractually, by operation of law or



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




otherwise, which, in any such case or in the aggregate, is reasonably likely to
result in a Material Adverse Effect.
(e)    Hazardous Materials have not been transported from the Properties, nor
have Hazardous Materials been generated, treated, stored or disposed of at, on,
under or around any of the Properties in a manner that could reasonably be
expected to give rise to liability of GrafTech, a Borrower or any other
Subsidiary under any Environmental Law, nor have any of GrafTech, the Borrowers
and the other Subsidiaries retained or assumed any liability, contractually, by
operation of law or otherwise, with respect to the generation, treatment,
storage or disposal of Hazardous Materials, which, in any such case or in the
aggregate, is reasonably likely to result in a Material Adverse Effect.
(f)    No Lien in favor of any Governmental Authority for (i) any liability
under any Environmental Law or (ii) damages arising from or costs incurred by
such Governmental Authority in response to a Release or threatened Release of
Hazardous Materials into the environment has been recorded with respect to the
Properties, except for Liens permitted by Section 6.02.
(g)    In connection with the closure, decommissioning or sale of any of the
Properties, there have been no events, conditions or circumstances that have
been discovered that require action or response under any Environmental Law,
which response or action, individually or in the aggregate, is reasonably likely
to result in a Material Adverse Effect.
SECTION 3.18.    Capitalization of GrafTech and the Borrowers. The authorized
Capital Stock, the par value thereof and the amount of such authorized Capital
Stock issued and outstanding for each of Finance, Luxembourg Parent, Luxembourg
Holdco and Swissco as of the Restatement Effective Date, is set forth on
Schedule 3.18. All outstanding shares of Capital Stock of each of Finance,
Luxembourg Parent, Luxembourg Holdco and Swissco are fully paid and
nonassessable, are owned beneficially and of record by (a) Holdings in the case
of Finance; (b) GrafTech International Holdings in the case of Luxembourg
Parent; (c) Luxembourg Parent in the case of Luxembourg Holdco; and (d)
Luxembourg Holdco in the case of Swissco, and in each case are free and clear of
all Liens and encumbrances whatsoever other than the Liens created by the Loan
Documents.
SECTION 3.19.    Security Documents. %3. Each Pledge Agreement is effective to
create in favor of the Collateral Agent, for the ratable benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Collateral (as
defined in such Pledge Agreement), and, in the case of the Domestic Pledge
Agreement, when such Collateral is delivered to the Collateral Agent such Pledge
Agreement will constitute a fully perfected first priority Lien on and security
interest in all right, title and interest of each pledgor thereunder in such
Collateral, in each case prior and superior in right to any other person.



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




(a)    Each Security Agreement is effective to create in favor of the Collateral
Agent, for the ratable benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral (as defined in such Security
Agreement), and when the actions contemplated by such Security Agreement are
taken, such Security Agreement will constitute a fully perfected Lien on and
security interest in all right, title and interest of the grantors thereunder in
such Collateral and, as to assets in the United States, subject to § 9‑315 of
the Uniform Commercial Code (and, as to assets outside the United States,
subject to the comparable provision of the law that governs each such Security
Agreement), the proceeds thereof, in each case prior and superior in right to
any other person, other than with respect to Liens expressly permitted by
Section 6.02.
(b)    When a Security Agreement is filed in the United States Patent and
Trademark Office and the United States Copyright Office, and when the other
actions contemplated by such Security Agreement are taken, such Security
Agreement will constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the grantors thereunder in the Intellectual
Property (as defined in such Security Agreement) listed therein and, subject to
§ 9‑315 of the Uniform Commercial Code, the proceeds thereof, in each case prior
and superior in right to any other person.
(c)    The Mortgages are effective to create in favor of the Collateral Agent,
for the ratable benefit of the Secured Parties, a legal, valid and enforceable
Lien on all of the Loan Parties’ right, title and interest in and to the
Mortgaged Properties and, to the extent provided by applicable law, the proceeds
thereof, and when the Mortgages are filed in the offices specified on
Schedule 3.19(d) (or, in the case of Mortgaged Properties not owned by GrafTech
or a Subsidiary on the Restatement Effective Date, the appropriate filing
offices in the jurisdictions in which such Mortgaged Properties are located),
the Mortgages will constitute fully perfected Liens on, and security interests
in, all right, title and interest of the Loan Parties in the Mortgaged
Properties, in each case prior and superior in right to any other person, other
than with respect to the rights of persons pursuant to Liens expressly permitted
by Section 6.02.
(d)    On the Restatement Effective Date, the Collateral and Guarantee
Requirement was satisfied, and at all times thereafter, the Collateral and
Guarantee Requirement will be satisfied.
SECTION 3.20.    Labor Matters. Except as set forth in Schedule 3.20, there are
no strikes pending or threatened against GrafTech, a Borrower or any other
Subsidiary which, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Effect. The hours worked and payments made to
employees of GrafTech, the Borrowers and the other Subsidiaries have not been in
violation in any material respect of the Fair Labor Standards Act or any other
applicable law dealing with such matters. All material payments due from
GrafTech, a Borrower or any other Subsidiary or for which any claim may be made
against GrafTech, a Borrower or any other Subsidiary, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of GrafTech, such



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




Borrower or such other Subsidiary to the extent required by GAAP. None of the
Transactions has given or will give rise to a right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which GrafTech, a Borrower or any other Subsidiary (or any predecessor) is a
party or by which GrafTech, a Borrower or any other Subsidiary (or any
predecessor) is bound, other than collective bargaining agreements which,
individually or in the aggregate, are not material to GrafTech, the Borrowers
and the other Subsidiaries taken as a whole.
SECTION 3.21.    Insurance. Each of GrafTech, the Borrowers and the other
Subsidiaries carries and maintains with respect to its insurable properties
insurance (including, to the extent consistent with past practices,
self-insurance) with financially sound and reputable insurers of the types, to
such extent and against such risks as is customary with companies in the same or
similar businesses.
SECTION 3.22.    Location of Real Property and Leased Premises. %3. As of the
Restatement Effective Date, GrafTech, the Borrowers and the other Subsidiaries
own in fee all the real property set forth as being owned by them on
Schedule 3.22(a). Schedule 3.22(a)(i) lists completely and correctly as of the
Restatement Effective Date all real property owned by GrafTech, the Borrowers
and the other Subsidiaries that is required to have a Mortgage granted thereon
pursuant to the Collateral and Guarantee Requirement, together with the address
thereof, and Schedule 3.22(a)(ii) lists completely and correctly as of the
Restatement Effective Date all other real property owned by GrafTech, the
Borrowers and the other Subsidiaries, together with the address thereof.
(a)    As of the Restatement Effective Date, GrafTech, the Borrowers and the
other Subsidiaries have valid leases in all the real property set forth as being
leased by them on Schedule 3.22(b). Schedule 3.22(b)(i) lists completely and
correctly as of the Restatement Effective Date all real property leased by
GrafTech, the Borrowers and the other Subsidiaries that is required to have a
leasehold mortgage granted thereon pursuant to the Collateral and Guarantee
Requirement, together with the address thereof, and Schedule 3.22(b)(ii) lists
completely and correctly as of the Restatement Effective Date all other real
property leased by GrafTech, the Borrowers and the other Subsidiaries, together
with the address thereof.
SECTION 3.23.    Senior Debt Status. The Obligations constitute “Senior Debt”
under and as defined in the Senior Subordinated Notes.
ARTICLE IV    

Conditions
SECTION 4.01.    Restatement Effective Date. The effectiveness of this Amended
and Restated Credit Agreement is subject to, and shall occur upon, the
satisfaction of the following conditions:



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




(d)    The Administrative Agent (or its counsel on its behalf) shall have
received from each Loan Party that is party hereto and each Lender that will
have a Commitment hereunder (which Lenders shall include institutions
constituting the Required Lenders under the Existing Credit Agreement) either
(i) a counterpart of the Amendment and Restatement Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of the Amendment and
Restatement Agreement.
(e)    The Administrative Agent shall have received from each applicable Loan
Party or other Subsidiary an executed counterpart of each amendment to, or
amendment and restatement of, a Guarantee Agreement or Security Document
described in Schedule 4.01 hereto.
(f)    The Administrative Agent shall have received a Reaffirmation Agreement in
the form of Exhibit L hereto, executed by each of the parties thereto.
(g)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Collateral Agent, the Lenders and
the Issuing Banks and dated the Restatement Effective Date) of each of
(i) Kelley Drye & Warren LLP, counsel for GrafTech and the Borrowers, (ii) the
General Counsel of GrafTech and the Borrowers, (iii) Keppeler & Associés, local
counsel for Swissco, (iv) LG@vocats, local counsel for Luxembourg Parent and
Luxembourg Holdco and (v) local counsel in such other jurisdictions as the
Administrative Agent may reasonably request in connection with amendments to, or
amendments and restatements of, Pledge Agreements, in each case in a form
reasonably satisfactory to the Administrative Agent and covering such matters
relating to the Loan Parties, the Loan Documents or the Transactions as the
Administrative Agent or the Required Lenders shall reasonably request. Each of
GrafTech and the Borrowers hereby requests such counsel to deliver such
opinions.
(h)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party and
LC Subsidiary, the authorization of the Transactions and any other legal matters
relating to the Loan Parties and LC Subsidiaries, the Loan Documents or the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.
(i)    The Administrative Agent shall have received a certificate of GrafTech,
dated the Restatement Effective Date and signed by the President, a Vice
President or a Financial Officer of GrafTech, confirming compliance as of



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




the Restatement Effective Date with the conditions set forth in paragraphs (a)
and (b) of Section 4.02 and with paragraph (i) below.
(j)    The Collateral and Guarantee Requirement shall have been satisfied and
the Administrative Agent shall have received a completed Perfection Certificate
dated the Restatement Effective Date and signed by a Responsible Officer or
Financial Officer of GrafTech, in form and substance reasonably satisfactory to
the Administrative Agent, together with all attachments contemplated thereby,
including the results of a search of Uniform Commercial Code (or equivalent)
filings made with respect to GrafTech, Finance and the other Domestic
Subsidiaries in the jurisdictions contemplated by such Perfection Certificate
and copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Administrative Agent that the
Liens indicated by such financing statements (or similar documents) are
permitted by Section 6.02 or have been released.
(k)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Restatement Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by any Loan Party hereunder or under any other Loan Document.
(l)    All requisite material Governmental Authorities and material third
parties shall have approved or consented to the Transactions and the other
transactions contemplated hereby to the extent required and all applicable
appeal periods shall have expired.
(m)    Each Lender under the Existing Credit Agreement shall have received all
interest, fees and other amounts owing to it or accrued for its account to the
Restatement Effective Date under the Existing Credit Agreement.
(n)    On the Restatement Effective Date, all Borrowings outstanding under the
Existing Credit Agreement shall be prepaid with the proceeds of Borrowings to be
made on such date under this Agreement, and the arrangements with respect to
such prepayment and such new Borrowings shall be reasonably satisfactory to the
Administrative Agent.
(o)    The Lenders shall have received all documentation and other information
with respect to GrafTech and the other Loan Parties required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act.
SECTION 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of each Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to receipt of the request
therefor in accordance herewith and to the satisfaction of the following
conditions:



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




(e)    The representations and warranties of each Loan Party set forth in the
Loan Documents shall be true and correct in all material respects on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent such
representations and warranties expressly relate to an earlier date; provided
that any representation and warranty that is qualified as to “materiality”,
“Material Adverse Effect” or similar language, shall be true and correct (after
giving effect to any qualification therein) in all respects on such respective
dates.
(f)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit (other than those in which a Revolving Loan is being continued or
converted without any increase in the aggregate principal amount thereof or a
Letter of Credit is being extended or renewed) shall be deemed to constitute a
representation and warranty by GrafTech and the Borrowers on the date thereof as
to the matters specified in paragraphs (a) and (b) of this Section.
SECTION 4.03.    LC Subsidiaries. The designation of any Subsidiary (other than
a Borrower) as an LC Subsidiary and the obligation of each Issuing Bank to issue
any Letter of Credit for the account of such LC Subsidiary shall not become
effective until each of the following conditions is satisfied with respect to
such LC Subsidiary (or waived in accordance with Section 9.02):
(m)    The Administrative Agent (or its counsel) shall have received an LC
Subsidiary Agreement signed on behalf of GrafTech and such LC Subsidiary, or in
any such case written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of such LC
Subsidiary Agreement) that such parties have signed a counterpart of such LC
Subsidiary Agreement.
(n)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Collateral Agent, the Lenders and
the Issuing Banks) of counsel satisfactory to the Administrative Agent in form
reasonably satisfactory to the Administrative Agent and covering such matters as
the Administrative Agent shall reasonably request in connection with such LC
Subsidiary. Each of GrafTech and the Borrowers hereby requests such counsel to
deliver such opinions.
(o)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of such LC Subsidiary,
the authorization of the Transactions to which it will be party and any other
legal



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




matters relating thereto, all in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.
(p)    The Administrative Agent shall have received a certificate of GrafTech,
dated the date such Subsidiary is intended to become an LC Subsidiary and signed
by the President, a Vice President or a Financial Officer of GrafTech,
confirming compliance as of such date with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
(q)    The Lenders shall have received all documentation and other information
with respect to such LC Subsidiary required by bank regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act.
ARTICLE V    

Affirmative Covenants
Each of GrafTech and the Borrowers covenants and agrees with each Lender that,
so long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been canceled or have expired or been cash
collateralized in accordance with Section 2.05(i) and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, each of GrafTech and the Borrowers will, and will
cause each of the Subsidiaries to:
SECTION 5.01.    Existence; Businesses and Properties; Compliance with Laws.
%3.Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05 and except for the liquidation or dissolution of
Subsidiaries if the assets of such persons to the extent they exceed estimated
liabilities are acquired by GrafTech or a Wholly Owned Subsidiary (in a
proportion at least as favorable to GrafTech and its other Subsidiaries as its
proportionate ownership interest therein) in such liquidation or dissolution;
provided, however, that Subsidiaries that are Loan Parties or Guarantors may not
be liquidated or dissolved into Subsidiaries that are not Loan Parties or
Guarantors, respectively, and Domestic Subsidiaries may not be liquidated or
dissolved into Foreign Subsidiaries.
(g)    Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; comply in all material respects with
all applicable laws, rules, regulations (including any Environmental Law) and
orders of any Governmental Authority, whether now in effect or hereafter
enacted; and at all times maintain and preserve all property material to the
conduct of such business and keep such property in good repair, working



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




order and condition and from time to time make, or cause to be made, all needful
and proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith, if any,
may be properly conducted at all times (in each case except as expressly
permitted by this Agreement).
(h)    Maintain in effect and enforce policies and procedures designed to ensure
compliance by GrafTech, the Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.
SECTION 5.02.    Insurance. %3.Keep its insurable properties insured at all
times by financially sound and reputable insurers in such amounts as shall be
customary for similar businesses and maintain such other insurance (including,
to the extent consistent with past practices, self-insurance), of such types, to
such extent and against such risks, as is customary with companies in the same
or similar businesses.
(r)    Cause all such property and casualty insurance policies with respect to
the Mortgaged Properties to be endorsed or otherwise amended to include a
“standard” or “New York” lender’s loss payable endorsement, in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent, which endorsement shall provide that if the insurance carrier shall have
received written notice from the Administrative Agent or the Collateral Agent of
the occurrence of an Event of Default, the insurance carrier shall pay all
proceeds otherwise payable to the Loan Parties under such policies directly to
the Collateral Agent; cause all such policies to provide that none of the
applicable Loan Party, the Administrative Agent, the Collateral Agent or any
other party shall be a coinsurer thereunder and to contain a “Replacement Cost
Endorsement”, without any deduction for depreciation, and such other provisions
as the Administrative Agent or the Collateral Agent may reasonably (in light of
a Default or a material development in respect of the insured Mortgaged
Property) require from time to time to protect their interests; deliver original
or certified copies of all such policies (or certificates in respect thereof
satisfactory to the Collateral Agent) to the Collateral Agent; cause each such
policy to provide that it shall not be canceled, modified or not renewed (i) by
reason of nonpayment of premium upon less than 10 days’ prior written notice
thereof by the insurer to the Administrative Agent and the Collateral Agent or
(ii) for any other reason upon less than 30 days’ prior written notice thereof
by the insurer to the Administrative Agent and the Collateral Agent; deliver to
the Administrative Agent and the Collateral Agent, prior to the cancelation,
modification or nonrenewal of any such policy of insurance, a copy of a renewal
or replacement policy (or other evidence of renewal of a policy previously
delivered to the Administrative Agent and the Collateral Agent), or an insurance
certificate with respect thereto, together with evidence reasonably satisfactory
to the Administrative Agent and the Collateral Agent of payment of the premium
therefor.
(s)    If at any time the area in which any of the Premises (as defined in the
Mortgages) is located is designated (i) a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




agency), obtain flood insurance in such reasonable total amount as the
Administrative Agent, the Collateral Agent or the Required Lenders may from time
to time reasonably require, and otherwise comply with the National Flood
Insurance Program as set forth in the Flood Disaster Protection Act of 1973, as
it may be amended from time to time, or (ii) a “Zone 1” area (as so designated
in the National Ocean and Earthquake Risk Map), obtain earthquake insurance in
such reasonable total amount as the Administrative Agent, the Collateral Agent
or the Required Lenders may from time to time reasonably require.
(t)    With respect to each Mortgaged Property, carry and maintain comprehensive
general liability insurance and coverage on an occurrence basis against claims
made for personal injury (including bodily injury, death and property damage)
and umbrella liability insurance against any and all claims, in no event for a
combined single limit of less than $1,000,000, naming the Collateral Agent as an
additional insured, on forms reasonably satisfactory to the Collateral Agent.
(u)    Notify the Administrative Agent and the Collateral Agent promptly
whenever any separate insurance concurrent in form or contributing in the event
of loss with that required to be maintained under this Section 5.02 is taken out
by GrafTech, a Borrower or any other Subsidiary; and promptly deliver to the
Administrative Agent and the Collateral Agent a duplicate original copy or
certified copy of such policy or policies, or an insurance certificate with
respect thereto.
(v)    In connection with the covenants set forth in this Section 5.02, GrafTech
and each Borrower, for itself and on behalf of each other Loan Party,
acknowledges and agrees that:
(i)    none of the Administrative Agent, the Collateral Agent, the Lenders, the
Issuing Banks and their respective agents and employees shall be liable for any
loss or damage insured by the insurance policies required to be maintained under
this Section 5.02, it being understood that (A) the Loan Parties shall look
solely to their insurance companies or parties other than the aforesaid parties
for the recovery of such loss or damage and (B) such insurance companies shall
have no rights of subrogation against the Administrative Agent, the Collateral
Agent, the Lenders, the Issuing Banks or their agents or employees; provided,
however, that if the insurance policies do not provide for waiver of subrogation
rights against such parties, as required above, then each of GrafTech and the
Borrowers hereby agrees, to the extent permitted by law, to waive, and to cause
each other Subsidiary to waive, its right of recovery, if any, against the
Administrative Agent, the Collateral Agent, the Lenders, the Issuing Banks and
their agents and employees; and
(ii)    the designation of any form, type or amount of insurance coverage by the
Administrative Agent, the Collateral Agent or the Required Lenders under this
Section 5.02 shall in no event be deemed a representation, warranty or advice by
the Administrative Agent, the Collateral Agent or the Lenders that such
insurance is adequate for the purposes of the business of



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




GrafTech, the Borrowers and the other Subsidiaries or the protection of their
properties.
SECTION 5.03.    Taxes; Other Claims. Pay and discharge promptly when due all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property, before the same shall
become delinquent or in default, as well as all lawful claims for labor,
materials and supplies or otherwise which, if unpaid, might give rise to a Lien
upon its properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such tax, assessment,
charge, levy or claim so long as (a) the validity or amount thereof shall be
contested in good faith by appropriate proceedings and GrafTech, a Borrower or
the affected Subsidiary, as applicable, shall have set aside on its books
adequate reserves with respect thereto in accordance with GAAP, or (b) the
amount of such taxes, assessments, charges, levies and claims and interest and
penalties thereon does not exceed $2,000,000 in the aggregate.
SECTION 5.04.    Financial Statements, Reports, etc. Furnish to the
Administrative Agent and each Lender:
(e)    within 75 days after the end of each fiscal year, a consolidated balance
sheet and related consolidated statements of operations, cash flows and
stockholders’ equity showing the consolidated financial condition of GrafTech
and the Subsidiaries as of the close of such fiscal year and the consolidated
results of their operations during such year, all audited by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing acceptable to the Administrative Agent (which acceptance shall
not be unreasonably withheld) and accompanied by an opinion of such accountants
(which shall not be qualified in any material respect) to the effect that such
consolidated financial statements fairly present the financial condition and
results of operations of GrafTech and the Subsidiaries on a consolidated basis
in accordance with GAAP;
(f)    within 40 days after the end of each of the first three fiscal quarters
of each fiscal year, a consolidated balance sheet and related consolidated
statements of operations, cash flows and stockholders’ equity showing the
consolidated financial condition of GrafTech and the Subsidiaries as of the
close of such fiscal quarter and the consolidated results of their operations
during such fiscal quarter and the then-elapsed portion of the fiscal year, all
certified on behalf of GrafTech by one of its Financial Officers as fairly
presenting the financial condition and results of operations of GrafTech and the
Subsidiaries on a consolidated basis in accordance with GAAP (except for the
absence of footnotes), subject to normal year-end audit adjustments;
(g)    concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a certificate of such accountants or of GrafTech signed by one
of its Financial Officers opining on or certifying (which certificate, when



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




furnished by such accountants, may be limited to accounting matters and disclaim
responsibility for legal interpretations) (A) that no Event of Default or
Default has occurred or, if an Event of Default or Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto, (B) as to computations which are set
forth in detail reasonably satisfactory to the Administrative Agent
demonstrating compliance with the covenants contained in Sections 6.10 and 6.11
and (C) as to the amount of Available Disposition Proceeds, Equity Proceeds and
Foreign Transfers as of the last day of the fiscal period reported on in such
financial statements and setting forth computations in detail reasonably
satisfactory to the Administrative Agent showing all transactions or other
events increasing or decreasing such amounts (it being understood that the
information required by clauses (B) and (C) may be provided in a certificate of
GrafTech signed by one of its Financial Officers instead of from such
accountants);
(h)    promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other publicly available materials filed
by GrafTech or any Subsidiary with the Securities and Exchange Commission, or
any Governmental Authority succeeding to any or all the functions of said
Commission, or with any national securities exchange, or distributed to its
shareholders generally, as the case may be;
(i)    if, as a result of any change in accounting principles used for financial
reporting by in accordance with Section 1.04(a)(ii) or any other change in
accounting principles and policies from those as in effect on the Restatement
Effective Date, the consolidated financial statements of GrafTech and the
Subsidiaries delivered pursuant to paragraph (a) or (b) above will differ in any
material respect from the consolidated financial statements that would have been
delivered pursuant to such paragraphs had no such change in accounting
principles and policies been made, then, together with the first delivery of
financial statements pursuant to paragraph (a) and (b) above following such
change, a schedule prepared by GrafTech signed by one of its Financial Officers
reconciling such changes to what the financial statements would have been
without such changes;
(j)    within 90 days after the beginning of each fiscal year, a copy of an
operating and capital expenditure budget of GrafTech on a consolidated basis for
such fiscal year;
(k)    promptly following the creation of or the initial acquisition of any
equity interest in any Subsidiary, a certificate of GrafTech signed by a
Responsible Officer of GrafTech identifying such new Subsidiary and the
ownership interest of GrafTech and the Subsidiaries therein;



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




(l)    within 90 days after the beginning of each fiscal year, and within 45
days after the end of each of the first three fiscal quarters of each fiscal
year (or, in each case, sooner if available), a balance sheet and related
statements of operations, cash flows and stockholder’s equity, for such fiscal
year or such fiscal quarter and the fiscal year to date through the end of such
fiscal quarter, respectively, for each Unrestricted Subsidiary and for each
minority interest in respect of which the Loan Parties shall, directly or
indirectly, have an aggregate outstanding Investment in excess of $5,000,000;
(m)    promptly, a copy of all final reports submitted in connection with any
material interim or material special audit made by independent accountants of
the books of GrafTech or any Subsidiary;
(n)    within 180 days after the beginning of each fiscal year, the statutory
accounts of Swissco for such fiscal year, audited by PricewaterhouseCoopers LLP
or other independent public accountants of recognized standing internationally
or in Switzerland acceptable to the Administrative Agent (which acceptance shall
not be unreasonably withheld) and accompanied by an opinion of such accountants
(which shall not be qualified in any material respect) to the effect that such
accounts present the financial condition and results of operations of Swissco in
accordance with Swiss auditing standards;
(o)    within 180 days after the beginning of each fiscal year, the unaudited
statutory accounts of Luxembourg Parent and, to the extent available, its
covered subsidiaries for such fiscal year; and, in addition, if external audits
of the statutory accounts of Luxembourg Parent, and, to the extent applicable,
its covered subsidiaries, are available, as promptly as reasonably practicable
thereafter; provided that any such external audit shall be conducted by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
standing internationally or in Luxembourg acceptable to the Administrative Agent
(which acceptance shall not be unreasonably withheld) and accompanied by an
opinion of such accountants (which shall not be qualified in any material
respect) to the effect that such accounts present the financial condition and
results of operations of Luxembourg Parent and, to the extent applicable, its
covered subsidiaries in accordance with Luxembourg auditing standards;
(p)    within 180 days after the beginning of each fiscal year, the unaudited
statutory accounts of Luxembourg Holdco and, to the extent available, its
covered subsidiaries for such fiscal year; and, in addition, if external audits
of the statutory accounts of Luxembourg Holdco, and, to the extent applicable,
its covered subsidiaries, are available, as promptly as reasonably practicable
thereafter; provided that any such external audit shall be conducted by
PricewaterhouseCoopers LLP or other independent public accountants of



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




recognized standing internationally or in Luxembourg acceptable to the
Administrative Agent (which acceptance shall not be unreasonably withheld) and
accompanied by an opinion of such accountants (which shall not be qualified in
any material respect) to the effect that such accounts present the financial
condition and results of operations of Luxembourg Holdco and, to the extent
applicable, its covered subsidiaries in accordance with Luxembourg auditing
standards;
(q)    within 120 days after the beginning of each fiscal year, each Borrower
that is a Domestic Subsidiary shall deliver to the Administrative Agent a
bring-down Perfection Certificate of such Borrower signed by one of its
Financial Officers setting forth any information required so that the Perfection
Certificate(s) delivered under the Security Agreements on the Restatement
Effective Date shall be complete and correct as of the date of such bring-down
Perfection Certificate;
(r)    promptly following any request therefor, all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act; and
(s)    promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of GrafTech or any
Subsidiary or compliance with the terms of any Loan Document, or such
consolidating financial statements, or such financial statements showing the
results of operations of any Unrestricted Subsidiary, as in each case the
Administrative Agent or any Lender, acting through the Administrative Agent, may
reasonably request.
Information required to be delivered pursuant to Section 5.04(d) shall be deemed
to have been delivered on the date on which GrafTech provides notice to the
Administrative Agent that such information has been posted on the SEC website on
the Internet at www.sec.gov, or at another website identified in such notice and
accessible by the Lenders without charge, provided that such notice may be
included in a certificate delivered pursuant to Section 5.04(c).
SECTION 5.05.    Litigation and Other Notices. Furnish to the Administrative
Agent and each Lender written notice of the following promptly after any
Responsible Officer of GrafTech obtains actual knowledge thereof:
(e)    any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;
(f)    the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority, against



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




GrafTech, a Borrower or any other Subsidiary in respect of which there is a
reasonable possibility of an adverse determination and which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;
(g)    any other development specific to GrafTech, a Borrower or any other
Subsidiary that is not a matter of general public knowledge and that has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect; and
(h)    any development (not already disclosed in a certificate delivered under
Section 5.04(c)) that could reasonably be expected to result in a change in
Available Disposition Proceeds, Equity Proceeds or Foreign Transfers of greater
than $20,000,000, together with a certificate of GrafTech signed by a Financial
Officer of GrafTech setting forth the amount of Available Disposition Proceeds,
Equity Proceeds or Foreign Transfers, as the case may be, as recomputed based
upon such development and a computation of such adjusted amount in detail
reasonably satisfactory to the Administrative Agent.
SECTION 5.06.    Employee Benefits. %3.Comply in all material respects with the
applicable provisions of ERISA and the provisions of the Code relating to ERISA
and any applicable similar non‑U.S. law and (b) furnish to the Administrative
Agent (i) as soon as possible after, and in any event within 30 days after any
Responsible Officer of GrafTech, a Borrower or any ERISA Affiliate knows or has
reason to know that, any Reportable Event has occurred, a statement of GrafTech
signed by one of its Financial Officers setting forth details as to such
Reportable Event and the action proposed to be taken with respect thereto,
together with a copy of the notice, if any, of such Reportable Event given to
the PBGC, (ii) promptly after any such Responsible Officer learns of receipt
thereof, a copy of any notice that GrafTech, a Borrower or any ERISA Affiliate
may receive from the PBGC relating to the intention of the PBGC to terminate any
Plan or Plans (other than a Plan maintained by an ERISA Affiliate that is
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of Code
Section 414) or to appoint a trustee to administer any such Plan, (iii) within
30 days after the due date for filing with the PBGC pursuant to Section 412(n)
of the Code a notice of failure to make a required installment or other payment
with respect to a Plan, a statement of GrafTech signed by one of its Financial
Officers setting forth details as to such failure and the action proposed to be
taken with respect thereto, together with a copy of any such notice given to the
PBGC and (iv) promptly after any such Responsible Officer learns thereof and in
any event within 30 days after receipt thereof by GrafTech, a Borrower or any
ERISA Affiliate from the sponsor of a Multiemployer Plan, a copy of each notice
received by GrafTech, a Borrower or any ERISA Affiliate concerning (A) the
imposition of Withdrawal Liability or (B) a determination that a Multiemployer
Plan is, or is expected to be, terminated or in reorganization, in each case
within the meaning of Title IV of ERISA; provided, however, that in the case of
each of clauses (i) through (iv) above, notice to the Administrative Agent shall
only be required if such event or condition, together with all other events or
conditions referred to in clauses (i) through



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




(iv) above, could reasonably be expected to result in liability of GrafTech, a
Borrower or any other ERISA Affiliate in an aggregate amount exceeding
$35,000,000.
SECTION 5.07.    Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP or, as provided in
Section 1.04, IFRS and permit any persons designated by the Administrative Agent
or any Lender to visit and inspect the financial records and the properties of
GrafTech, a Borrower or any other Subsidiary at reasonable times, upon
reasonable prior notice to GrafTech, and as often as reasonably requested, and
to make extracts from and copies of such financial records, and to discuss the
affairs, finances and condition of GrafTech, a Borrower or any other Subsidiary
with the officers thereof and independent accountants therefor (in each case,
subject to reasonable requirements of confidentiality, including requirements
imposed by law or by contract).
SECTION 5.08.    Use of Proceeds. %3.Use the proceeds of the Loans and request
the issuance of Letters of Credit only for the purposes set forth in the
preamble to this Agreement.
(e)    Not request any Borrowing or Letter of Credit, and not use, and procure
that its Subsidiaries and its or their respective directors, officers, employees
and agents not use, the proceeds of any Borrowing or any Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.
SECTION 5.09.    Compliance with Environmental Laws. Comply, and cause all
lessees and other persons occupying its Properties to comply, with all
Environmental Laws and Environmental Permits applicable to its and their
respective operations and Properties; obtain and renew all Environmental Permits
necessary for its and their respective operations and Properties; and conduct
any Remedial Action in accordance with Environmental Laws, except, in each case
with respect to this Section 5.09, to the extent the failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
SECTION 5.10.    Preparation of Environmental Reports. If a Default caused by
reason of a breach, or facts that constitute a breach, of Section 3.17 or 5.09
shall have occurred and be continuing, at the request of the Required Lenders
through the Administrative Agent, provide to Lenders within 90 days after such
request, at the expense of GrafTech, an environmental site assessment report for
the Properties which are the subject of such Default prepared by an
environmental consulting firm reasonably acceptable to the Administrative Agent,
indicating the presence or absence of Hazardous Materials and the estimated cost
of any Remedial Action required under any applicable Environmental Law in
connection with such Properties.



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




SECTION 5.11.    Further Assurances. Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements) that
may be required under applicable law or that the Collateral Agent may reasonably
request, (a) in order to effectuate the transactions contemplated by the Loan
Documents, (b) in order to cause the Collateral and Guarantee Requirement to be
satisfied at all times and (c) in order to grant, preserve, protect and perfect
the validity and first priority (subject to Liens permitted by Section 6.02) of
the security interests created or intended to be created by the Security
Documents. All such security interests and Liens will be created under the
Security Documents and other instruments and documents in form and substance
reasonably satisfactory to the Collateral Agent, and GrafTech, the Borrowers and
the other Subsidiaries shall deliver or cause to be delivered to the
Administrative Agent all such instruments and documents (including legal
opinions and lien searches) as the Collateral Agent or the Required Lenders
shall reasonably request to evidence compliance with this Section 5.11. GrafTech
and the Borrowers agree to provide, and to cause each Subsidiary to provide,
such evidence as the Collateral Agent shall reasonably request as to the
perfection and priority status of each such security interest and Lien.
SECTION 5.12.    Significant Subsidiaries. Cause Significant Subsidiaries at all
times to (a) account for 85% or more of the total consolidated assets of
GrafTech and (b) have accounted for 85% or more of EBITDA for each of the two
consecutive periods of four fiscal quarters immediately preceding the date of
determination, in each case after giving effect to the designation of any
Significant Subsidiary on any date as of which compliance with this Section 5.12
is being determined.
SECTION 5.13.    Certain Accounting Matters. In the case of each of GrafTech,
the Borrowers and the other Subsidiaries, cause its respective fiscal year to
end on December 31.
SECTION 5.14.    Dividends. In the case of GrafTech, permit its Subsidiaries to
pay dividends or make cash advances and cause such dividends to be paid and cash
advances to be made to the extent required to pay the monetary Obligations,
subject, in the case of such dividends, to restrictions permitted by
Section 6.09(c) and, in the case of such dividends and cash advances, to
restrictions imposed by applicable requirements of law.
SECTION 5.15.    Corporate Separateness. Cause the management, business and
affairs of each of the Unrestricted Subsidiaries to be conducted in such a
manner that each Unrestricted Subsidiary will be perceived as a legal entity
separate and distinct from GrafTech, the Borrowers and the other Subsidiaries.
SECTION 5.16.    Compliance with Swiss Withholding Tax Rules. Swissco shall
ensure that it shall comply with the Swiss Withholding Tax Rules. For purposes
of compliance with the Swiss Twenty Non-Bank Rule, Swissco shall assume for the
purposes of determining the total number of creditors which are Non-Qualifying



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




Banks that at all times there are 10 Lenders which are not Qualifying Banks
under this Agreement.
SECTION 5.17.    Maintenance of Ratings. GrafTech will use best efforts to
maintain continuously in effect a corporate rating from S&P and a corporate
family rating from Moody’s, in each case in respect of GrafTech.
ARTICLE VI    

Negative Covenants
Each of GrafTech and the Borrowers covenants and agrees with each Lender that,
so long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been canceled or have expired or been cash
collateralized in accordance with Section 2.05(i) and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, none of GrafTech and the Borrowers will, or will
cause or permit any of the Subsidiaries to:
SECTION 6.01.    Indebtedness; Certain Hedges; Certain Equity Securities. %3.In
the case of Finance and the other Subsidiaries (other than Luxembourg Holdco and
Swissco), incur, create, assume or permit to exist any Indebtedness or enter
into any Interest/Exchange Rate Protection Agreement or Commodity Rate
Protection Agreement, except:
(iii)    Indebtedness that existed on the Restatement Effective Date and is set
forth in Schedule 6.01, and (other than in the case of intercompany Indebtedness
among GrafTech and other Loan Parties) extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof or result in an earlier maturity date or decreased weighted average life
thereof or add any new obligor in respect thereof;
(iv)    Indebtedness created under the Loan Documents;
(v)    Interest/Exchange Rate Protection Agreements and Commodity Rate
Protection Agreements entered into in order to fix or cap the effective rate of
interest, or to hedge against currency fluctuations, on the Loans and other
Indebtedness or to convert fixed rate obligations to floating rate obligations
or to hedge against commodity price or currency fluctuations with respect to
purchases and sales of goods and services in the ordinary course of business;
provided, however, in each case, that such transactions shall be entered into to
limit risks or control costs or expenses arising in the business of Finance and
the Subsidiaries and not for the purpose of speculation or shall be



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




entered into to take advantage of reduced interest rates by converting fixed
rate obligations to floating rate obligations;
(vi)    Indebtedness owed to (including obligations in respect of letters of
credit for the benefit of) any person providing worker’s compensation, health,
disability, retirement or other employee benefits or property, casualty or
liability insurance to or for GrafTech, a Borrower or any other Subsidiary,
pursuant to reimbursement or indemnification obligations to such person;
(vii)    Indebtedness of Finance or any other Subsidiary to any Subsidiary or a
Borrower; provided, however, that (A) Indebtedness of Luxembourg Parent,
Luxembourg Holdco or Swissco or any Subsidiary that is not a Loan Party or that
is an Excluded Foreign Loan Party that in each case is owed to any Loan Party
other than an Excluded Foreign Loan Party (other than Indebtedness owed by any
of Luxembourg Parent, Luxembourg Holdco or Swissco to any of Luxembourg Parent,
Luxembourg Holdco or Swissco) is expressly permitted under Section 6.04(d)(ii),
(j), (k), (l) or (m) and such Indebtedness shall be evidenced by promissory
notes that are pledged under a Pledge Agreement and (B) Indebtedness of a
Borrower or any Subsidiary Loan Party that is owed to Luxembourg Parent,
Luxembourg Holdco or Swissco or that is owed to any Subsidiary that is not a
Loan Party shall be subordinated to the Obligations on terms reasonably
satisfactory to the Administrative Agent;
(viii)     Indebtedness of a Subsidiary which represents the assumption by such
Subsidiary of Indebtedness of another Subsidiary in connection with the
permitted merger of such other Subsidiary with or into such Subsidiary or the
permitted purchase of all or substantially all the assets of such other
Subsidiary, and extensions, renewals and replacements of any such Indebtedness
that are not created in contemplation of the transaction and do not increase the
outstanding principal amount thereof or result in an earlier maturity date or
decreased weighted average life thereof or add any new obligor in respect
thereof;
(ix)    Indebtedness of any Subsidiary in respect of performance bonds, bid
bonds, surety bonds, bank guarantees (other than bank guarantees supporting
Indebtedness) and similar obligations and letters of credit (other than letters
of credit supporting Indebtedness), in each case provided in the ordinary course
of business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business, and Indebtedness of GrafTech, a
Borrower or any other Subsidiary in respect of appeal bonds and similar
obligations, and in each case any extension, renewal or refinancing thereof to
the extent not provided to secure the repayment of other Indebtedness and to the
extent that the amount of refinancing Indebtedness is not greater than the
amount of Indebtedness being refinanced;



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




(x)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, however, that such
Indebtedness is extinguished within five Business Days of its incurrence;
(xi)    Indebtedness of a Subsidiary acquired after the Restatement Effective
Date (or of a special purpose subsidiary formed after the Restatement Effective
Date to acquire the assets and assume the Indebtedness of a business unit) and
Indebtedness of a person merged or consolidated with or into a Subsidiary after
the Restatement Effective Date, which Indebtedness in each case exists at the
time of such acquisition, formation, merger or consolidation into a Subsidiary
and is not created in contemplation of such transaction and where such
acquisition, formation, merger or consolidation is permitted by this Agreement,
and extensions, renewals and replacements of any such Indebtedness that are not
created in contemplation of the transaction and do not increase the outstanding
principal amount thereof or result in an earlier maturity date or decreased
weighted average life thereof or add any new obligor in respect thereof;
provided, however, that such Indebtedness shall not exceed $100,000,000 for all
such acquired Subsidiaries at any time outstanding; provided, further, however,
that, notwithstanding the foregoing, if, after giving effect to any such
acquisition, (A) the Leverage Ratio would be either (x) less than 1.00 to 1.00,
or (y) no greater than the Leverage Ratio prior to giving effect to such
acquisition, and (B) GrafTech shall be in compliance with the covenants
contained in Sections 6.10 and 6.11 (for each of clauses (A) and (B), as
recomputed on a pro forma basis after giving effect to such acquisition and such
Indebtedness as if such acquisition had occurred and such Indebtedness had been
incurred on the first day of the relevant period for such computation), and
GrafTech shall have delivered to the Administrative Agent a certificate of
GrafTech signed by a Responsible Officer of GrafTech and setting forth
computations in detail reasonably satisfactory to the Administrative Agent
confirming the satisfaction of such conditions, the aggregate principal amount
of Indebtedness under this paragraph (ix) shall, to the extent resulting from
such acquisition, be permitted in excess of $100,000,000;
(xii)    Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred prior to or within 270 days after a Capital Expenditure in
order to finance such Capital Expenditure, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof or result in an earlier maturity date or decreased
weighted average life thereof or add any new obligor in respect thereof or
subject any additional asset to any Lien or lease or Sale and Leaseback
Transaction in respect thereof;
(xiii)    Capital Lease Obligations incurred by any Subsidiary in respect of any
Sale and Leaseback Transaction that is permitted



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




under Section 6.03, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof or
result in an earlier maturity date or decreased weighted average life thereof or
add any new obligor in respect thereof or subject any additional asset to any
Lien or lease or Sale and Leaseback Transaction in respect thereof;
(xiv)    Indebtedness of Finance or any Guarantor (other than any Foreign
Subsidiary), and Guarantees by Finance or any Guarantor of such Indebtedness and
intercompany loans between them of the proceeds thereof, in an aggregate
principal amount at any time outstanding not to exceed, when taken together with
all Indebtedness incurred in reliance on Section 6.01(b)(v) and 6.01(c)(v),
without duplication, the General Debt Basket; provided, however, that up to but
not more than $50,000,000 of such Indebtedness may be secured by Liens created
in reliance on Section 6.02(r)(i);
(xv)    Guarantees by Finance or any Guarantor of the Senior Notes and
Indebtedness of Finance representing an intercompany loan from GrafTech of the
proceeds of the Senior Notes;
(xvi)    Permitted Refinancing Notes incurred to refinance the Senior
Subordinated Notes;
(xvii)    Supply Chain Arrangements;
(xviii)    Cash Management Arrangements, Guarantees thereof by the Guarantors
and other Subsidiaries and letters of credit and bank guarantees supporting such
Cash Management Arrangements;
(xix)    unsecured Indebtedness of any Foreign Subsidiary (other than Swissco),
the proceeds of which are used solely for working capital purposes, in an
aggregate principal amount for all such Foreign Subsidiaries taken together at
any time outstanding not to exceed $15,000,000; and
(xx)    all premium (if any), interest (including post-petition interest), fees,
expenses, indemnities, charges and additional or contingent interest on
obligations described in clauses (i) through (xvii) above.
Notwithstanding the foregoing, the aggregate amount of Indebtedness (other than
Indebtedness incurred in reliance on clause (v) and the second proviso to
clause (ix) of Section 6.01(a)) of Subsidiaries that are not Guarantors (other
than Luxembourg Parent, Luxembourg Holdco and Swissco) shall not at any time
exceed $100,000,000 for all such Subsidiaries in the aggregate.



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




(w)    In the case of GrafTech, incur, create, assume or permit to exist any
Indebtedness or enter into any Interest/Exchange Rate Protection Agreement or
Commodity Rate Protection Agreement, except:
(i)    Indebtedness that existed on the Restatement Effective Date and is set
forth on Schedule 6.01 and Permitted Refinancing Notes in respect of the Senior
Subordinated Notes;
(ii)    Indebtedness created under the Loan Documents;
(iii)    Indebtedness of a type permitted by (and subject to the limits
specified in) clauses (iv), (v), (vii), (viii) and (xvi) of Section 6.01(a);
(iv)    Interest/Exchange Rate Protection Agreements or Commodity Rate
Protection Agreements satisfying the requirements set forth in Section
6.01(a)(iii), and unsecured Guarantees of Supply Chain Arrangements and
obligations incurred under Section 6.01(a)(iii), and Indebtedness consisting of
unsecured Guarantees of Indebtedness permitted by clauses (iv), (vii), (viii),
(x), (xi), (xii) and (xvii) of Section 6.01(a);
(v)    unsecured Indebtedness, and intercompany loans of the proceeds thereof in
an aggregate principal amount not to exceed, when taken together with all
Indebtedness incurred in reliance on Section 6.01(a)(xii) and 6.01(c)(v),
without duplication, the General Debt Basket;
(vi)    the 2012 Senior Notes, and up to $100,000,000 aggregate principal amount
of additional senior unsecured notes issued under the 2012 Senior Notes
Indenture on or after the Restatement Effective Date, and intercompany loans of
the proceeds thereof;
(vii)    Indebtedness of GrafTech consisting of contingent liabilities or
Indebtedness of the type referred to in the proviso contained in the definition
of “Unrestricted Subsidiary”;
(viii)    all premium (if any), interest (including post-petition interest),
fees, expenses, indemnities, charges and additional or contingent interest on
obligations described in clauses (i) through (vii) above.
In addition, GrafTech may elect to receive any Restricted Payment permitted to
be made to it under Section 6.06 by incurring intercompany Indebtedness to
Seadrift, GrafTech USA, Holdings or any other directly owned Subsidiary of
GrafTech.



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




(x)    In the case of Swissco and Luxembourg Holdco, incur, create, assume or
permit to exist any Indebtedness or enter into any Interest/Exchange Rate
Protection Agreement or Commodity Rate Protection Agreement, except:
(i)    Indebtedness of Swissco that existed on the Restatement Effective Date
and is set forth on Schedule 6.01, and (other than in the case of intercompany
Indebtedness among GrafTech and other Loan Parties) extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof or result in an earlier maturity date or decreased
weighted average life thereof or add any new obligor in respect thereof;
(ii)    Indebtedness created under the Loan Documents;
(iii)    Indebtedness permitted by Section 6.01(a)(v); provided, however, that
(A) such Indebtedness to any Loan Party other than an Excluded Foreign Loan
Party (other than any such Indebtedness owed to Luxembourg Holdco or Swissco) is
expressly permitted under Section 6.04(j), (k), (l) or (m) and such Indebtedness
shall be evidenced by promissory notes that are pledged under a Pledge Agreement
and (B) such Indebtedness of Swissco shall be subordinated to the Swissco
Obligations, and such Indebtedness of Luxembourg Holdco shall be subordinated to
the Obligations of Luxembourg Holdco, on terms reasonably satisfactory to the
Administrative Agent;
(iv)    Interest/Exchange Rate Protection Agreements or Commodity Rate
Protection Agreements satisfying the requirements set forth in Section
6.01(a)(iii), and Indebtedness consisting of (A) Indebtedness of the type
described in clause (xvi) of Section 6.01(a), and (B) Indebtedness of the type
described in clauses (iv), (vii), (viii), (x) and (xi) of Section 6.01(a);
provided, however, that any Indebtedness incurred under this subparagraph (B)
shall have been incurred solely to finance or support the operations of Swissco
or Luxembourg Holdco, but not the operations of any of their Affiliates;
(v)    unsecured Indebtedness, and intercompany loans of the proceeds thereof in
an aggregate principal amount (A) not to exceed $100,000,000 and (B) not to
exceed, when taken together with all Indebtedness incurred in reliance on
Section 6.01(b)(v), without duplication, the General Debt Basket;
(vi)    Indebtedness to GrafTech or Finance representing the proceeds of the
Senior Notes;
(vii)    unsecured Indebtedness in an aggregate principal amount at any time
outstanding that does not exceed $15,000,000, Cash Flow Notes and Supply Chain
Arrangements described in clause (a) of the definition of Supply Chain
Arrangements; and



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




(viii)    all premium (if any), interest (including post-petition interest),
fees, expenses, indemnities, charges and additional or contingent interest on
obligations described in clauses (i) through (vi) above.
(y)    Incur, create, assume or permit to exist any preferred Capital Stock
(other than preferred Capital Stock of GrafTech that is not Disqualified Stock);
provided, however, that preferred Capital Stock may be issued to the extent
Indebtedness of the issuer thereof in a like amount (with the amount of any such
preferred Capital Stock being deemed to be the liquidation preference thereof)
could have been borrowed from the holder of such preferred Capital Stock in
reliance on Section 6.01(a)(xii), and such issuance shall be deemed to reduce
the amount of Indebtedness otherwise permitted to be incurred under Section
6.01(a)(xii) by the amount of the liquidation preference of such preferred
Capital Stock.
SECTION 6.02.    Liens; Sales of Certain Assets. Create, incur, assume or permit
to exist any Lien on any property or assets (including stock or other securities
of any person, including any Subsidiary) now owned or hereafter acquired by it
or on any income or revenues or rights in respect of any thereof, or sell or
transfer income or revenues (including any accounts receivable) or any right in
respect thereof, except:
(b)    Liens on property or assets of GrafTech, the Borrowers and the other
Subsidiaries existing on the Restatement Effective Date and set forth in
Schedule 6.02; provided, however, that such Liens shall secure only those
obligations which they secured on the Restatement Effective Date (and
extensions, renewals and refinancings of such obligations permitted by
Section 6.01(a)(i)) and shall not subsequently apply to any other property or
assets of GrafTech, a Borrower or any other Subsidiary (other than Investments
in Unrestricted Subsidiaries);
(c)    any Lien created under the Loan Documents;
(d)    any Lien existing on any property or asset of any Subsidiary (x) prior to
the acquisition of such property or asset by such Subsidiary or (y) prior to the
acquisition of such Subsidiary; provided, however, that (i) such Lien is not
created in contemplation of or in connection with such acquisition and (ii) such
Lien does not apply to any other property or asset of GrafTech, a Borrower or
any other Subsidiary;
(e)    any Lien on any property or asset of a Subsidiary securing Indebtedness
permitted by Section 6.01(a)(ix); provided, however, that such Lien does not
apply to any other property or asset of such Subsidiary or of GrafTech, a
Borrower or any other Subsidiary not securing such Indebtedness at the date of
acquisition, formation, merger or consolidation (other than after acquired
property of such Subsidiary subjected to a Lien securing Indebtedness incurred
prior to such date and permitted hereunder which contains a requirement for the
pledging of after acquired property);



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




(f)    Liens for taxes, assessments or other governmental charges or levies not
yet delinquent, or which are for less than $2,000,000 in the aggregate, or which
are being contested in compliance with Section 5.03, or for property taxes on
property that GrafTech, a Borrower or the affected Subsidiary has determined to
abandon if the sole recourse for such tax, assessment, charge, levy or claim is
to such property;
(g)    carriers’, warehousemen’s, mechanic’s, materialmen’s, repairmen’s,
service provider’s or other like Liens arising in the ordinary course of
business and securing obligations that are not yet due and payable or that are
being contested in good faith by appropriate proceedings and in respect of
which, if applicable, GrafTech, a Borrower or the relevant Subsidiary shall have
set aside on its books reserves in accordance with GAAP;
(h)    pledges and deposits made in the ordinary course of business in
compliance with the Federal Employers Liability Act or any other worker’s
compensation, unemployment insurance and other social security laws or
regulations or in respect of health, disability, retirement or other employee
benefits and deposits securing liability to insurance carriers under insurance
or self-insurance arrangements in respect of such obligations;
(i)    (x) deposits to secure the performance of bids, trade contracts (other
than for Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business, including those
incurred to secure health, safety and environmental obligations in the ordinary
course of business, and (y) deposits in an aggregate cash amount not to exceed
$50,000,000 to secure obligations in respect of Interest/Exchange Rate
Protection Agreements or Commodity Rate Protection Agreements;
(j)    zoning restrictions, easements, trackage rights, leases (other than
Capital Lease Obligations), licenses, special assessments, rights-of-way,
restrictions on use of real property and other similar encumbrances incurred in
the ordinary course of business which, in the aggregate, are not substantial in
amount and do not materially detract from the value of the property subject
thereto or interfere with the ordinary conduct of the business of GrafTech, a
Borrower or any of the other Subsidiaries;
(k)    purchase money security interests in real property, improvements thereto
or equipment hereafter acquired (or, in the case of improvements, constructed)
by any Subsidiary (including the interests of vendors and lessors under
conditional sale and title retention agreements); provided, however, that
(i) such security interests secure Indebtedness or Sale and Lease-Back
Transactions permitted by Section 6.01 or 6.03, (ii) such security interests are
incurred, and the Indebtedness secured thereby is created, prior to or within
270 days after such acquisition (or construction), (iii) the Indebtedness
secured



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




thereby does not exceed 100% of the cost (including capitalized interest on
construction financing) of such real property, improvements or equipment at the
time of such acquisition (or construction), (iv) such expenditures are permitted
by this Agreement and (v) such security interests do not apply to any other
property or asset of a Borrower or any Subsidiary (other than to accessions to
such real property, improvements or equipment; provided, however, that
individual financings of equipment provided by a single lender may be
cross-collateralized to other financings of equipment provided solely by such
lender);
(l)    Liens securing reimbursement obligations in respect of trade-related
letters of credit permitted under Section 6.01 and covering the goods (or the
documents of title in respect of such goods) financed by such letters of credit;
(m)    Liens arising out of capitalized or operating lease transactions
permitted under Section 6.03, so long as such Liens (i) attach only to the
property sold in such transaction and any accessions thereto and (ii) do not
interfere with the business of GrafTech, a Borrower or any other Subsidiary in
any material respect;
(n)    Liens consisting of interests of lessors under capital leases permitted
by Section 6.01;
(o)    Liens securing judgments for the payment of money in an aggregate amount
not in excess of $35,000,000 (or more so long as such excess is covered by
insurance as to which the insurer has acknowledged in writing its obligation to
cover), unless such judgments shall remain undischarged for a period of more
than 30 consecutive days during which execution shall not be effectively stayed;
(p)    any Lien arising by operation of law pursuant to Section 107(1) of CERCLA
or pursuant to analogous state or foreign law, for costs or damages which are
not yet due (by virtue of a written demand for payment by a Governmental
Authority) or which are being contested in compliance with the standard set
forth in Section 5.03(a), or on property that a Subsidiary has determined to
abandon if the sole recourse for such costs or damages is to such property;
provided, however, that the aggregate liability of GrafTech, the Borrowers and
the other Subsidiaries with respect to the matters giving rise to all such Liens
shall not, in the reasonable estimate of GrafTech (in light of all attendant
circumstances, including the likelihood of contribution by third parties),
exceed $35,000,000;
(q)    any leases or subleases to other persons of properties or assets owned or
leased by a Subsidiary;
(r)    Liens with respect to property or assets not constituting Collateral for
any of the Obligations securing Cash Management Arrangements (and



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




Guarantees, letters of credit and bank guarantees in respect thereof permitted
under Section 6.01) entered into in the ordinary course of business;
(s)    Liens with respect to property or assets not constituting Collateral for
any of the Obligations (i) securing Indebtedness incurred under Section
6.01(a)(xii) (or, with respect to up to $25,000,000 aggregate principal amount,
incurred under Section 6.01(a)(iv), (vii) or (viii) or Section 6.01(a)(xviii) in
respect thereof or the corresponding provisions of Section 6.01(b)) and in an
aggregate outstanding principal amount at any time not to exceed $50,000,000 or
(ii) securing obligations not constituting Indebtedness in an aggregate amount
for all such obligations at any time not to exceed $35,000,000;
(t)    any Lien arising as a result of a transaction permitted under
Section 6.05(h) or (i) or under Section 6.12, in each case in respect of an
asset disposed of thereby;
(u)    the sale of (and Liens that may arise relating to) accounts receivable in
connection with collection in the ordinary course of business and Liens which
might arise as a result of the sale or other disposition of accounts receivable
pursuant to Section 6.05(h);
(v)    the replacement, extension or renewal of any Lien permitted by
clause (c), (d) or (j) above; provided, however, that such replacement,
extension or renewal Lien shall not cover any property other than the property
that was subject to such Lien prior to such replacement, extension or renewal;
and provided further, however, that the Indebtedness and other obligations
secured by such replacement, extension or renewal Lien are permitted by this
Agreement;
(w)    licenses of intellectual property (A) in the ordinary course of business
that do not constitute dispositions of such intellectual property or (B) that
constitute dispositions of such intellectual property made in accordance with
Section 6.05;
(x)    Liens on machinery, equipment and construction in progress of
Subsidiaries organized under the laws of Brazil securing obligations not
constituting Indebtedness in an aggregate amount for all such obligations at any
time not to exceed $5,000,000; and
(y)    Liens consisting of rights of first refusal, put/sale options and other
customary arrangements with respect to, and restrictions on, the sale, pledge or
other transfer of Capital Stock in persons in which not all the Capital Stock is
owned by GrafTech, the Borrowers and the other Subsidiaries, in each case to the
extent such Liens do not secure any Indebtedness.
Notwithstanding the foregoing, none of GrafTech and the Borrowers will create,
incur, assume or permit to exist any Lien on any property or assets (including
Capital Stock or



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




other securities of any person, including any Subsidiary) now owned or hereafter
acquired by it or on any income or revenues or rights in respect of any thereof,
or sell or transfer any income or revenues (including any account receivable) or
any right in respect thereof, except any Lien created under the Loan Documents
and Liens of the type described in paragraphs (a), (e), (f), (g), (h), (n), (o),
(q), (r) or (s) above (and paragraph (u) in respect thereof) and Liens on any
property or assets of an Unrestricted Subsidiary.
SECTION 6.03.    Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”), other
than any Sale and Lease-Back Transaction which involves a sale by a Subsidiary
solely for cash consideration on terms not less favorable than would prevail in
an arm’s-length transaction and which results in a Capital Lease Obligation or
an operating lease, in either case entered into to finance a Capital Expenditure
consisting of the initial acquisition or construction by such Subsidiary of the
property sold or transferred in such Sale and Lease-Back Transaction; provided,
however, that such Sale and Lease-Back Transaction occurs within 270 days after
such acquisition or construction.
SECTION 6.04.    Investments, Loans, Advances and Acquisitions. Purchase, hold
or acquire any Capital Stock, evidences of Indebtedness or other securities of
(including any option, warrant or other right to acquire any of the foregoing),
make or permit to exist any loans or advances to, Guarantee any obligations of,
be liable in respect of any obligation under any Interest/Exchange Rate
Protection Agreement or Commodity Rate Protection Agreement entered into to
limit risks or to control costs or expenses arising in the business of another
person or to convert fixed rate obligations of another person to floating rate
obligations, or make or permit to exist any investment or any other interest in,
any other person (including by means of a disposition of part but not all the
Capital Stock of any Subsidiary under Section 6.05(i)), or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
person constituting a business unit (each of the foregoing transactions, an
“Investment”), except:
(i)    Investments (i) that existed on the Restatement Effective Date in the
Capital Stock of the Subsidiaries; (ii) by GrafTech in the Capital Stock of any
Domestic Subsidiary; (iii) by any Subsidiary Loan Party in any Subsidiary Loan
Party (so long as (A) such person shall remain a Loan Party after giving effect
to such Investment, (B) such person is not an Excluded Foreign Loan Party, and
(C) any such Investment in Luxembourg Holdco or Swissco (other than an
Investment made by Luxembourg Parent, Luxembourg Holdco or Swissco) arising as a
substantially contemporaneous consequence of the making of such Investment shall
not be permitted under this paragraph (a) and must be permitted under another
paragraph of this Section 6.04); (iv) by any Subsidiary that is not a Loan Party
in any Subsidiary Loan Party or any Wholly Owned Subsidiary that is not a



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




Loan Party (so long as such Loan Party shall remain a Loan Party or such Wholly
Owned Subsidiary shall remain a Wholly Owned Subsidiary after giving effect to
such Investment); and (v) if no Default or Event of Default exists or will exist
immediately after giving effect to such Investment, by any Excluded Foreign Loan
Party in any Subsidiary Loan Party or any Wholly Owned Subsidiary that is not a
Loan Party (so long as such Loan Party shall remain a Loan Party or such Wholly
Owned Subsidiary shall remain a Wholly Owned Subsidiary after giving effect to
such Investment);
(j)    Permitted Investments and Investments that were Permitted Investments
when made;
(k)    Investments arising out of the receipt by any Subsidiary of non-cash
consideration for the sale of assets permitted under Section 6.05; provided,
however, that such consideration (if the stated amount or value thereof is in
excess of $1,000,000) is pledged upon receipt pursuant to the Pledge Agreements
to the extent required thereby;
(l)    (i) intercompany loans to a Borrower or Subsidiary Loan Parties that
comply with Section 6.01 (including any requirement that such Indebtedness be
permitted under one or more specified paragraphs of this Section 6.04), and
intercompany loans to GrafTech that comply with Section 6.06 and (ii)
intercompany loans by Luxembourg Parent, Luxembourg Holdco or Swissco to
Luxembourg Parent or the direct or indirect subsidiaries of Luxembourg Parent in
an aggregate amount not to exceed (A) $50,000,000 with respect to the aggregate
of such Investments made to any one direct or indirect subsidiary of Luxembourg
Parent and (B) $100,000,000 with respect to the aggregate of such Investments
made to all direct or indirect subsidiaries of Luxembourg Parent;
(m)    (i) loans and advances to employees of GrafTech, the Borrowers or the
other Subsidiaries not to exceed $6,000,000 in the aggregate at any time
outstanding (excluding up to $1,000,000 in loans existing on the Restatement
Effective Date to former employees) and (ii) advances of payroll payments and
expenses to employees in the ordinary course of business;
(n)    (i) accounts receivable arising and trade credit granted in the ordinary
course of business and any securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss and (ii) prepayments and
other credits to suppliers made in the ordinary course of business consistent
with the past practices of GrafTech and the Subsidiaries;
(o)    Interest/Exchange Rate Protection Agreements and Commodity Rate
Protection Agreements permitted pursuant to Section 6.01(a)(iii), 6.01(b)(iv) or
6.01(c)(iv), and Cash Management Arrangements and Guarantees, letters of credit
and bank guarantees in respect of Cash Management Arrangements



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




permitted under Section 6.01 and Liens securing Cash Management Arrangements and
Guarantees of Cash Management Arrangements permitted under Section 6.02(q);
(p)    Investments, other than Investments listed in paragraphs (a) through (g)
of this Section, that existed on the Restatement Effective Date and are set
forth on Schedule 6.04;
(q)    Investments resulting from pledges and deposits referred to in
Section 6.02(g) or (h);
(r)    any Investment constituting a Permitted Subsidiary Investment made after
the Restatement Effective Date; provided, that (i) either (A) the Leverage Ratio
as of the last day of the most recent fiscal quarter of GrafTech for which
financial statements have been delivered under Section 5.04(a) or (b)
(recomputed on a pro forma basis after giving effect to such Investment as if
such Investment had occurred on the first day of the relevant period for such
computation) is less than or equal to 3.25 to 1.00 or (B) such Permitted
Subsidiary Investment is a Permitted Acquisition and the amount of such
Investment, taken together with the aggregate amount of all other Permitted
Subsidiary Investments made pursuant to this clause (B) during the period after
the Restatement Effective Date, shall not exceed $400,000,000, and (ii) the
Availability Condition shall be satisfied following such Investment and payment
of all related costs and expenses;
(s)    any Investment made after the Restatement Effective Date constituting a
Permitted Subsidiary Investment in a Subsidiary (or a business to become a
Subsidiary after giving effect to such Investment) that is engaged in the
business of manufacturing graphite electrodes or is otherwise engaged in the
carbon, graphite, coke, anode, engineered solutions and/or thermal management
business; provided, however, that such Investment is made with Equity Proceeds
received after the Restatement Effective Date and not more than two years prior
to the date of such Investment and not otherwise used during such two-year
period under Section 6.09(d)(v) or to make any Investment under this Section
6.04(k) or Section 6.04(m);
(t)    any Investment made after the Restatement Effective Date constituting a
Permitted Subsidiary Investment made with Available Disposition Proceeds;
provided, however, that (i) the Availability Condition shall be satisfied
following such Investment and payment of all related costs and expenses and
after giving effect to any increase in the Available Commitments due to the
making of such Investment, and (ii) the aggregate amount of consideration paid
in respect of Permitted Subsidiary Investments that are not Permitted
Acquisitions and that are made in reliance on this paragraph (l) shall not
exceed $50,000,000;



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




(u)    any Investment in an Unrestricted Subsidiary or constituting a Permitted
Subsidiary Investment made after the Restatement Effective Date in a person that
is not a Subsidiary or is neither engaged in the business of manufacturing
graphite electrodes nor is otherwise engaged in the carbon, graphite, coke,
anode, engineered solutions and/or thermal management business; provided,
however, that such Investment is made with Equity Proceeds received after the
Restatement Effective Date and not more than 90 days prior to the date on which
definitive documentation for such Investment is entered into and not otherwise
used during such 90-day period under Section 6.09(d)(v) or to make any
Investment under Section 6.04(k) or this Section 6.04(m);
(v)    Investments constituting Permitted Subsidiary Investments or Investments
in Unrestricted Subsidiaries made after the Restatement Effective Date with
Capital Stock of GrafTech (other than Disqualified Stock);
(w)    Guarantees by GrafTech of Supply Chain Arrangements and obligations of
GrafTech, a Borrower or any other Subsidiary that do not constitute Indebtedness
and in each case are entered into in the ordinary course of business;
(x)    Investments consisting of Indebtedness permitted under Sections
6.01(a)(xii), 6.01(b)(v) and 6.01(c)(v), unsecured Guarantees permitted under
Section 6.01(b)(iv) and any Guarantee by any Loan Party created under a Loan
Document;
(y)    Investments resulting from contributions to Swissco referred to in
Section 6.05(f);
(z)    any cash Investment in an Unrestricted Subsidiary made after the
Restatement Effective Date; provided that the aggregate amount of all such
Investments made or held in Unrestricted Subsidiaries shall not exceed (net of
return of capital of (but not return on) any such Investment) $30,000,000 at any
time; and
(aa)    Investments constituting intercompany loans to Finance and Luxembourg
Holdco (i) of proceeds of Senior Notes and (ii) of proceeds of other
Indebtedness to fund Investments permitted under Section 6.04(j)(B).
Notwithstanding the foregoing, under no circumstances shall any Foreign
Subsidiary own any of the Capital Stock of any Domestic Subsidiary (other than a
Luxembourg Finance Subsidiary). For the avoidance of doubt, (A) in the event and
to the extent that substantially simultaneously with the making of any new
Investment, the investor receives a return of capital in respect of an existing
Investment in the same person in which such new Investment is being made, such
new Investment will be deemed to be a continuation of such existing Investment
for purposes of determining compliance with the provisions of this Section 6.04,
and (B) in the event and to the extent that substantially simultaneously with
the making of any new Investment by a Loan Party in



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




Luxembourg Parent, Luxembourg Holdco or Swissco (x) with the proceeds of
Indebtedness incurred under the General Debt Basket, Luxembourg Parent,
Luxembourg Holdco or Swissco makes an Investment under Section 6.04(j) with such
proceeds in a Foreign Subsidiary, then the use of such proceeds to make such
Investment (and any further substantially simultaneous Investment made with such
proceeds) shall not constitute an additional usage of the basket under Section
6.04(d) or 6.04(j), or (y) with Equity Proceeds or Available Disposition
Proceeds, then the use of such proceeds to make such Investment (and any further
substantially simultaneous Investment made with such proceeds) shall be deemed
to have been made with such Equity Proceeds or Available Disposition Proceeds.
SECTION 6.05.    Mergers, Consolidations, Sales of Assets and Acquisitions.
Merge into or consolidate with any other person, or permit any other person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of, in one transaction or in a series of transactions, all or any substantial
part of its assets, whether now owned or hereafter acquired (other than assets
of GrafTech constituting an Unrestricted Subsidiary), or any Capital Stock of a
Borrower or any Subsidiary, or purchase, lease or otherwise acquire (in one
transaction or a series of transactions) all or any substantial part of the
assets of any other person, except that this Section shall not prohibit:
(a)
    the purchase and sale of inventory or license of intellectual property in
the ordinary course of business by any Subsidiary, the sale of used or surplus
equipment by any Subsidiary in the ordinary course of business, the acquisition
of any asset of any person in the ordinary course of business or any purchase or
sale of Permitted Investments in the ordinary course of business;
(b)
    if at the time thereof and immediately after giving effect thereto no Event
of Default or Default shall have occurred and be continuing, (i) the merger of
any Subsidiary into or with any other Wholly Owned Subsidiary in a transaction
in which the surviving entity is a Wholly Owned Subsidiary (which shall be a
Domestic Subsidiary if the non-surviving person shall be a Domestic Subsidiary,
a Guarantor if the non-surviving person shall be a Guarantor (and a Loan Party
that is not an Excluded Foreign Loan Party if the non-surviving person shall be
a Loan Party that is not an Excluded Foreign Loan Party)), and no person other
than GrafTech or a Wholly Owned Subsidiary receives any consideration, or (ii)
the merger into or with a non-Wholly Owned Subsidiary of any person that is a
wholly owned subsidiary of such non-Wholly Owned Subsidiary in a transaction in
which the surviving entity is a Subsidiary in which GrafTech’s aggregate equity
ownership percentage is no less than it was in such non-Wholly Owned Subsidiary
immediately prior the effectiveness of such merger (which shall be a Domestic
Subsidiary if the non-surviving person shall be a Domestic Subsidiary, a
Guarantor if the non-surviving person shall be a Guarantor (and a Loan Party
that



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




is not an Excluded Foreign Loan Party if the non-surviving person shall be a
Loan Party that is not an Excluded Foreign Loan Party)), and no person other
than GrafTech, a Wholly Owned Subsidiary or such non-Wholly Owned Subsidiary
receives any consideration;
(c)
    Sale and Lease-Back Transactions permitted by Section 6.03;
(d)
    Investments permitted by Section 6.04;
(e)
    subject to Section 6.07, sales, leases or transfers (i) from any Subsidiary
to a domestic Wholly Owned Subsidiary that is a Guarantor, (ii) from any Foreign
Subsidiary that is not a CFC (other than any Loan Party that is not an Excluded
Foreign Loan Party) to any Foreign Wholly Owned Subsidiary that is not a CFC;
(iii) from any Foreign Subsidiary that is a CFC to any Foreign Wholly Owned
Subsidiary; (iv) constituting Permitted Subsidiary Transfers; or
(v) constituting Permitted Subsidiary Investments made in reliance on
Section 6.04(d), (j), (k), (l) or (m);
(f)
    the sale or contribution of (i) the goodwill of GrafTech, Finance or any
other Domestic Subsidiary to Swissco, (ii) the customer list of GrafTech,
Finance or any other Domestic Subsidiary to Swissco, provided that any such sale
of the customer list shall not impose any limitation on the seller in dealing
with any customer on such list, (iii) intellectual property owned on the
Restatement Effective Date by Seadrift to Swissco, provided that (A) such
intellectual property will be pledged by Swissco to secure the Swissco
Obligations and (B) the seller thereof shall retain a license of not less than
10 years’ duration of all rights in respect of such intellectual property, which
license shall not require the payment by the licensee of royalties in excess of
those that would prevail in an arm’s length transaction between unrelated
parties, shall be freely transferable to any person or persons in connection
with any sale to a person other than GrafTech or a Subsidiary of a business in
which such intellectual property is used and (iv) Production Capacity Rights by
Seadrift or GrafTech USA to Swissco; provided, that each such sale of
intellectual property of Seadrift shall be permitted solely to the extent the
consideration therefor consists of an intercompany note of Swissco (which may be
prepaid at the election of Swissco).
(g)
    sales, leases or other dispositions of equipment, inventory, intellectual
property or other assets of the Subsidiaries determined by the Board of
Directors or senior management of GrafTech to be no longer useful or necessary
in the operation of the business of GrafTech and the Subsidiaries;



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




(h)
    sales or other dispositions of accounts receivable of Subsidiaries in
connection with factoring arrangements so long as the aggregate face amount at
any time outstanding of receivables subject to such arrangements does not exceed
(i) $50,000,000 in the aggregate or (ii) $15,000,000 for receivables of Domestic
Subsidiaries and Swissco;
(i)
    sales or other dispositions by any Subsidiary (A) of assets (other than
receivables, except to the extent disposed of incidentally in connection with a
sale or other disposition otherwise permitted hereby), including Capital Stock
of Subsidiaries, after the Restatement Effective Date for consideration in an
aggregate amount during the period after the Restatement Effective Date not
exceeding $250,000,000 and (B) of any portion of the assets acquired in
connection with a Permitted Acquisition or other acquisition permitted hereunder
to the extent that (x) such sale or other disposition is required by any
Governmental Authority in accordance with applicable antitrust or other similar
law or (y) the aggregate value of the assets so sold or otherwise disposed of
does not exceed 25% of the aggregate value of the assets so acquired; provided,
however, in each such case that:
(i) 
each such sale or other disposition shall be for a consideration determined in
good faith by the Board of Directors or senior management of GrafTech to be at
least equal to the fair market value (if any) thereof;

(ii) 
the aggregate amount of all non-cash consideration included in the proceeds of
any such sale or other disposition may not exceed 25% of the fair market value
of such proceeds; provided, however, that obligations of the type referred to in
paragraphs (a) or (e) of the definition of “Permitted Investments” shall be
deemed not to be non-cash proceeds if such obligations are promptly sold for
cash and the proceeds of such sale are included in the calculation of Net
Proceeds from such sale;

(iii) 
no Default or Event of Default shall have occurred and be continuing immediately
prior to or after such sale or other disposition;

(iv) 
in the case of any sale or disposition under clause (A) or (B)(y) above, no such
sale or other disposition shall be made unless GrafTech shall be in compliance,
on a pro forma basis after giving effect to such sale or other disposition, with
the covenants contained in Sections 6.10 and 6.11 recomputed as at the last day
of the most recently ended fiscal quarter of




[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




GrafTech for which financial statements have been delivered under
Section 5.04(a) or (b) as if such sale or other disposition had taken place on
the first day of each relevant period for testing such compliance, and, in the
case of any such sale or other disposition for consideration in excess of
$50,000,000, GrafTech shall have delivered to the Administrative Agent a
certificate of GrafTech signed by a Responsible Officer of GrafTech to such
effect; and
(v)
in the case of any sale or disposition under clause (A) above, after giving
effect to such sale or other disposition, the aggregate amount of the assets
constituting Collateral that shall have been sold or otherwise disposed of in
reliance on this paragraph (i) after the Restatement Effective Date shall not
exceed $50,000,000.

Notwithstanding any other provision herein, no sale may be made of the Capital
Stock of (x) Holdings, Finance, Luxembourg Parent, Luxembourg Holdco, Swissco or
GrafTech International Holdings or (y) any other Subsidiary, except in
connection with the sale of all the outstanding Capital Stock of such Subsidiary
that is held by GrafTech or any other Subsidiary; provided, however, that a sale
or disposition of less than all the Capital Stock of a Subsidiary may be made if
(1) such Subsidiary is not a Loan Party (or, if no Default or Event of Default
exists or will exist immediately after giving effect to such sale or
disposition, such Subsidiary is an Excluded Foreign Loan Party), (2) if the
Capital Stock of such Subsidiary was pledged pursuant to a Pledge Agreement, the
Capital Stock of such Subsidiary not sold or otherwise disposed of shall remain
subject to the Lien of a Pledge Agreement, and (3) such sale or other
disposition of Capital Stock shall be treated as an acquisition of the remaining
Capital Stock for purposes of Section 6.04 and shall be permitted under Section
6.04(j), (k), (l) or (m);
(j)
    the spin off of the Capital Stock of any Subsidiary or any other non-cash
distribution to equity holders of GrafTech; provided, however, that (i) the net
fair value of such Capital Stock or other non-cash distribution shall be deemed
to be a Restricted Payment for purposes of Section 6.06(c) and such spin off or
other non-cash distribution shall be permitted only if such Restricted Payment
is permitted thereunder and (ii) at the end of the then most recent fiscal
quarter for which financial statements shall have been received under Section
5.04(a) or (b) GrafTech would have been in compliance with each of the covenants
set forth in Sections 6.10 and 6.11 if such covenants were recomputed on a pro
forma basis after giving effect to such spin off as if such spin off had been
consummated on the first day of the relevant period for such computation; and



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




(k)
    sales, transfers and other dispositions by one or more Subsidiaries to one
or more other Subsidiaries or GrafTech required to give effect to a transaction
consummated in reliance on Section 6.05(j) (which together shall be sales,
transfers and other dispositions counted as one transaction for purposes of
determining compliance with the numerical limitations under Section 6.06).
Notwithstanding the foregoing, no transaction may be effected in reliance on any
of paragraphs (a) through (k) above if such transaction would constitute or
result in an Excess Foreign Transfer.
SECTION 6.06.    Dividends and Distributions. Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that:
(f)    any Subsidiary may make any Restricted Payments to any Wholly Owned
Subsidiary (or, in the case of non-Wholly Owned Subsidiaries, to any Subsidiary
and to each other owner of Capital Stock of such Subsidiary on a pro rata basis
(or more favorable basis from the perspective of such Subsidiary) based on their
relative ownership interests);
(g)    Any directly owned subsidiary of GrafTech may make any Restricted
Payments to GrafTech in respect of overhead, tax liabilities, legal, accounting
and other professional fees and expenses, fees and expenses associated with
registration statements filed with the Securities and Exchange Commission and
ongoing public reporting requirements, costs associated with activities of
GrafTech permitted under Section 6.08(a) and Restricted Payments to fund
Restricted Payments by GrafTech permitted under paragraph (d) below, in each
case to the extent actually incurred by GrafTech;
(h)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (i) GrafTech and the Subsidiaries may make
Restricted Payments so long as, after giving effect thereto, the aggregate
amount, without duplication, of Restricted Payments made under this
paragraph (c)(i) during any fiscal year shall not exceed 50% of the consolidated
net income of GrafTech for the immediately preceding fiscal year and (ii) in
addition, GrafTech and the Subsidiaries may make Restricted Payments so long as,
after giving effect thereto, the aggregate amount, without duplication, of
Restricted Payments made under this paragraph (c)(ii) during the period after
the Restatement Effective Date shall not exceed $75,000,000 (or, (A) if the
Leverage Ratio as of the last day of the most recent fiscal quarter of GrafTech
for which financial statements have been delivered under Section 5.04(a) or (b)
(recomputed on a pro forma basis after giving effect to such transaction as if
such transaction had occurred on the first day of the relevant period for such
computation) is less than or equal to 3.25 to 1.00, $200,000,000, or (B) if (1)
the Availability Condition shall be satisfied following the making of any such
Restricted Payment



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




and (2) the Leverage Ratio as of the last day of the most recent fiscal quarter
of GrafTech for which financial statements have been delivered under
Section 5.04(a) or (b) (recomputed on a pro forma basis after giving effect to
such transaction as if such transaction had occurred on the first day of the
relevant period for such computation) is less than or equal to 2.00 to 1.00,
$500,000,000);
(i)    GrafTech may make Restricted Payments (and directly owned subsidiaries of
GrafTech may make Restricted Payments to GrafTech) to purchase or redeem shares
of Capital Stock of GrafTech held by present or former directors, officers or
employees of GrafTech or any Subsidiary or by any Plan upon such person’s death,
disability, retirement or termination of employment or under the terms of any
such Plan or any other agreement under which such shares of stock or related
rights were issued; provided, however, that the aggregate amount of such
purchases or redemptions under this paragraph (d) shall not exceed $1,000,000
per calendar year which, if not used in any such year, may be carried forward to
any subsequent calendar year; provided, however, that the aggregate amount of
such purchases or redemptions that may be made pursuant to this paragraph (d)
during the period after the Restatement Effective Date shall not exceed
$3,000,000;
(j)    directly owned subsidiaries of GrafTech may make Restricted Payments to
GrafTech in order to fund Investments in Unrestricted Subsidiaries permitted
under Section 6.04; and
(k)    directly owned subsidiaries of GrafTech may make Restricted Payments to
GrafTech of cash in order to fund payments in respect of Indebtedness of
GrafTech permitted to be outstanding hereunder (i) at any time no Default or
Event of Default has occurred and is continuing, in connection with conversions,
redemptions, repurchases or prepayments of such Indebtedness, in each case to
the extent such amounts are permitted to be paid under Section 6.09(d), or (ii)
of amounts then due (other than as a result of the delivery of any notice of
prepayment or redemption) in respect of such Indebtedness.
SECTION 6.07.    Transactions with Affiliates. %3.Sell or transfer any property
or assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transaction with, any of its Affiliates or any known direct
or indirect holder of 10% or more of any class of Capital Stock of GrafTech,
unless such transaction is (i) otherwise permitted under this Agreement and
(ii) upon terms no less favorable to GrafTech, such Borrower or such Subsidiary,
as the case may be, than would obtain in a comparable arm’s-length transaction
with a person which was not an Affiliate; provided, however, that the foregoing
restriction shall not apply to the indemnification (including advancement of
expenses) of directors, officers or employees of GrafTech, the Borrowers and the
other Subsidiaries in accordance with customary practice.
(f)    The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement, (i) any issuance of securities, or other



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




payments, awards or grants in cash, securities or otherwise, pursuant to, or the
funding of, employment, retention, incentive, severance or retirement
arrangements or stock option, ownership or purchase plans or compensation,
retirement or benefit plans, programs or arrangements (including stock-based
plans, programs or arrangements) for employees, officers or directors,
(ii) loans or advances to employees of GrafTech, a Borrower or any other
Subsidiary in accordance with Section 6.04(e), (iii) transactions among
GrafTech, the Borrowers and Wholly Owned Subsidiaries, (iv)  Permitted
Subsidiary Transfers, (v) transactions pursuant to permitted agreements in
existence on the Restatement Effective Date and set forth on Schedule 6.07,
(vi) payments pursuant to the Tax Sharing Agreement, (vii) employment,
consulting, retention, incentive, severance or retirement agreements entered
into by GrafTech, a Borrower or any of the other Subsidiaries in the ordinary
course of business and fees, payments, awards or grants pursuant thereto
(viii) Restricted Payments permitted under Section 6.06, (ix) guarantee fees or
similar payments in respect of any Guarantee Agreement and (x) any grant of
board nomination rights, registration rights or other governance rights or
rights in respect of equity to any seller in connection with an acquisition
notwithstanding that immediately following receipt of such rights the recipient
shall have become an Affiliate of the granting person, provided that the
recipient shall not have been an Affiliate of such person immediately prior to
such grant.
SECTION 6.08.    Business of GrafTech, the Borrowers and the Subsidiaries. %3.In
the case of GrafTech and the Subsidiaries (taken as a whole), (i) cease to
engage in the business of manufacturing graphite electrodes or (ii) cease to be
primarily engaged in the carbon, carbon fiber, graphite, coke, anode, engineered
solutions and/or thermal management businesses; (b) in the case of GrafTech,
engage at any time in any business or business activity other than (i) ownership
of all the outstanding Capital Stock of Seadrift, GrafTech USA, and Holdings and
any other directly owned Subsidiary of GrafTech together with activities
directly related thereto, (ii) ownership of Unrestricted Subsidiaries together
with activities directly related thereto, (iii) performance of its obligations
under the Loan Documents, under intercompany Indebtedness and under Indebtedness
incurred in accordance with Section 6.01(b) and Investments in Subsidiaries
permitted by Section 6.04, (iv) actions necessary or appropriate to maintain its
status as a corporation, as a parent holding company and as a public company and
to preserve and assert its rights and protect and defend its interests and to
perform its obligations under contracts to which it is a party, (c) in the case
of Finance, own any Capital Stock of any person or engage at any time in any
business activity other than (i) performance of its obligations under the Loan
Documents, (ii) conducting treasury and cash management functions for GrafTech
and the Subsidiaries consistent with past practices and (iii) activities
necessary or appropriate to maintain its status as a corporation and to preserve
and assert its rights and protect and defend its interests and (d) in the case
of Luxembourg Parent, engage at any time in any business or business activity
other than (i) the ownership of Capital Stock of its subsidiaries,
(ii) performance of its obligations under the Loan Documents, (ii) conducting
treasury and cash management functions for GrafTech and the Subsidiaries
consistent with past practices and (iii) activities necessary



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




or appropriate to maintain its status as a corporation and to preserve and
assert its rights and protect and defend its interests.
SECTION 6.09.    Indebtedness and Other Material Agreements. %3.Directly or
indirectly, make any payment, retirement, repurchase or redemption on account of
the principal of intercompany Indebtedness owed to GrafTech or directly or
indirectly prepay or defease any such Indebtedness, except that payments in
respect of intercompany Indebtedness owed to GrafTech may be made (i) in order
to fund payments permitted to be made under Section 6.06, (ii) to the extent
paid in common stock of the payor, (iii) to the extent that the amounts paid are
substantially simultaneously contributed by GrafTech to a Loan Party in the form
of a common equity contribution or (iv) in order to fund payments in respect of
the Senior Notes or other Indebtedness permitted to be incurred under Section
6.01(b).
(c)    Amend or modify in any manner adverse to the Lenders, or grant any waiver
or release under or terminate in any manner (if such action shall be adverse to
the Lenders), the certificate of incorporation, by‑laws or other organizational
documents of GrafTech, a Borrower or any other Subsidiary.
(d)    Permit any Subsidiary to enter into any agreement or instrument which by
its terms restricts the payment of dividends or the making of cash advances by
such Subsidiary to a Borrower or any Subsidiary that is a direct or indirect
parent of such Subsidiary, other than those in effect on the Restatement
Effective Date and set forth on Schedule 6.09 (or replacements of such
agreements on terms no less favorable to the Lenders) and those arising under
any Loan Document.
(e)    Directly or indirectly, make or agree to pay or make any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, defeasance, cancelation or termination of any
Indebtedness , except:
(i)    payments of or in respect of Indebtedness created under the Loan
Documents;
(ii)    payments of or in respect of Indebtedness owed to GrafTech or any
Subsidiary;
(ii) regularly scheduled interest and principal payments as and when due in
respect of any Indebtedness, other than payments in respect of subordinated
Indebtedness prohibited by the subordination provisions thereof;
(iii) refinancings of Indebtedness to the extent permitted under Section 6.01;



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




(iv) payments of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the assets securing such Indebtedness in
transactions permitted hereunder;
(v) payments of or in respect of Indebtedness made solely with Capital Stock of
GrafTech (other than Disqualified Stock) or made with Equity Proceeds
substantially simultaneously with the receipt thereof;
(vi) refinancings of the Senior Subordinated Notes with Permitted Refinancing
Notes or other Indebtedness permitted under this Agreement; and
(vii) other payments of or in respect of Indebtedness so long as, in each case,
at the time of and after giving effect to such action (A) no Default or Event of
Default shall have occurred and be continuing; (B) the total aggregate amount of
the Available Commitments then in effect shall exceed the total aggregate amount
of the Revolving Exposures by at least $100,000,000; and (C) the Leverage Ratio
as of the last day of the most recent fiscal quarter of GrafTech for which
financial statements have been delivered under Section 5.04(a) or (b)
(recomputed on a pro forma basis after giving effect to such action if such
action had occurred on the first day of the relevant period for such
computation) is less than or equal to 3.25 to 1.00.
Notwithstanding the foregoing, no payment of or in respect of Indebtedness owed
by any Loan Party to Luxembourg Parent, Luxembourg Holdco or Swissco or by any
Loan Party to any Foreign Subsidiary may be made except and to the extent that
an Investment in the amount of such payment could be made by the payor in the
payee (and any such payment shall be deemed to be an Investment for purposes of
determining compliance with Section 6.04).
SECTION 6.10.    Interest Coverage Ratio. Permit the ratio (the “Interest
Coverage Ratio”) for any four fiscal quarter period ended after the Restatement
Effective Date of (a) EBITDA to (b)  Cash Interest Expense to be less than 2.50
to 1.00.
SECTION 6.11.    GrafTech Senior Secured Leverage Ratio. Permit the ratio (the
“GrafTech Senior Secured Leverage Ratio”) of (a) Senior Secured Debt as of the
last day of any fiscal quarter ended after the Restatement Effective Date to
(b)  EBITDA for the four quarter period ended as of such day to be in excess of
3.00 to 1.00.
SECTION 6.12.    Capital Stock of the Subsidiaries. Sell, transfer, lease or
otherwise dispose of, or make subject to any subscription, option, warrant,
call, right or other agreement or commitment of any nature, the Capital Stock of
any Subsidiary, other than (a) pursuant to the Loan Documents or pursuant to a
transaction permitted pursuant to Section 6.05, (b) in connection with
transactions of the type described in Section 6.07(b)(i) or (vii) and
(c) directors’ qualifying shares.



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




SECTION 6.13.    Swissco. Notwithstanding any provision to the contrary
contained in this Agreement, Swissco shall not, without the prior written
consent of the Administrative Agent, transfer to any Subsidiary (other than a
Wholly Owned Subsidiary that is a Loan Party (other than an Excluded Foreign
Loan Party)) any Capital Stock of any Subsidiary owned by it on the Restatement
Effective Date.
ARTICLE VII    

Events of Default
If any of the following events (“Events of Default”) shall occur:
(z)    a Borrower or any LC Subsidiary shall fail to pay any principal of any
Loan or any reimbursement obligation in respect of any LC Disbursement when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;
(aa)    a Borrower or any LC Subsidiary shall fail to pay any interest on any
Loan or on any reimbursement obligation in respect of any LC Disbursement, any
fee or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five Business Days;
(bb)    any representation or warranty or certification made or deemed made by
or on behalf of GrafTech, a Borrower or any other Subsidiary in or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any material respect when made or deemed made;
(cc)    GrafTech or a Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.01 (with respect to the existence
of GrafTech or a Borrower), 5.05 or 5.08 or in Article VI;
(dd)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to a Borrower (which notice will be given at the request of the Required
Lenders);
(ee)    GrafTech, a Borrower, any LC Subsidiary or any Significant Subsidiary
shall fail to make any payment (whether of principal or interest and



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




regardless of amount) in respect of any Material Obligation when and as the same
shall become due and payable;
(ff)    any event or condition occurs that results in any Material Obligation
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Obligation or any trustee or agent on its or their behalf to
cause any Material Obligation or Indebtedness thereunder to become due or to
terminate, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity or termination date; provided, however,
that this clause (g) shall not apply (i) to secured Indebtedness that becomes
due as a result of a voluntary sale or transfer of the property or assets
securing such Indebtedness that is permitted under the Loan Documents or (ii)
the voluntary termination of any Cash Management Arrangement at any time when
there is no default or event of default or (other than as a result of such
voluntary termination) termination event thereunder;
(gg)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in or with a court or other Governmental Authority of competent
jurisdiction seeking (i) liquidation, reorganization or other relief in respect
of GrafTech, a Borrower or any other Significant Subsidiary or its debts, or of
a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for GrafTech, a Borrower or any other
Significant Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;
(hh)    GrafTech, a Borrower or any other Significant Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for GrafTech, a
Borrower or any other Significant Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
(ii)    GrafTech, a Borrower or any Significant Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




(jj)    one or more judgments for the payment of money in an aggregate amount in
excess of $35,000,000 (except to the extent covered by insurance as to which the
insurer has acknowledged in writing its obligation to pay such judgment or
judgments) shall be rendered against GrafTech, a Borrower, any LC Subsidiary,
any Significant Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of GrafTech, a Borrower, any LC
Subsidiary or any Significant Subsidiary to enforce any such judgment;
(kk)    a Reportable Event or Reportable Events, or a failure to make a required
installment or other payment (within the meaning of Section 412(n)(1) of the
Code), shall have occurred with respect to any Plan, (ii) a trustee shall be
appointed by a United States district court to administer any Plan, (iii) the
PBGC shall institute proceedings (including giving notice of intent thereof) to
terminate any Plan, (iv) a Borrower or any ERISA Affiliate shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred Withdrawal
Liability to such Multiemployer Plan and such Borrower or such ERISA Affiliate
does not have reasonable grounds for contesting such Withdrawal Liability or is
not contesting such Withdrawal Liability in a timely and appropriate manner,
(v) a Borrower or any ERISA Affiliate shall have been notified by the sponsor of
a Multiemployer Plan that such Multiemployer Plan is in reorganization or is
being terminated, within the meaning of Title IV of ERISA, (vi) a Borrower or
any ERISA Affiliate shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (vii) a
failure by any Plan to meet the minimum funding standards (as defined in Section
412 of the Code or Section 302 of ERISA) applicable to such Plan, in each
instance, whether or not waived, (viii) a filing pursuant to Section 412(d) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan or (ix) any other similar
event or condition shall occur or exist with respect to a Plan; and in each case
in clauses (i) through (ix) above, such event or condition, together with all
other such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect;
(ll)    any Lien purported to be created under any Security Document shall cease
to be, or shall be asserted by any Loan Party or Subsidiary not to be, a valid
and perfected Lien on any Collateral, with the priority required by the
applicable Security Document, or any Guarantee purported to be created under any
Loan Document shall cease to be, or shall be asserted by any Loan Party not to
be, in full force and effect, in each such case except (i) as a result of the
sale or other disposition of the applicable Collateral in a transaction
permitted under the Loan Documents or (ii) as a result of the Administrative
Agent’s failure to maintain possession of any stock certificates, promissory
notes or other instruments delivered to it under any Security Document; or



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




(mm)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to GrafTech or a
Borrower described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrowers,
take either or both of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrowers
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Borrower; and in case of any event with respect to
GrafTech or a Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Borrower.
ARTICLE VIII    

The Agents
Each of the Lenders and the Issuing Banks hereby irrevocably appoints each of
the Administrative Agent and the Collateral Agent as its agent and authorizes
each Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Agents by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.
Any person serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not an Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
GrafTech, a Borrower, any Subsidiary or any Affiliate thereof as if it were not
an Agent hereunder.
The Agents shall not have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) the Agents shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) the Agents
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Agents are required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02), and (c) except as expressly set forth in the Loan Documents, the
Agents shall not have any



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




duty to disclose, and shall not be liable for the failure to disclose, any
information relating to GrafTech, a Borrower or any of the other Subsidiaries
that is communicated to or obtained by any bank serving as Agent or any of its
Affiliates in any capacity. The Agents shall not be liable for any action taken
or not taken by them with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.02) or in the absence of their own
gross negligence or wilful misconduct. The Agents shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Agents by GrafTech, a Borrower or a Lender, and the Agents shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
thereunder or in connection therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document, (iv) the validity, enforceability, effectiveness or genuineness
of any Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Agents.
The Agents shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by them to be genuine and to have been signed
or sent by the proper person. The Agents also may rely upon any statement made
to them orally or by telephone and believed by them to be made by the proper
person, and shall not incur any liability for relying thereon. The Agents may
consult with legal counsel (who may be counsel for a Borrower or GrafTech),
independent accountants and other experts selected by them, and shall not be
liable for any action taken or not taken by them in accordance with the advice
of any such counsel, accountants or experts.
The Agents may perform any and all their duties and exercise their rights and
powers by or through any one or more sub-agents appointed by them. The Agents
and any such sub-agent may perform any and all their duties and exercise their
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.
Subject to the appointment and acceptance of a successor to an Agent as provided
in this paragraph, such Agent may resign at any time by notifying the Lenders,
the Issuing Banks and the Borrowers. Upon any such resignation, the Required
Lenders shall have the right, with, if no Default or Event of Default shall have
occurred and be continuing, the consent of the Borrowers (not to be unreasonably
withheld or delayed), to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the resigning



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




Agent gives notice of its resignation, then the resigning Agent may, on behalf
of the Lenders and the Issuing Banks, appoint a successor Agent which shall be a
Lender with an office in New York, New York, or an Affiliate of any such Lender.
Upon the acceptance of its appointment as Agent hereunder by a predecessor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the resigning Agent, and the resigning Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After any Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such resigning Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or related agreement or any document
furnished hereunder or thereunder.
Each Lender, by delivering its signature page to this Agreement or to an
Assignment and Assumption or any other Loan Document pursuant to which it shall
become a Lender hereunder, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be delivered to, or be approved by or satisfactory to, the Administrative
Agent or the Lenders on the Restatement Effective Date.
Except with respect to the exercise of setoff rights of any Lender in accordance
with Section 9.08 or with respect to a Lender’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Agents on behalf of the
Secured Parties in accordance with the terms thereof. In the event of a
foreclosure by an Agent on any of the Collateral pursuant to a public or private
sale or other disposition, an Agent or any Lender may be the purchaser or
licensor of any or all of such Collateral at any such sale or other disposition,
and such Agent, as agent for and representative of the Secured Parties (but not
any Lender or Lenders in its or their respective individual capacities unless
the Required Lenders shall otherwise agree in writing) shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such public sale, to use
and apply any of the Obligations under this Agreement as a credit on account of
the purchase price for any collateral payable by the Administrative Agent on
behalf of the Secured Parties at such sale or other disposition.



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




In furtherance of the foregoing and not in limitation thereof, no
Interest/Exchange Rate Protection Agreement or Commodity Rate Protection
Agreement the obligations under which constitute Obligations will create (or be
deemed to create) in favor of any Secured Party that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Loan Party under any Loan Document. By accepting the benefits
of the Collateral, each Secured Party that is a party to any such agreement
shall be deemed to have appointed the Administrative Agent to serve as
administrative agent and collateral agent under the Loan Documents and agreed to
be bound by the Loan Documents as a Secured Party thereunder, subject to the
limitations set forth in this paragraph.
The Agents shall not be responsible for or have a duty to ascertain or inquire
into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of
either Agent’s Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall either Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.
In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any LC Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers or
Guarantors) shall be entitled and empowered (but not obligated) by intervention
in such proceeding or otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Banks and
the Administrative Agent allowed in such judicial proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Secured Parties, to pay to the Administrative Agent any
amount due to it, in its capacity as the Administrative Agent, under the Loan
Documents.
The Lenders identified on the cover of this Agreement as the “Co-Syndication
Agents”, the entities identified on the cover of this Agreement as the
“Joint-Lead Arrangers”, the Lenders identified on the cover of this Agreement as
the



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




“Documentation Agents” and the Arrangers shall have no rights, powers,
obligations, liabilities, responsibilities or duties under this Agreement other
than, in the case of any such Lenders, those applicable to all Lenders as such.
Without limiting the foregoing, such persons shall not have or be deemed to have
a fiduciary relationship with any Lender.
ARTICLE IX    

Miscellaneous
SECTION 9.01.    Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:
(bb)    if to GrafTech or Finance, to it at, and if to Luxembourg Parent,
Luxembourg Holdco or Swissco, to it in care of Global at, 12900 Snow Road,
Parma, OH 44130, Attention of General Counsel (Telecopy No. (216) 676-2462) with
a copy in the case of (i) Luxembourg Parent and Luxembourg Holdco, to it at its
registered office at, 124, Boulevard de la Pétrusse, L – 2330 Luxembourg
(Facsimile No. 011-(352) 44.37.38), and (ii) Swissco, to it at its office at 1
Route de Renens, 1030 Bussigny-près-Lausanne, Switzerland (Facsimile No.
011-(41) 21.821.31.00);
(cc)    if to the Administrative Agent or the Collateral Agent, to it at
JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 500 Stanton
Christiana Road, Floor 3, Ops 2, Newark, DE, 19713, Attention of Tesfaye Anteneh
(Telecopy No. (302) 634-4812; Fax No. (302) 634-1417), with a copy to JPMorgan
Chase Bank, N.A., 383 Madison Avenue, 24th Floor, New York, New York 10179,
Attention of James Shender (Telecopy No. (212) 270-5100);
(dd)    if to JPMorgan, Floor 6, 25 Bank Street, London, England E14 5JP,
Attention of Loans Agency Division (Telecopy No. 44 (0) 207 742 9941; Fax No. 44
(0) 207 777 2360; E-mail: loan_and_agency_london@jpmorgan), with a copy to the
Administrative Agent as provided under clause (b) above;
(ee)    if to the Swingline Lender, to it at (i) in the case of a Swingline
Borrowing denominated in Dollars, JPMorgan Chase Bank, Loan and Agency Services
Group, 500 Stanton Christiana Road, Floor 3, Ops 2, Newark, DE, 19713, Attention
of Tesfaye Anteneh (Telecopy No. (302) 634-4812; Fax No. (302) 634-1417), with a
copy to JPMorgan Chase Bank, 383 Madison Avenue, 24th Floor, New York, New York
10179, Attention of James Shender (Telecopy No. (212) 270-5100, and (ii) in the
case of a Swingline Borrowing denominated in euros, JPMorgan Europe Limited, 125
London Wall, London, England EC2Y 5AJ, Attention of Loans Agency Division,
Nichola Hall (Telecopy No. 44-207-777-2360), with a copy to the Administrative
Agent as provided under clause (b) above;



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




(ff)    if to JPMCB in its capacity as an Issuing Bank, to it at JPMorgan Chase
Bank, N.A., Loan and Agency Services Group, 500 Stanton Christiana Road, Floor
3, Ops 2, Newark, DE, 19713, Attention of Tesfaye Anteneh (Telecopy No. (302)
634-4812; Fax No. (302) 634-1417), with a copy to JPMorgan Chase Bank, N.A., 383
Madison Avenue, 24th Floor, New York, New York 10179, Attention of James Shender
(Telecopy No. (212) 270-5100); and
(gg)    if to any other Lender or Issuing Bank, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided, however, that the foregoing shall not apply to
notices and other communications pursuant to Article II unless otherwise agreed
by the Administrative Agent and the applicable Lender and the foregoing shall
not apply to service of process pursuant to Section 9.09 and/or applicable law.
Each of the Administrative Agent and the Borrowers may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided, however, that
approval of such procedures may be limited to particular notices or
communications. In the case of any notice or communication that cannot be
transmitted electronically to any Lender, the Administrative Agent shall
promptly upon the request of such Lender provide it with a telecopy or physical
copy of such notice or communication. Notwithstanding any other provision of
this Agreement, requests in respect of Borrowings denominated in Euro must be
made in writing and may not be made by telephone.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt
(except that any notice not given during normal business hours for the recipient
shall be deemed to have been received at the opening of business on the next
business day for the recipient).
SECTION 9.02.    Waivers; Amendments; Loan Modification Offers.  %3.No failure
or delay by the Administrative Agent, any Issuing Bank or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.
(b)    None of this Agreement, any other Loan Document or any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
GrafTech, the Borrowers and the Required Lenders or, in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
the Administrative Agent or the Collateral Agent, as the case may be, and the
Loan Parties or other Subsidiaries that are parties thereto, in each case (other
than in the case of any Guarantee Agreement or Security Document insofar as it
relates solely to the Obligations of a Foreign Subsidiary other than Luxembourg
Parent, Luxembourg Holdco and Swissco) with the consent of the Required Lenders;
provided, however, that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the maturity of any Loan, or the required date
of reimbursement of any LC Disbursement, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment,
without the written consent of each Lender affected thereby, (iv) change
Section 2.17(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender, (v)
change any of the provisions of this Section or the percentage set forth in the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be), (vi) release
GrafTech, Finance or any Subsidiary Loan Party from its Guarantee under any
Guarantee Agreement (except as expressly provided in such Guarantee Agreement or
in this Agreement), or limit its liability in respect of such Guarantee, without
the written consent of each Lender, or (vii) release all or substantially all
the Collateral from the Liens of the Security Documents without the written
consent of each Lender or (viii) change any provisions of any Loan Document in a
manner that by its terms adversely affects the rights in respect of payments due
of Lenders holding Loans of any Class differently than those of Lenders holding
Loans of any other Class, without the written consent of Lenders holding a
majority in interest of the outstanding Loans and unused Commitments of each
affected Class; provided further, however, that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Collateral Agent, the Issuing Banks or the Swingline Lender without the prior
written consent of the Administrative Agent, the Collateral Agent, the Issuing
Banks or the Swingline Lender, as the case may be. Notwithstanding the
foregoing, in the case of any amendment, waiver or other modification referred
to in this



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




Section 9.02 that shall require the consent of each Lender (or each Lender
affected thereby), no consent of a Lender with respect to any such amendment,
waiver or other modification of this Agreement or any other Loan Document shall
be required if (i) such amendment, waiver or other modification is agreed to in
writing by GrafTech, the Borrowers, the Required Lenders and the Administrative
Agent (and, if their rights or obligations are affected thereby, the Issuing
Banks and the Swingline Lender) (such agreement, an “Amendment”), (ii) by the
terms of such Amendment, the Commitment of such Lender not consenting to the
amendment, waiver or other modification provided for therein shall terminate
upon the effectiveness of such Amendment and (iii) at the time such Amendment
becomes effective, such Lender not consenting thereto receives payment in full
of the principal of and interest accrued on each Loan made by it and all other
amounts owing to it or accrued for its account under this Agreement.
(c)    GrafTech and the Borrowers may on one or more occasions, by written
notice to the Administrative Agent, make one or more offers (each, a “Loan
Modification Offer”) to all the Lenders of one or more Classes (each class
subject to such a Loan Modification Offer, an “Affected Class”) to make one or
more Permitted Amendments pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to GrafTech and the Borrowers.
Such notice shall set forth (i) the terms and conditions of the requested
Permitted Amendment and (ii) the date on which such Permitted Amendment is
requested to become effective (which shall not be less than 10 days nor more
than 30 days after the date of such notice, unless otherwise agreed to by the
Administrative Agent). Permitted Amendments shall become effective only with
respect to the Loans and Commitments of the Lenders of the Affected Class that
accept the applicable Loan Modification Offer (such Lenders, the “Accepting
Lenders”) and, in the case of any Accepting Lender, only with respect to such
Lender’s Loans and Commitment of such Affected Class as to which such Lender’s
acceptance has been made. A Permitted Amendment shall be effected pursuant to a
Loan Modification Agreement executed and delivered by GrafTech, each applicable
Accepting Lender and the Administrative Agent; provided that no Permitted
Amendment shall become effective unless GrafTech and the Borrowers shall have
delivered to the Administrative Agent such legal opinions, board resolutions,
secretary’s certificates, officer’s certificates and other documents as shall
reasonably be requested by the Administrative Agent in connection therewith. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Loan Modification Agreement. Each Loan Modification Agreement may,
without the consent of any Lender other than the applicable Accepting Lenders,
effect such amendments to this Agreement as may be necessary or appropriate, in
the opinion of the Administrative Agent, to give effect to the provisions of
this Section, including any amendments necessary to treat the applicable Loans
and/or Commitments of the Accepting Lenders as a new class of Loans and/or
Commitments hereunder; provided that, in the case of any Loan Modification
Offer, except as otherwise agreed to by the Issuing Banks and the Swingline
Lender, (i) the allocation of the participation exposure with respect to any
then-existing or subsequently issued or made Letter of Credit or Swingline Loan
as between the commitments of such new Class and the original Commitments shall
be made on a ratable basis as between the commitments of



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




such new Class and such original Commitments and (ii) the Revolving Availability
Period and the Revolving Maturity Date, as such terms are used in reference to
Letters of Credit or Swingline Loans, may not be extended without the prior
written consent of the Issuing Banks and the Swingline Lender, as applicable.
SECTION 9.03.    Expenses; Indemnity; Damage Waiver. %3.The Borrowers shall pay
(i) all reasonable out-of-pocket expenses incurred by the Agents and their
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Agents, in connection with the syndication of the credit facilities
provided for herein, the preparation and administration of the Loan Documents or
any amendments, modifications or waivers of the provisions thereof (whether or
not the transactions contemplated hereby or thereby shall be consummated),
(ii) all reasonable out-of-pocket expenses incurred by any Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out-of-pocket expenses
incurred by the Administrative Agent, the Collateral Agent, any Issuing Bank or
any Lender, including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, the Collateral Agent, any Issuing Bank or
any Lender, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
(l)    The Borrowers shall indemnify the Administrative Agent, the Collateral
Agent, each Issuing Bank, each Arranger and each Lender, and each Related Party
of any of the foregoing persons (each such person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any other
agreement or instrument contemplated hereby, the performance by the parties to
the Loan Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any Mortgaged
Property or any other property currently or formerly owned or operated by
GrafTech, a Borrower or any of the other Subsidiaries, or any Environmental
Claim related in any way to a Borrower or any of the other Subsidiaries, or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto (and
regardless of whether such matter is initiated by a third party or by a Borrower
or by any other Loan Party); provided, however, that such indemnity shall not,
as to any Indemnitee, be



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or wilful
misconduct of such Indemnitee.
(m)    To the extent that a Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Collateral Agent, any Issuing Bank or the
Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the Collateral Agent, such
Issuing Bank or the Swingline Lender, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided, however, that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Collateral Agent, such Issuing Bank or the Swingline
Lender in its capacity as such. For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the total Revolving
Exposures and unused Commitments at the time.
(n)    To the extent permitted by applicable law, neither GrafTech nor any
Borrower shall assert, and each hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof.
(o)    All amounts due under this Section shall be payable not later than
10 days after written demand therefor.
SECTION 9.04.    Successors and Assigns. %3.The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that none of GrafTech
and the Borrowers may assign or otherwise transfer any of its rights or
obligations hereunder (or under any Guarantee Agreement) without the prior
written consent of each Lender and Issuing Bank (and any attempted assignment or
transfer by any of them without such consent shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Collateral Agent, the Issuing
Banks and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(g)    Any Lender may assign to one or more assignees (other than any Ineligible
Assignee) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided, however, that, in connection with each such assignment, (i) each
of the



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




Administrative Agent, each Issuing Bank, the Swingline Lender and, except in the
case of an assignment to a Lender or an Affiliate of a Lender, GrafTech must
give their prior written consent to such assignment (which consent shall not be
unreasonably withheld), (ii) except in the case of an assignment to a Lender or
an Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $2,500,000, unless GrafTech and
the Administrative Agent otherwise consent, (iii) each partial assignment shall
be made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement, except that this clause (iii) shall
not be construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans, (iv) any assignment (or other transfer of rights or obligations) to a
person that has not represented that it is a Qualifying Bank of any Commitment
or of any Loan to Swissco shall be subject to the prior written consent of
Swissco (such consent not to be unreasonably withheld, but it being understood
that such consent will be deemed reasonably withheld if such assignment would
result in a breach of the Swiss Ten Non-Bank Rule), (v) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500, and
(vi) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable law, including Federal, State and foreign securities laws; and
provided further, however, that any consent of GrafTech otherwise required under
this paragraph shall not be required if an Event of Default has occurred and is
continuing. Subject to acceptance and recording thereof pursuant to
paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.
(h)    The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




of the Lenders, and the Commitment of, and principal amount of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and
GrafTech, the Borrowers, the Administrative Agent, the Collateral Agent, the
Issuing Banks and the Lenders may treat each person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Collateral Agent and, as to
entries pertaining to it, any Issuing Bank or Lender, at any reasonable time and
from time to time upon reasonable prior notice.
(i)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(j)    Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Collateral Agent, any Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided, however, that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) GrafTech, the
Borrowers, the Agents, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement, and (iv) in the case of the sale of
a participation in a Commitment or in a Loan to Swissco (other than at any time
when an Event of Default under clause (h) or (i) of Article VII has occurred and
is continuing), each Participant shall have represented that it is a Qualifying
Bank or, if not, the prior written consent of Swissco shall be obtained (such
consent not to be unreasonably withheld, but it being understood that such
consent will be deemed reasonably withheld if such sale would result in a breach
of the Swiss Ten Non-Bank Rule). For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 2.16(e) with respect to any
payments made by such Lender to its Participants. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce the Loan Documents and to approve
any amendment, modification or waiver of any provision of the Loan Documents;
provided, however, that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. Subject to paragraph (f) of this Section, each
Borrower agrees that each Participant shall be entitled



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




to the benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph (b)
of this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided,
however, that such Participant agrees to be subject to Section 2.17(c) as though
it were a Lender. Each Lender that sells a participation shall, acting solely
for this purpose as an agent of the Borrowers, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
(k)    A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrowers’ prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless each
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with Section
2.16(f) as though it were a Lender.
(l)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank, and this Section shall not apply to any such
pledge or assignment of a security interest; provided, however, that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
(m)    For the avoidance of doubt, and with respect to Swissco, nothing in
Section 9.04 restricts any Lender, participant or subparticipant, from entering
into any agreement with another person under which payments are made by
reference to this Agreement or to any hereto related participation or
subparticipation agreement, provided such agreement is not treated as a
participation or a subparticipation for the purposes of the Swiss Withholding
Tax Rules.
SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




that the Administrative Agent, the Collateral Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.
SECTION 9.06.    Integration; Effectiveness. This Agreement, the other Loan
Documents and any separate letter agreements with respect to fees payable to the
Agents or their Affiliates and, to the extent by their terms they survive the
execution and delivery of this Agreement, any other separate letter agreements
with the Agents or their Affiliates, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.
SECTION 9.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Loan
Party against any of and all the obligations of the Borrowers and the
LC Subsidiaries now or hereafter existing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be unmatured. The rights
of each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process.
%3.This Agreement shall be construed in accordance with and governed by the law
of the State of New York.
(l)    Each of GrafTech and the Borrowers hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




any thereof, in any action or proceeding (i) arising out of or relating to this
Agreement, (ii) involving any purported cause of action asserted against any
Agent, Arranger or Lender or any Related Party of any of the foregoing or (iii)
for recognition or enforcement of any judgment in any such action or proceeding,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against GrafTech, any Borrower or its properties in
the courts of any jurisdiction.
(m)    GrafTech and each Borrower hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(n)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12.    Confidentiality. Each of the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel, credit insurance providers and
other advisors (it being understood that the persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
(i) to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or (ii)
any actual or prospective counterparty (or its advisors) to any securitization,
swap or derivative transaction relating to GrafTech, a Borrower or any other
Subsidiary and its obligations, (g) with the consent of any Loan Party or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than GrafTech, a Borrower, any of the other Subsidiaries or
any person acting on behalf of any of them. For the purposes of this Section,
“Information” shall mean all information received from GrafTech, a Borrower, any
of the other Subsidiaries or any person acting on behalf of any of them relating
to GrafTech, a Borrower or any of the other Subsidiaries or its business, other
than any such information that is available to the Administrative Agent, any
Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
GrafTech, a Borrower, any of the other Subsidiaries or any person acting on
behalf of any of them; provided, however, that, in the case of information
received from GrafTech, a Borrower, any of the other Subsidiaries or any person
acting on behalf of any of them after the Restatement Effective Date, such
information is clearly identified at the time of delivery as confidential. Any
person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such person has exercised the same degree of care to maintain the
confidentiality of such Information as such person would accord to its own
confidential information.
SECTION 9.13.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.
SECTION 9.14.    Release of Liens and Guarantees. In the event that any Loan
Party or other Subsidiary disposes of any asset (other than to GrafTech or a
Subsidiary) in a transaction not prohibited by Section 6.05, the Agents are
hereby directed and authorized to take such action and execute such documents as
a Borrower may reasonably request, at such Borrower’s sole expense, to release
any Lien on such asset created by any Loan Document and, if the asset disposed
of is a portion of the Capital Stock of any Guarantor that is owned by the Loan
Parties and the Subsidiaries that will result in such Guarantor ceasing to be a
Subsidiary after giving effect to such disposition, to release any Guarantee of
such Guarantor under any Guarantee Agreement. Any representation, warranty,
covenant or condition contained in any Loan Document relating to any such
Capital Stock, asset or Subsidiary shall no longer be deemed to be made or
applicable once such Capital Stock or asset is disposed of as described above.
In addition, the Administrative Agent and the Collateral Agent agree to take
such actions as are reasonably requested by a Borrower and at such Borrower’s
expense to terminate the Liens and security interests created by the Loan
Documents when all the Obligations have been paid in full and all Letters of
Credit and Commitments have been terminated or have expired.
SECTION 9.15.    Conversion of Currencies. %3.If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.
(a)    The obligations of the Borrowers in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, each applicable Borrower agrees,
as



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




a separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 9.15 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.
SECTION 9.16.    USA Patriot Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies each Borrower and Guarantor, which
information includes the name and address of such Borrower or Guarantor and
other information that will allow such Lender to identify such Borrower or
Guarantor in accordance with its requirements.
SECTION 9.17.    No Fiduciary Relationship. GrafTech and each Borrower, on
behalf of itself and its subsidiaries, agrees that in connection with all
aspects of the transactions contemplated hereby and any communications in
connection therewith, GrafTech, the Borrowers, the other Subsidiaries and their
Affiliates, on the one hand, and the Administrative Agent, the Lenders, the
Issuing Banks and their Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Administrative Agent, the Lenders, the Issuing Banks or
their Affiliates, and no such duty will be deemed to have arisen in connection
with any such transactions or communications.
SECTION 9.18.    Non-Public Information; Platform. %3.Each Lender acknowledges
that all information, including requests for waivers and amendments, furnished
by GrafTech, any Borrower or the Administrative Agent pursuant to or in
connection with, or in the course of administering, this Agreement will be
syndicate-level information, which may contain MNPI. Each Lender represents to
GrafTech, the Borrowers and the Administrative Agent that (i) it has developed
compliance procedures regarding the use of MNPI and that it will handle MNPI in
accordance with such procedures and applicable law, including Federal, state and
foreign securities laws, and (ii) it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain MNPI
in accordance with its compliance procedures and applicable law, including
Federal, state and foreign securities laws.
(a)    GrafTech, each Borrower and each Lender acknowledges that, if information
furnished by GrafTech or any Borrower pursuant to or in connection with this
Agreement is being distributed by the Administrative Agent through
IntraLinks/IntraAgency, SyndTrak or another website or other information
platform (the “Platform”), (i) the Administrative Agent may post any information
that GrafTech or a Borrower has indicated as containing MNPI solely on that
portion of the Platform as is designated for Private Side Lender Representatives
and (ii) if GrafTech or a Borrower has not indicated whether any information
furnished by it pursuant to or in connection with this Agreement contains MNPI,
the Administrative Agent reserves the right to post such information solely on
that portion of the Platform as is designated for Private Side Lender



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




Representatives. GrafTech and each Borrower agrees to clearly designate all
information provided to the Administrative Agent by or on behalf of GrafTech or
such Borrower that is suitable to be made available to Public Side Lender
Representatives, and the Administrative Agent shall be entitled to rely on any
such designations by GrafTech and the Borrowers without liability or
responsibility for the independent verification thereof.
(b)    The Platform is provided “as is” and “as available”. Neither the
Administrative Agent nor any of its Related Parties warrants, or shall be deemed
to warrant, the adequacy of the Platform and each expressly disclaims liability
for errors or omissions in communications resulting from the use of the
Platform. No warranty of any kind, express, implied or statutory, including any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made, or
shall be deemed to be made, by the Administrative Agent or any of its Related
Parties in connection with the Platform.
SECTION 9.19.    Excluded Swap Obligations. (a) Notwithstanding any provision of
this Agreement or any other Loan Document, no Guarantee by any Subsidiary Loan
Party under any Loan Document shall include a Guarantee of any Obligation that,
as to such Subsidiary Loan Party, is an Excluded Swap Obligation, and no
Collateral provided by any Subsidiary Loan Party shall secure any Obligation
that, as to such Subsidiary Loan Party, is an Excluded Swap Obligation. In the
event that any payment is made pursuant to any Guarantee by, or any amount is
realized from Collateral of, any Subsidiary Loan Party as to which any
Obligations are Excluded Swap Obligations, such payment or amount shall be
applied to pay the Obligations of such Loan Party as otherwise provided herein
and in the other Loan Documents without giving effect to such Excluded Swap
Obligations, and each reference in this Agreement or any other Loan Document to
the ratable application of such amounts as among the Obligations or any
specified portion of the Obligations that would otherwise include such Excluded
Swap Obligations shall be deemed so to provide.
(b) Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time to enable each other Loan Party to
honor all of its obligations under the Loan Documents in respect of Swap
Obligations (subject to any limitations on its Guarantees under the Loan
Documents). The obligations of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until its Guarantees under the Loan
Documents are released. Each Qualified ECP Guarantor intends that this Section
shall constitute a “keepwell, support, or other agreement” for the benefit of
each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.


(c) The following terms shall for purposes of this Section have the meanings set
forth below:





[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S. C. § et
seq.), as amended from time to time, and any successor statute.


“Excluded Swap Obligation” shall mean, with respect to any Subsidiary Loan
Party, any Swap Obligation if and to the extent that the Guarantee by such
Subsidiary Loan Party of, or the grant by such Subsidiary Loan Party of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act at the time the Guarantee of such
Subsidiary Loan Party becomes effective with respect to such related Swap
Obligation.
“Swap Obligation” shall mean, with respect to any Subsidiary Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.
“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 or that otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder at the time such Swap Obligation is
incurred (including as a result of the agreement in this Section or any other
Guarantee or other support agreement in respect of the obligations of such Loan
Party by another Person that constitutes an “eligible contract participant”).
SECTION 9.20.    No Novation. This Agreement shall not extinguish the
Obligations for the payment of money outstanding under the Existing Credit
Agreement or any other Loan Document or discharge or release the Lien or
priority of any Loan Document or any other security therefor or any guarantee
thereof, and the Liens and security interests in favor of the Collateral Agent
for the benefit of the Secured Parties securing payment of the Obligations are
in all respects continuing and in full force and effect with respect to all
Obligations (or, in the case of Pledge Agreements entered into by Foreign
Subsidiaries, the Obligations secured thereby). Nothing herein contained shall
be construed as a substitution or novation of the Obligations outstanding under
the Existing Credit Agreement or any other Loan Document or instruments
guaranteeing or securing the same, which shall remain in full force and effect,
except as modified hereby or by any other instrument executed concurrently
herewith. Nothing expressed or implied in this Agreement shall be construed as a
release or other discharge of GrafTech, Luxembourg Parent or any Borrower under
the Existing Credit Agreement or any other Loan Party under any Loan Document
from any of its obligations and liabilities thereunder.





[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




[Remainder of page intentionally left blank]



[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
GRAFTECH INTERNATIONAL LTD.,
by
 
 
 
Name:
 
Title:



GRAFTECH FINANCE INC.,
by
 
 
 
Name:
 
Title:



GRAFTECH LUXEMBOURG I S.À.R.L.,
by
 
 
 
Name:
 
Title:



GRAFTECH LUXEMBOURG II S.À.R.L.,
by
 
 
 
Name:
 
Title:





GRAFTECH SWITZERLAND S.A.,
by
 
 
 
Name:
 
Title:








[[NYCORP:3461068v7:3124W: 04/23/2014--12:33 AM]]

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, Collateral
Agent, Issuing Bank and Swingline Lender,
by
 
 
 
Name:
 
Title:















